 

Exhibit 10.1

 

EXECUTION VERSION

  

 



 

CREDIT AGREEMENT

 

Dated as of June 1, 2018

 

among

 

TELIGENT, INC.,

as the Borrower,

 

CERTAIN SUBSIDIARIES OF THE BORROWER PARTY HERETO,

as the Guarantors,

 

THE LENDERS PARTY HERETO

 

and

 

CANTOR FITZGERALD SECURITIES,

as Administrative Agent

 



 

 

 

 

 

TABLE OF CONTENTS

 



    Page       ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1       1.1 Defined
Terms. 1       1.2 Other Interpretive Provisions. 27       1.3 Accounting Terms.
27       1.4 Reserved. 28       1.5 Times of Day; Rates. 28       1.6 UCC Terms.
28       ARTICLE II COMMITMENTS AND BORROWINGS 28       2.1 The Loans 28      
2.2 Advance and Eurodollar Rate Loan. 29       2.3 Borrowing Procedures; Closing
Date Mechanics 29       2.4 [Reserved]. 30       2.5 Prepayments. 30       2.6
Incremental Term Loans. 32       2.7 Repayment of the Loans. 34       2.8
Interest and Default Rate. 34       2.9 Fees. 35       2.10 Computation of
Interest and Fees. 35       2.11 Payments; Pro Rata Treatment; Sharing Set-Offs
Generally. 35       ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 37      
3.1 Taxes. 37       3.2 Illegality. 39       3.3 Inability to Determine Rates.
40       3.4 Increased Costs; Reserves on Eurodollar Rate Loans. 40       3.5
Compensation for Losses. 42       3.6 Survival. 43       ARTICLE IV CONDITIONS
PRECEDENT TO BORROWING 43       4.1 Conditions Precedent to Closing Date. 43    
  4.2 Conditions Precedent to Delayed Draw Date. 45       ARTICLE V
REPRESENTATIONS AND WARRANTIES 46

 

i

 

 



5.1 Existence, Qualification and Power. 46       5.2 Authorization; No
Contravention. 46       5.3 Governmental Authorization; Other Consents. 47      
5.4 Binding Effect. 47       5.5 Financial Statements; No Material Adverse
Effect. 47       5.6 Litigation. 48       5.7 No Default. 48       5.8 Ownership
of Property; Liens. 48       5.9 Environmental Compliance. 49       5.10
Maintenance of Insurance. 49       5.11 Taxes. 49       5.12 ERISA Compliance.
49       5.13 Margin Regulations; Investment Company Act. 50       5.14
Disclosure. 51       5.15 Solvency. 51       5.16 Casualty, Etc. 51       5.17
Sanctions Concerns and Anti-Corruption Laws. 51       5.18 Subsidiaries; Joint
Ventures, Partnerships and Equity Investments. 52       5.19 Collateral
Representations. 52       5.20 EEA Financial Institutions. 54       5.21
[Reserved]. 54       5.22 Intellectual Property; Licenses, Etc. 54       5.23
Labor Matters. 55       5.24 Compliance with Laws. 55       5.25 Affiliated
Agreements. 55       5.26 Passive Foreign Investment Company. 55       ARTICLE
VI AFFIRMATIVE COVENANTS 55       6.1 Financial Statements. 56       6.2
Certificates; Other Information. 57       6.3 Notices. 59       6.4 Payment of
Obligations. 59       6.5 Preservation of Existence, Etc. 60       6.6
Maintenance of Properties. 60

 

ii

 

 



6.7 Maintenance of Insurance. 60       6.8 Compliance with Laws. 61       6.9
Books and Records. 61       6.10 Inspection Rights. 61       6.11 Use of
Proceeds. 61       6.12 Covenant to Guarantee Obligations. 61       6.13
Covenant to Give Security. 62       6.14 Further Assurances. 64       6.15
Compliance with Environmental Laws. 64       6.16 Anti-Corruption Laws. 64      
6.17 Post-Closing Obligations. 64       6.18 Patent Collateral. 65       ARTICLE
VII NEGATIVE COVENANTS 65       7.1 Liens. 65       7.2 Indebtedness. 67      
7.3 Investments. 69       7.4 Fundamental Changes. 70       7.5 Dispositions. 71
      7.6 Restricted Payments. 71       7.7 Change in Nature of Business. 72    
  7.8 Transactions with Affiliates. 72       7.9 Burdensome Agreements. 73      
7.10 Use of Proceeds. 73       7.11 Financial Covenant. 73       7.12
[Reserved]. 73       7.13 Amendments of Organization Documents; Fiscal Year;
Legal Name, State of Formation; Form of Entity and Accounting Changes. 73      
7.14 [Reserved]. 74       7.15 Payments, Etc. of Indebtedness. 74       7.16
Amendment, Etc. of Indebtedness. 74       7.17 [Reserved]. 74       7.18
Sanctions. 74       7.19 Anti-Corruption Laws. 75

 

iii

 

 



ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES 75       8.1 Events of Default. 75  
    8.2 Remedies upon Event of Default. 77       8.3 Application of Funds. 78  
    ARTICLE IX CONTINUING GUARANTY 79       9.1 Guaranty. 79       9.2 Rights of
Lenders. 79       9.3 Certain Waivers. 79       9.4 Obligations Independent. 80
      9.5 Subrogation. 80       9.6 Termination; Reinstatement. 80       9.7
Stay of Acceleration. 80       9.8 Condition of Borrower. 81       9.9
Appointment of Borrower. 81       9.10 Right of Contribution. 81       ARTICLE X
MISCELLANEOUS 81       10.1 Amendments, Etc. 81       10.2 Notices;
Effectiveness; Electronic Communications. 83       10.3 No Waiver; Cumulative
Remedies; Enforcement. 83       10.4 Expenses; Indemnity; Damage Waiver. 84    
  10.5 Payments Set Aside. 85       10.6 Successors and Assigns. 86       10.7
Confidentiality. 87       10.8 Right of Setoff. 88       10.9 Interest Rate
Limitation. 88       10.10 Counterparts; Integration; Effectiveness. 88      
10.11 Survival of Representations and Warranties. 89       10.12 Severability.
89       10.13 Governing Law; Jurisdiction; Etc. 89       10.14 Waiver of Jury
Trial. 90       10.15 Replacement of Non-Consenting Lenders. 91       10.16
Subordination. 91       10.17 No Advisory or Fiduciary Responsibility. 92

 

iv

 

 



10.18 Electronic Execution. 92       10.19 USA PATRIOT Act Notice. 93      
10.20 Credit Bid Rights Preserved. 93       10.21 Acknowledgement and Consent to
Bail-In of EEA Financial Institutions. 93       ARTICLE XI the agents 94      
11.1 Appointment; Powers. 94       11.2 Duties and Obligations of the Agents. 94
      11.3 Action by Agents. 95       11.4 Reliance by Agents. 96       11.5
Sub-Agents. 96       11.6 Resignation or Removal of Agents. 96       11.7 Agents
as Lenders. 97       11.8 Funds Held by Agents. 97       11.9 No Reliance. 97  
    11.10 Agents May File Proofs of Claim. 97       11.11 Authority of the
Agents to Release Collateral and Liens. 98       11.12 Merger, Conversion or
Consolidation of Agents. 99       11.13 ABL Intercreditor Agreement. 99      
Buyer or Seller / Full Legal Name: G-1       Signature Block: 1

 

BORROWER PREPARED SCHEDULES     Schedule 5.25 Existing Affiliate Transactions  
  Schedule 7.1 Existing Liens     Schedule 7.2 Existing Indebtedness     LENDER
PREPARED SCHEDULES     Schedule 1.1(a) Commitments     Schedule 1.1(b) Certain
Addresses for Notices     Schedule 6.17 Post-Closing Obligations

 

v

 

 

EXHIBITS     Exhibit A Form of Compliance Certificate     Exhibit B Form of
Joinder Agreement     Exhibit C Form of Solvency Certificate     Exhibit D Form
of Notice of Loan Prepayment     Exhibit E Form of Assignment and Assumption    
Exhibit F Form of Notice of Borrowing     Exhibit G Administrative Questionnaire

 

vi

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT is entered into as of June 1, 2018, among TELIGENT, INC.,
a Delaware corporation (the “Borrower”), the Guarantors (as defined herein)
party hereto from time to time, each of the Lenders (as defined herein) from
time to time party hereto and Cantor Fitzgerald Securities as administrative
agent for the Lenders (in such capacity, together with its successors in such
capacity, the “Administrative Agent”).

 

PRELIMINARY STATEMENTS

 

WHEREAS, the Borrower has requested that the Lenders make term loans to the
Borrower on the Closing Date in an aggregate principal amount of $25,000,000.

 

WHEREAS, the Lenders have agreed to make such term loans to the Borrower and to
provide the term loan facility evidenced by this Agreement as of the Closing
Date, in each case on the terms and subject to the conditions set forth herein.

 

NOW THEREFORE, in consideration of the mutual covenants and agreements herein
contained, the parties hereto covenant and agree as follows:

 

ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS

 

1.1          Defined Terms.

 

As used in this Agreement, the following terms shall have the meanings set forth
below:

 

“2019 Convertible Notes Documents” means that certain Indenture between the
Borrower f/k/a IGI Laboratories, Inc. and Wilmington Trust, National
Association, as trustee, dated as of December 16, 2014 and all other agreements,
instruments and other documents pursuant to which the 2019 Convertible Senior
Notes have been issued or otherwise setting forth the terms of the 2019
Convertible Senior Notes.

 

“2019 Convertible Senior Notes” means the “3.75% Convertible Senior Notes due
2019” of the Borrower f/k/a IGI Laboratories, Inc. due December 15, 2019 issued
and sold on December 16, 2014 pursuant to the 2019 Convertible Notes Documents.

 

“2023 Convertible Notes Documents” means that certain Indenture between the
Borrower and Wilmington Trust, National Association, as trustee, dated as of May
1, 2018 and all other agreements, instruments and other documents pursuant to
which the 2023 Convertible Senior Notes have been issued or otherwise setting
forth the terms of the 2023 Convertible Senior Notes.

 

“2023 Convertible Senior Notes” the “4.75% Convertible Senior Notes due 2023” of
the Borrower due May 1, 2023 issued and sold on May 1, 2018 pursuant to the 2023
Convertible Notes Documents.

 

 

 

 

“ABL Credit Agreement” means any credit agreement providing for an asset-based
revolving credit facility for the Borrower, and entered into by the Borrower
and/or any other Loan Party or Loan Parties (and not any Subsidiary that is not
a Loan Party), the availability of borrowings under which is based on a
borrowing base consisting of accounts receivable and/or inventory of the Loan
Parties party thereto; provided that such credit agreement shall be on terms
satisfactory to the Initial Lenders and Required Lenders.

 

“ABL Facility” means the asset-based revolving credit facility governed by any
ABL Credit Agreement.

 

“ABL Facility Cap” means $25,000,000.

 

“ABL Intercreditor Agreement” means a customary ABL/Term intercreditor agreement
that is satisfactory to the Administrative Agent, Initial Lenders and Required
Lenders, which intercreditor agreement may provide that the liens securing the
ABL Facility on assets constituting ABL Priority Collateral (but not on any
other assets) shall be senior to the liens on such assets securing the Secured
Obligations.

 

“ABL Loan Documents” means any ABL Credit Agreement and all other agreements,
instruments and other documents pursuant to which the ABL Facility has been or
will be made available or otherwise setting forth the terms of, or securing
obligations under, any ABL Facility.

 

“ABL Priority Collateral” has the meaning set forth in the ABL Intercreditor
Agreement; provided that no assets shall constitute ABL Priority Collateral at
any time that an ABL Credit Agreement is not in effect.

 

“Acquisition” means the acquisition, whether through a single transaction or a
series of related transactions, of (a) a majority of the Voting Stock or other
controlling ownership interest in another Person (including the purchase of an
option, warrant or convertible or similar type security to acquire such a
controlling interest at the time it becomes exercisable by the holder thereof),
whether by purchase of such equity or other ownership interest or upon the
exercise of an option or warrant for, or conversion of securities into, such
equity or other ownership interest, or (b) assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person.

 

“Additional Lender” has the meaning specified in Section 2.6(d).

 

“Administrative Agent” has the meaning specified in the introductory paragraph
hereto.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 1.1(b), or such other address or
account as the Administrative Agent may from time to time notify the Borrower
and the Lenders, which office may include any Affiliate of the Administrative
Agent or any domestic or foreign branch of the Administrative Agent or such
Affiliate.

 

“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

 

 2 

 

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

 

“Affiliate Transaction” has the meaning specified in Section 7.8.

 

“Agents” means the Administrative Agent and the Collateral Agent.

 

“Agreement” means this Credit Agreement.

 

“Applicable Rate” means, for any day, (i) in the case of Eurodollar Rate Loans,
9.00% per annum and (ii) in the case of Base Rate Loans, 8.00% per annum.

 

“Approved Fund” means, with respect to any Lender, any Fund that is administered
or managed by (a) such Lender, (b) an Affiliate of such Lender or (c) an entity
or an Affiliate of an entity that administers or manages such Lender.

 

“Assignment and Assumption” means an Assignment and Assumption Agreement
substantially in the form of Exhibit E.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of such Person, the capitalized amount thereof with respect to
any Person that would appear on a balance sheet of such Person prepared as of
such date in accordance with GAAP, (b) in respect of any Synthetic Lease
Obligation, the capitalized amount of the remaining lease or similar payments
under the relevant lease or other applicable agreement or instrument that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease or other agreement or instrument were accounted for as a
Capitalized Lease, (c) all Synthetic Debt of such Person, (d) in respect of any
Securitization Transaction, the outstanding principal amount of such financing,
after taking into account reserve accounts and making appropriate adjustments,
determined by the Required Lenders in their reasonable judgment and (e) in
respect of any Sale and Leaseback Transaction, the present value (discounted in
accordance with GAAP at the debt rate implied in the applicable lease) of the
obligations of the lessee for rental payments during the term of such lease.

 

“Audited Financial Statements” means the audited Consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2017,
and the related Consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

 3 

 

 

“Bankruptcy Code” shall mean the provisions of Title 11 of the United States
Code, 11 USC §§ 101 et seq., as amended, or any similar federal or state law for
the relief of debtors.

 

“Base Rate” means for any day a fluctuating rate of interest per annum equal to
the highest of (a) the Federal Funds Rate plus one-half of one percent (0.50%),
(b) the rate last quoted by The Wall Street Journal (or another national
publication selected by the Administrative Agent and approved by the Required
Lenders) as the U.S. “Prime Rate” and (c) the Eurodollar Rate plus 1.00%;
provided, that, notwithstanding the foregoing, for purposes of this Agreement,
the Base Rate shall in no event be less than 3.00% at any time.

 

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

 

“Borrower” has the meaning specified in the introductory paragraph hereto.

 

“Borrowing” means the borrowing of the Loans pursuant to Section 2.1.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York and, if such day relates to a Eurodollar Rate
Loan, means any such day that is also a London Banking Day.

 

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

 

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Permitted Liens):

 

(a)          readily marketable obligations issued or directly and fully
guaranteed or insured by the United States or any agency or instrumentality
thereof having maturities of not more than three hundred sixty days (360) days
from the date of acquisition thereof; provided that the full faith and credit of
the United States is pledged in support thereof;

 

(b)          marketable direct obligations issued or fully guaranteed by any
state of the United States or any political subdivision of any such state or any
public instrumentality thereof having maturities of not more than three hundred
sixty (360) days from the date of acquisition thereof and having one of the two
highest ratings obtainable from either S&P or Moody’s;

 

(c)          time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) is organized under the laws of the
United States, any state thereof or the District of Columbia or is the principal
banking subsidiary of a bank holding company organized under the laws of the
United States, any state thereof or the District of Columbia, and is a member of
the Federal Reserve System, (ii) issues (or the parent of which issues)
commercial paper rated as described in clause (d) of this definition and (iii)
has combined capital and surplus of at least $1,000,000,000, in each case with
maturities of not more than one hundred eighty (180) days from the date of
acquisition thereof;

 

 4 

 

 

(d)          commercial paper issued by any Person organized under the laws of
any state of the United States and rated at least “Prime-1” (or the then
equivalent grade) by Moody’s or at least “A-1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than one hundred eighty (180) days
from the date of acquisition thereof; and

 

(e)          Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b), (c) and (d)
of this definition.

 

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

 

“Change in Law” means the occurrence, after the Closing Date, of any of the
following: (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (ii) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

 

“Change of Control” means an event or series of events by which:

 

(a)          any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5
under the Securities Exchange Act of 1934, except that a person or group shall
be deemed to have “beneficial ownership” of all securities that such person or
group has the right to acquire, whether such right is exercisable immediately or
only after the passage of time (such right, an “option right”)), directly or
indirectly, of more than 50% of the Equity Interests of the Borrower entitled to
vote for members of the board of directors or equivalent governing body of the
Borrower on a fully-diluted basis (and taking into account all such securities
that such “person” or “group” has the right to acquire pursuant to any option
right);

 

(b)          the Borrower shall dispose of all or substantially all of its
assets and its Subsidiaries’ assets;

 

 5 

 

 

(c)          the Borrower ceases to own and control, directly or indirectly,
free and clear of all Liens (other than Permitted Liens) 100% of the Equity
Interests of (x) each Subsidiary that is a Guarantor on the Closing Date and (y)
each other Subsidiary that becomes a Guarantor following the Closing Date (in
each case, other than directors’ qualifying shares, as may be required by
applicable Law, and other than as a result of a transaction permitted by Section
7.4 or 7.5);

 

(d)          the closing of an exchange of the Equity Interests of the Borrower
for the Equity Interests of any other Person or Persons (but excluding any such
exchange pursuant to which the Persons that “beneficially owned” (as determined
pursuant to Rule 13d-3 under the Securities Exchange Act of 1934), directly or
indirectly, the Equity Interests of the Borrower immediately prior to such
transaction are substantially identical to the Persons that “beneficially own”,
directly or indirectly, more than 50% of the Equity Interests of such surviving
Person immediately after such transaction) or any liquidation or dissolution, or
the merger or consolidation of, any Loan Party with or into another Person
unless permitted by Section 7.4; or

 

(e)          a “fundamental change”, “change of control” or any comparable term
under, and as defined in, the 2019 Convertible Senior Notes, the 2023
Convertible Senior Notes or other Indebtedness in excess of the Threshold Amount
(including any ABL Facility).

 

“Closing Date” means the date hereof.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means all of the “Collateral” and “Mortgaged Property” referred to
in the Collateral Documents and all of the other property that is under the
terms of the Collateral Documents subject or purported to be subject to Liens in
favor of the Collateral Agent for the benefit of the Secured Parties, in each
case, expressly excluding Excluded Property.

 

“Collateral Agent” means Cantor Fitzgerald Securities in its capacity as
collateral agent for the benefit of the Secured Parties under the Collateral
Documents.

 

“Collateral Documents” means, collectively, the U.S. Security Agreement, each
Mortgage, each Qualifying Control Agreement, each Joinder Agreement, each of the
mortgages, collateral assignments, security agreements, pledge agreements or
other similar agreements delivered to the Collateral Agent pursuant to Section
6.13 or Article IV, and each of the other agreements, instruments or documents
that creates or purports to create a Lien in favor of the Collateral Agent for
the benefit of the Secured Parties.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make term loans hereunder, in each case as such Dollar amounts are set forth
beside such Lender’s name under the applicable heading on Schedule 1.1(a), in
the Assignment and Assumption pursuant to which such Lender became a Lender
under this Agreement or, in the case of any Incremental Term Loan, the
Incremental Term Commitment of such Lender set forth in the applicable Increase
Joinder, in each case as such amounts may be reduced or increased from time to
time pursuant to assignments made in accordance with this Agreement. The
aggregate Commitments of the Lenders on the Closing Date shall be $25,000,000.

 

 6 

 

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit A.

 

“Consolidated” means, when used with reference to financial statements or
financial statement items of the Borrower and its Subsidiaries or any other
Person, such statements or items on a consolidated basis in accordance with the
consolidation principles of GAAP.

 

“Contingent Obligation” means, with respect to any Person, any contingent
obligation of such Person calculated in conformity with GAAP, and in any event
shall include any agreement, undertaking or arrangement by which such Person
assumes, guarantees, endorses, contingently agrees to purchase or provide funds
for the payment of, or otherwise becomes or is contingently liable upon, the
obligation or liability of any other Person, or agrees to maintain the net worth
or working capital or other financial condition of any other Person, or
otherwise assures any creditor of such other Person against loss, including,
without limitation, any comfort letter, operating agreement, take or pay
contract or the obligations of any such Person as general partner of a
partnership with respect to the liabilities of the partnership.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, contract, indenture, mortgage, deed
of trust, instrument or other undertaking to which such Person is a party or by
which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means (a) with respect to any Obligation for which a rate is
specified, a rate per annum equal to three percent (3.00%) in excess of the rate
otherwise applicable thereto and (b) with respect to any Obligation for which a
rate is not specified or available, a rate per annum equal to the Base Rate plus
the Applicable Rate plus three percent (3.00%), in each case to the fullest
extent permitted by applicable Law.

 

“Delayed Draw Date” has the meaning assigned to such term in Section 2.1.

 

“Designated Jurisdiction” means any country or territory to the extent that such
country or territory is the subject of any Sanction.

 

 7 

 

 

“Disposition” or “Dispose” means the sale, conveyance, assignment, transfer,
license, lease or other disposition (including any Sale and Leaseback
Transaction) of any property by any Loan Party or Subsidiary or the sale or
issuance of Equity Interests in the Borrower or any Subsidiary, but excluding
any (a) Involuntary Disposition and (b) the disposition of cash and Cash
Equivalents in the ordinary course of business.

 

“Disposition Prepayment Amount” has the meaning specified in Section 2.5(b).

 

“Disposition Prepayment Percentage” means (a) with respect to the first
$2,000,000 of Net Cash Proceeds received by the Loan Parties or their
Subsidiaries from Disposition Prepayment Events following the Closing Date, 0%,
(b) with respect to the aggregate amount of Net Cash Proceeds received by the
Loan Parties or their Subsidiaries from Disposition Prepayment Events following
the Closing Date that is in excess of $2,000,000 but is less than or equal to
$5,000,000, 50%, (c) with respect to the aggregate amount of Net Cash Proceeds
received by the Loan Parties or their Subsidiaries from Disposition Prepayment
Events following the Closing Date that is in excess of $5,000,000 but is less
than or equal to $20,000,000, 75% and (d) with respect to the aggregate amount
of Net Cash Proceeds received by the Loan Parties or their Subsidiaries from
Disposition Prepayment Events following the Closing Date that is in excess of
$20,000,000, 100%, in each case after giving effect to the applicable
transaction.

 

“Disposition Prepayment Event” has the meaning specified in Section 2.5(b).

 

“Disqualified Lender” means those competitors of the Borrower, set forth in a
list provided to the Administrative Agent and the Initial Lenders.

 

“Dollar” and “$” mean lawful money of the United States.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Environmental Laws” means any and all federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

 8 

 

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

 

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b)
the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under Section
4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at- risk plan or a plan in endangered or critical status within
the meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and
305 of ERISA; (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate or (i) a failure by the Borrower or any
ERISA Affiliate to meet all applicable requirements under the Pension Funding
Rules in respect of a Pension Plan, whether or not waived, or the failure by the
Borrower or any ERISA Affiliate to make any required contribution to a
Multiemployer Plan.

 

 9 

 

 

“Eurodollar Rate” means for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the London Interbank Offered Rate
(“LIBOR”), or a comparable or successor rate which rate is selected by the
Administrative Agent and approved by the Required Lenders, as published on the
applicable Bloomberg screen page (or such other commercially available source
providing such quotations as may be designated by the Administrative Agent and
approved by the Required Lenders from time to time) at or about 11:00 a.m.,
London time, two (2) Business Days prior to the commencement of such Interest
Period, for Dollar deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period; provided that (i) to the
extent a comparable or successor rate is approved by the Required Lenders in
connection herewith, the approved rate shall be applied in a manner consistent
with market practice; provided, further that to the extent such market practice
is not administratively feasible for the Administrative Agent, such approved
rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent and (ii) notwithstanding the foregoing, for purposes of
this Agreement, the Eurodollar Rate shall in no event be less than 2.00% at any
time.

 

“Eurodollar Rate Loan” means a Loan that bears interest at a rate based the
Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 8.1.

 

“Excess Amount” has the meaning specified in Section 2.5(b).

 

“Excluded Property” means, with respect to any Loan Party, (a) any Real Estate
other than Material Real Estate, (b) any United States intent-to-use trademark
applications prior to the filing of a “Statement of Use” or “Amendment to Allege
Use” with respect thereto, to the extent that, and solely during the period in
which, the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark applications under applicable
federal law, provided that upon submission and acceptance by the United States
Patent and Trademark Office of an amendment to allege use pursuant to 15 U.S.C.
Section 1060(a) (or any successor provision), such intent-to-use trademark
application shall be considered Collateral, (c) any rights or interest in any
General Intangible, Instrument, contract, lease, permit, license, or license
agreement covering real or personal property of any Loan Party if under the
terms of such General Intangible, Instrument, contract, lease, permit, license,
or license agreement, or applicable law with respect thereto, the grant of a
security interest or lien therein is prohibited as a matter of law or under the
terms of such General Intangible, Instrument, contract, lease, permit, license,
or license agreement, and the Equipment and Goods, if any, which are the subject
thereof, and such prohibition or restriction has not been waived or the consent
of the other party to such General Intangible, Instrument, contract, lease,
permit, license, or license agreement has not been obtained (provided, that, (A)
the foregoing exclusions of this clause (c) shall in no way be construed (1) to
apply to the extent that any described prohibition or restriction is
unenforceable under the UCC or other applicable Law (including Debtor Relief
Laws) or principles of equity, (2) to apply to the extent that any consent or
waiver has been obtained that would permit the Collateral Agent’s security
interest or lien notwithstanding the prohibition or restriction on the pledge of
such General Intangible, Instrument, contract, lease, permit, license, or
license agreement or to the extent the Person in whose favor the applicable
contractual restriction runs is to the Borrower or any Subsidiary or (3) to
limit, impair, or otherwise affect any of the Collateral Agent’s continuing
security interests in and liens upon any rights or interests of the Borrower in
or to (x) monies due or to become due under or in connection with any described
General Intangible, Instrument, contract, lease, permit, license, license
agreement, or stock (including any accounts or stock), or (y) any proceeds from
the sale, license, lease, or other dispositions of any such General Intangible,
Instrument, contract, lease, permit, license, license agreement, or stock), (d)
any Equity Interests issued by any Inactive Subsidiary, (e) any property or
assets of any Excluded Subsidiary, (f) voting capital stock of any CFC that is
owned by the Borrower or a Domestic Subsidiary in excess of sixty-five percent
(65%) of the total outstanding voting capital stock of such CFC and (g) any
capital stock of any Subsidiary owned by a CFC.

 

 10 

 

 

“Excluded Subsidiary” means (i) any CFC or any Subsidiary of a CFC or (ii) any
Inactive Subsidiary.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment or (ii) such Lender changes its lending office, except
in each case to the extent that, pursuant to Section 3.1, amounts with respect
to such Taxes were payable either to such Lender’s assignor immediately before
such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient’s failure
to comply with Section 3.1(e), and (d) any U.S. federal withholding Taxes
imposed under FATCA.

 

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including, but not limited
to, tax refunds, pension plan reversions, proceeds of insurance (other than
proceeds of business interruption insurance to the extent such proceeds
constitute compensation for lost earnings and proceeds of Involuntary
Dispositions), non-ordinary course proceeds from settlements, arbitral awards
and judgments, indemnity payments and any purchase price adjustments; provided,
however, that an Extraordinary Receipt shall not include cash receipts from
proceeds or payments of any of the foregoing to the extent that such are
received by any Person (i) and applied to pay (or to reimburse such Person for
its prior payment of) the reasonable and documented costs and expenses paid in
cash by such Person with respect thereto or (ii) in connection with collection
actions instituted by such Person against a third party in connection with
accounts receivable owed to such Person; provided further that any cash received
by or paid to the Borrower or any of its Subsidiaries from the sale or issuance
of common Equity Interests of the Borrower shall not constitute an
“Extraordinary Receipt” hereunder.

 

 11 

 

 

“Facility” means at any time, (a) on or prior to the Closing Date, the aggregate
amount of the Commitments at such time and (b) thereafter, the aggregate
principal amount of the Loans outstanding at such time.

 

“Facility Termination Date” means the date as of which (a) the Commitments have
terminated and (b) all Secured Obligations have been paid in full in cash (other
than contingent indemnification obligations for which no claim has been made).

 

“Fair Market Value” shall mean, with respect to any asset on any date of
determination, the value of the consideration obtainable in a sale of such asset
at such date of determination assuming a sale by a willing seller to a willing
purchaser dealing at arm’s length and arranged in an orderly manner over a
reasonable period of time having regard to the nature and characteristics of
such asset, as reasonably determined by the Borrower in good faith; provided
that with respect to any such asset with a Fair Market Value determined in
accordance with this definition to be at least equal to the Threshold Amount,
the Administrative Agent shall have received (for distribution to the Lenders) a
certificate from a Responsible Officer setting forth in reasonable detail the
basis for such determination in form and substance reasonably satisfactory to
the Required Lenders.

 

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to entered into pursuant to Section 1471(b)(1) of the Code and any
intergovernmental agreement, treaty, regulations, guidance or any other
agreement entered into in order to comply with, facilitate, supplement or
implement the foregoing.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System, as published by the Federal Reserve Bank
of New York on the Business Day next succeeding such day; provided that (a) if
such day is not a Business Day, the Federal Funds Rate for such day shall be
such rate on such transactions on the next preceding Business Day as so
published on the next succeeding Business Day, and (b) if no such rate is so
published on such next succeeding Business Day, the Federal Funds Rate for such
day shall be the average rate (rounded upward, if necessary, to a whole multiple
of 1/100 of 1%) charged to the Administrative Agent on such day on such
transactions as determined by the Administrative Agent.

 

“Fee Letter” means that certain Fee Letter, dated as of the date hereof, between
the Borrower and the Administrative Agent.

 

 12 

 

 

“Flood Hazard Property” means any Mortgaged Property with buildings or other
structures in an area designated by the Federal Emergency Management Agency as
having special flood hazards.

 

“Flood Laws” means, collectively, (i) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (ii) the Flood
Disaster Protection Act of 1973 as now or hereafter in effect or any successor
statute thereto (the “Flood Disaster Protection Act”), (iii) the National Flood
Insurance Reform Act of 1994 as now or hereafter in effect or any successor
statute thereto and (iv) the Flood Insurance Reform Act of 2004, and any
regulations promulgated thereunder, as now or hereafter in effect or any
successor statute or regulations thereto.

 

“Flood Notice” has the meaning set forth in Section 6.13(b).

 

“Flood Requirements” has the meaning set forth in Section 6.13(b).

 

“Foreign Plan” means any retirement benefit or pension plan maintained or
contributed to by, or entered into with, any Loan Party of or any of its
Subsidiaries with respect to any employees employed outside the United States
other than a retirement benefit or pension plan maintained exclusively by a
Governmental Authority.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

 

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to Section 1.3.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including,
without limitation, any supra-national bodies such as the European Union or the
European Central Bank).

 

 13 

 

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of the kind described in clauses (a) through (g)
of the definition thereof or other obligation payable or performable by another
Person (the “primary obligor”) in any manner, whether directly or indirectly,
and including any obligation of such Person, direct or indirect, (i) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation, (ii) to purchase or lease property, securities
or services for the purpose of assuring the obligee in respect of such
Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness of the kind
described in clauses (a) through (g) of the definition thereof or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed or expressly undertaken by such Person (or any right,
contingent or otherwise, of any holder of such Indebtedness to obtain any such
Lien). The amount of any Guarantee shall be deemed to be an amount equal to the
stated or determinable amount of the related primary obligation, or portion
thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith. The term “Guarantee” as a
verb has a corresponding meaning.

 

“Guaranteed Obligations” has the meaning set forth in Section 9.1.

 

“Guarantors” means, collectively, the Subsidiaries of the Borrower as are or may
from time to time become parties to this Agreement pursuant to Section 6.12 or
Article IV.

 

“Guaranty” means, collectively, the Guarantee made by the Guarantors under
Article IX in favor of the Secured Parties, together with each other guaranty
delivered pursuant to Section 6.12.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, natural gas, natural gas liquids, asbestos
or asbestos-containing materials, polychlorinated biphenyls, radon gas, toxic
mold, infectious or medical wastes and all other substances, wastes, chemicals,
pollutants, contaminants or compounds of any nature in any form regulated
pursuant to any Environmental Law.

 

“Highbridge Approved Lender” means (a) each Initial Lender as of the Closing
Date and (b) any fund or similar investment vehicle the investments decisions
with respect to which are made by (i) an Initial Lender or (ii) an investment
manager or other Person that manages an Initial Lender or any Affiliates of each
of the foregoing to the extent that the investment decisions with respect to
which are made as specified in clauses (i) and (ii).

 

“Inactive Subsidiary” means each of Blood Cells Inc., Flavorsome Ltd. and
Microburst Energy Inc. for so long as such Subsidiaries do not (i) commence any
material activities or operations or (ii) own any material assets.

 

 14 

 

 

“Increase Effective Date” has the meaning specified in Section 2.6(a).

 

“Increase Joinder” has the meaning specified in Section 2.6(e).

 

“Incremental Amount” means, at any time, such amount of Incremental Term Loans
such that the aggregate principal amount of all Incremental Term Loans borrowed
following the Closing Date does not exceed $50,000,000.

 

“Incremental Request” has the meaning specified in Section 2.6(a).

 

“Incremental Term Commitments” has the meaning specified in Section 2.6(a).

 

“Incremental Term Loans” means, any loans made pursuant to any Incremental Term
Commitments.

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)          all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

 

(b)          the maximum amount of all direct or Contingent Obligations of such
Person arising under letters of credit, bankers’ acceptances, bank guaranties,
surety bonds and similar instruments;

 

(c)          net obligations of such Person under any Swap Contract;

 

(d)          all obligations (including, without limitation, earnout obligations
to the extent due and payable) of such Person to pay the deferred purchase price
of property or services (other than accounts payable arising in the ordinary
course of such Person’s business payable on terms customary in the trade);

 

(e)          indebtedness (excluding prepaid interest thereon) secured by a Lien
on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;

 

(f)          all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person;

 

(g)          all obligations of such Person to, prior to September 1, 2021,
purchase, redeem, retire, defease or otherwise make any payment in respect of
any Equity Interest in such Person or any other Person or any warrant, right or
option to acquire such Equity Interest, valued, in the case of a redeemable
preferred interest, at the greater of its voluntary or involuntary liquidation
preference plus accrued and unpaid dividends; and

 

(h)          all Guarantees of such Person in respect of any of the foregoing.

 

 15 

 

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non-recourse to such Person. The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of a Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

 

“Indemnitees” has the meaning specified in Section 10.4(b).

 

“Information” has the meaning specified in Section 10.7.

 

“Initial Lenders” means, collectively (a) 1992 MSF International Ltd., (b) 1992
Tactical Credit Master Fund, L.P. each in its capacity as a Lender hereunder as
of the Closing Date and (c) each other Highbridge Approved Lender that becomes a
Lender hereunder (but expressly excluding any assignee of the foregoing that is
not a Highbridge Approved Lender).

 

“Intellectual Property” has the meaning set forth in the U.S. Security
Agreement.

 

“Intercompany Debt” has the meaning specified in Section 7.2(d).

 

“Interest Payment Date” means, the last Business Day of each calendar month and
the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or continued as a Eurodollar
Rate Loan and ending on the date three (3) months thereafter; provided that:

 

(a)          any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

 

(c)          no Interest Period shall extend beyond the Maturity Date.

 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person (including
any partnership or joint venture interest in such other Person and any
arrangement pursuant to which the investor guaranties Indebtedness of such other
Person), or (c) the purchase or other acquisition (in one transaction or a
series of transactions) of assets of another Person which constitute all or
substantially all of the assets of such Person or of a division, line of
business or other business unit of such Person. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment, but decreased to the extent of any dividends received in relation
to, or repayments of, such Investments.

 

 16 

 

 

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

 

“IRS” means the United States Internal Revenue Service.

 

“Joinder Agreement” means a joinder agreement substantially in the form of
Exhibit B executed and delivered in accordance with the provisions of Section
6.12.

 

“Laws” means, collectively, all applicable international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, governmental
licenses, authorizations and permits of, and agreements with, any Governmental
Authority, in each case whether or not having the force of law.

 

“Lenders” means, collectively (a) each Initial Lender, (b) any other Person that
shall have become a party hereto after the Closing Date pursuant to an
Assignment and Assumption and (c) each Additional Lender that shall have become
party hereto after the Closing Date pursuant to an Increase Joinder, in each
case, other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption.

 

“LIBOR” has the meaning specified in the definition of Eurodollar Rate.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or otherwise), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property and any financing lease
having substantially the same economic effect as any of the foregoing).

 

“Liquidity” means (i) unrestricted cash and Cash Equivalents of the Loan Parties
that are (a) held in an account that is the subject of a Qualifying Control
Agreement; provided Liquidity shall be determined without regard to the
requirements in this clause (a) (x) on the Closing Date and for a period of 30
days thereafter and (y) thereafter and until the date that is 120 days from the
Closing Date, but only if the Loan Parties have used commercially reasonable
efforts during such initial 30 day period (or longer period as to which Required
Lenders shall agree), and continue to use commercially reasonable efforts, to
obtain such Qualifying Control Agreement but despite such efforts have been
unable to obtain the same, (b) not subject to any Lien senior to the Liens of
the Collateral Agent (other than (x) any Liens granted under the ABL Loan
Documents on cash and Cash Equivalents constituting ABL Priority Collateral and
(y)) Liens (including rights of set-off) in favor a bank or other depository
institution arising as a matter of law with respect thereto) and (c) not held in
a restricted account, a payroll account, tax account, trust account, pension
account, royalty account or similar type of account plus (ii) borrowing
availability under the ABL Facility.

 

 17 

 

 

“Loan Documents” means, collectively, (a) this Agreement, (b) the Guaranty, (c)
the Collateral Documents, (d) each Joinder Agreement, (e) the Perfection
Certificate, (f) the Fee Letter and (g) all other certificates, agreements,
documents and instruments executed and delivered, in each case, by or on behalf
of any Loan Party pursuant to the foregoing.

 

“Loan Parties” means, collectively, the Borrower and each Guarantor.

 

“Loan Payment Date” shall mean (a) any date that all or a portion of the Loans
are prepaid or repaid by the Borrower pursuant to Section 2.5 or 2.7 or
otherwise in accordance with this Agreement (other than in accordance with the
last proviso to Section 10.1 and with Section 10.15) and (b) any other date on
which all or a portion of the Loans become due and payable in accordance with
Section 8.2, in each case other than the Maturity Date.

 

“Loans” means the term loans made by the Lenders to the Borrower pursuant to
this Agreement, including for the avoidance of doubt, Loans made pursuant to
Section 2.1 and the Incremental Term Loans.

 

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

 

“Master Agreement” has the meaning set forth in the definition of “Swap
Contract”.

 

“Material Adverse Effect” means, individually or in the aggregate, (a) a
material adverse change in, or a material adverse effect upon, the operations
(including results of operation), business, properties, liabilities (actual or
contingent) or condition (financial or otherwise) of the Borrower or the
Borrower and its Subsidiaries taken as a whole; (b) a material impairment of the
rights, remedies or benefits of any Agent or any of the Lenders under any Loan
Document (including a material adverse effect upon a significant portion of the
Collateral or the validity, perfection or priority of the Collateral Agent’s
Liens on such Collateral), or of the ability of the Loan Parties to perform
their obligations under the Loan Documents; or (c) a material adverse effect
upon the legality, validity, binding effect, rights, remedies, benefits or
enforceability against the Loan Parties of the Loan Documents.

 

“Material Real Estate” means any Real Estate that has a Fair Market Value in
excess of $2,500,000, as reasonably determined by the Borrower based on
available information including book value, assessed value, existing title
policy amounts and existing appraisals.

 

“Maturity Date” means June 1, 2021; provided that the Maturity Date with respect
to any Incremental Term Loan shall mean the Incremental Term Loan Maturity Date
specified with respect thereto in the applicable Increase Joinder.

 

 18 

 

 

“Measurement Period” means, at any date of determination, the most recently
completed four (4) fiscal quarters of the Borrower.

 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Mortgage” or “Mortgages” means, individually and collectively, as the context
requires, each of the fee mortgages, leasehold mortgages, deeds of trust or
similar instruments executed by a Loan Party that purports to grant a Lien to
the Collateral Agent for the benefit of the Secured Parties in any Mortgaged
Properties, in form and substance satisfactory to the Collateral Agent and the
Required Lenders.

 

“Mortgage Condition” means the Loan Parties obligation to deliver the documents
or take the actions specified on paragraph (c) of Schedule 6.17 within the time
period specified therein.

 

“Mortgaged Property” means any owned real property of a Loan Party that is or
will become encumbered by a Mortgage in favor of the Collateral Agent for the
benefit of the Secured Parties in accordance with the terms of this Agreement.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five (5) plan
years, has made or been obligated to make contributions.

 

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

 

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received (including any cash received in respect of any non-cash proceeds
(including, without limitation, the monetization of notes receivables), but only
as and when received), directly or indirectly, by any Loan Party or any
Subsidiary in respect of any Disposition or Involuntary Disposition, net of (a)
direct costs incurred in connection therewith (including, without limitation,
legal, accounting and investment banking fees and sales commissions), (b) taxes
paid or payable as a result thereof, in each case to the extent, but only to the
extent, that the amounts so deducted are actually paid or payable to a Person
that is not an Affiliate of such Loan Party, and are properly attributable to
such transaction and (c) the amount actually used to repay any Indebtedness
secured by a Permitted Lien (ranking senior to any Lien of the Collateral Agent)
on the related property to the extent (x) required by the terms of such
Indebtedness to be so repaid or (y) failure to so repay such Indebtedness would
result in a default thereunder; it being understood that “Net Cash Proceeds”
shall include, without limitation, any cash or Cash Equivalents received upon
the sale or other disposition of any non-cash consideration received by any Loan
Party or any Subsidiary in any Disposition or Involuntary Disposition.

 

“NFIP” means the National Flood Insurance Program.

 

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (i) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 10.1 and (ii) has been
approved by the Required Lenders.

 

 19 

 

 

“Notice of Borrowing” means a notice of the Borrowing on the Closing Date, which
shall be substantially in the form of Exhibit F or such other form as may be
approved by the Administrative Agent and the Initial Lenders, appropriately
completed and signed by a Responsible Officer.

 

“Notice of Loan Prepayment” means a notice of prepayment with respect to the
Loans, which shall be substantially in the form of Exhibit D or such other form
as may be approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer.

 

“Obligations” means, in each case, whether now in existence or hereafter arising
(a) all advances to, and debts, liabilities, obligations, covenants and duties
of, any Loan Party arising under any Loan Document of every kind, nature and
description, direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, and whether or not
evidenced by any note and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such advances to, and debts, liabilities,
obligations, covenants and duties of such Loan Party are allowed or allowable
claims in such proceeding and (b) all costs and expenses incurred in connection
with enforcement and collection of the foregoing, including the fees, charges
and disbursements of counsel, in each case whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, and
including interest, expenses (including attorneys’ fees), charges, commissions
and fees that accrue in respect of the Loans, the Prepayment Fee and the other
obligations under the Loan Documents after the commencement by or against any
Loan Party or any Affiliate thereof of any proceeding under any Debtor Relief
Laws naming such Person as the debtor in such proceeding, regardless of whether
such interest, expenses, charges, commissions and fees are allowed or allowable
claims in such proceeding.

 

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

 

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement or limited liability
company agreement (or equivalent or comparable documents with respect to any
non-U.S. jurisdiction); (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization (or equivalent or comparable
documents with respect to any non-U.S. jurisdiction) and (d) with respect to all
entities, any agreement, instrument, filing or notice with respect thereto filed
in connection with its formation or organization with the applicable
Governmental Authority in the jurisdiction of its formation or organization (or
equivalent or comparable documents with respect to any non-U.S. jurisdiction).

 

 20 

 

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such Lender
having executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment.

 

“Outstanding Amount” means, on any date, the aggregate outstanding principal
amount of the Loans after giving effect to any prepayments or repayments thereof
occurring on such date.

 

“Patent Collateral” means all of the right, title and interest of the Borrower
or any of its Subsidiaries in any and all patents and patent applications (along
with inventions and improvements described therein) and all reissues, divisions,
continuations, renewals, extensions and continuations-in-part of such patents
and patent applications, including all rights to sue and collect damages and
payments for past, present and future infringements of any and all of such
patents and patent applications.

 

“PBGC” means the Pension Benefit Guaranty Corporation.

 

“Pension Act” means the Pension Protection Act of 2006.

 

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.

 

“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.

 

“Perfection Certificate” means the information certificate of the Borrower and
the other Loan Parties dated as of the date hereof, as the same may be
supplemented or modified from time to time.

 

“Permitted Liens” has the meaning set forth in Section 7.1.

 

 21 

 

 

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other amounts paid, and fees and expenses incurred, in connection with such
modification, refinancing, refunding, renewal or extension and by an amount
equal to any existing commitments unutilized thereunder, (b) other than with
respect to a Permitted Refinancing in respect of Indebtedness permitted pursuant
to Section 7.2(c), the Indebtedness resulting from such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of the Indebtedness being modified,
refinanced, refunded, renewed or extended, (c) the Weighted Average Life to
Maturity of the Indebtedness resulting from such modification, refinancing,
refunding, renewal or extension shall be no shorter than the Weighted Average
Life to Maturity of the Indebtedness being modified, refinanced, refunded,
renewed or extended, (d) immediately after giving effect thereto, no Event of
Default shall have occurred and be continuing, (e) if the Indebtedness being
modified, refinanced, refunded, renewed or extended is subordinated in right of
payment to the Secured Obligations, Indebtedness resulting from such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Secured Obligations on terms at least as favorable to
the Secured Parties as those contained in the documentation governing the
Indebtedness being modified, refinanced, refunded, renewed or extended and (f)
in the case of any Permitted Refinancing of the 2019 Convertible Senior Notes or
the 2023 Convertible Senior Notes, such Indebtedness shall be unsecured and
shall require no scheduled prepayments of principal prior to the maturity date
of thereof. For the avoidance of doubt, it is understood that a Permitted
Refinancing may constitute a portion of an issuance of Indebtedness in excess of
the amount of such Permitted Refinancing; provided that such excess amount is
otherwise permitted to be incurred under Section 7.2.

 

“Permitted Transfers” means (a) Dispositions of inventory in the ordinary course
of business; (b) Dispositions of property to the Borrower or any Subsidiary;
provided, that if the transferor of such property is a Loan Party then the
transferee thereof must be a Loan Party; (c) Dispositions of accounts receivable
in connection with the collection or compromise thereof, (d) the sale or
disposition of Cash Equivalents, and (e) lease, sublease, non-exclusive license
and non-exclusive sublicenses of property of the Borrower or any Subsidiary in
the ordinary course of business and consistent with past practice.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.

 

“Pledged Equity” means all of the “Pledged Equity” referred to in the U.S.
Security Agreement and all of the Equity Interests that are or are intended
under the terms of the U.S. Security Agreement to be subject to Liens in favor
of the Collateral Agent for the benefit of the Secured Parties.

 

 22 

 

 

“Prepayment Fee” shall mean a fee due and payable to each Lender on each Loan
Payment Date in an amount equal to the applicable amount set forth below:

 

(a)          if such Loan Payment Date occurs after the Closing Date and prior
to the first anniversary of the Closing Date, 2.00% of the principal balance of
the Loans of such Lender being repaid or prepaid;

 

(b)          if such Loan Payment Date occurs on or after the first anniversary
of the Closing Date and before the second anniversary of the Closing Date, 1.50%
of the principal balance of the Loans of such Lender being repaid or prepaid;
and

 

(c)          if such Loan Payment Date occurs on or after the second anniversary
of the Closing Date and before the Maturity Date, 1.00% of the principal balance
of the Loans of such Lender being repaid or prepaid;

 

provided that if all of the Loans, together with accrued and unpaid interest
thereon, are prepaid by the Borrower in a single transaction on such Loan
Payment Date solely with the proceeds of Indebtedness provided by one or more
Highbridge Approved Lenders, then, unless the Loans have become due and payable
in accordance with Section 8.2, the amount of the Prepayment Fee payable to each
Lender shall be 0.00% of the principal balance of the Loans prepaid.

 

“Qualifying Control Agreement” means an agreement, among a Loan Party, a
depository institution or securities intermediary and the Collateral Agent,
which agreement is in form and substance acceptable to the Collateral Agent and
the Required Lenders and which provides the Collateral Agent, for the benefit of
the Secured Parties, with “control” (as such term is used in Article 9 of the
UCC) over the deposit account(s) or securities account(s) described therein.

 

“Real Estate” means all real property at any time owned by the Borrower or any
Subsidiary in the United States.

 

“Real Estate Collateral Requirements” has the meaning set forth in Section
6.13(b).

 

“Recipient” means (a) the Administrative Agent and (b) any Lender.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty (30) day notice period has been
waived.

 

“Required Lenders” means, at any time, Lenders having or holding more than 50%
of the Outstanding Amount.

 

 23 

 

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
and solely for purposes of the delivery of incumbency certificates pursuant to
Article IV, the secretary or any assistant secretary of a Loan Party. Any
document delivered hereunder that is signed by a Responsible Officer of a Loan
Party shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party. To the extent requested by the Administrative Agent or the
Required Lenders, each Responsible Officer will provide an incumbency
certificate and to the extent requested by the Administrative Agent or the
Required Lenders, appropriate authorization documentation, in form and substance
satisfactory to the Administrative Agent.

 

“Restricted Payment” means (a) any dividend or other distribution, direct or
indirect, on account of any shares (or equivalent) of any class of Equity
Interests of the Borrower or any of its Subsidiaries, now or hereafter
outstanding, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any shares (or
equivalent) of any class of Equity Interests of the Borrower or any of its
Subsidiaries, now or hereafter outstanding and (c) any payment made to retire,
or to obtain the surrender of, any outstanding warrants, options or other rights
to acquire shares of any class of Equity Interests of any Loan Party or any of
its Subsidiaries, now or hereafter outstanding.

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Sale and Leaseback Transaction” means, with respect to any Loan Party or any
Subsidiary, any arrangement, directly or indirectly, with any Person whereby
such Loan Party or such Subsidiary shall sell or transfer any property used or
useful in its business, whether now owned or hereafter acquired, and thereafter
rent or lease such property or other property that it intends to use for
substantially the same purpose or purposes as the property being sold or
transferred.

 

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Secured Obligations” means (a) in the case of the Borrower, all Obligations and
(b) in the case of any Guarantor, such Guarantor’s Guaranteed Obligations.

 

“Secured Parties” means, collectively, the Agents, the Lenders and the
Indemnitees.

 

“Securities Act” means the Securities Act of 1933, including all amendments
thereto and regulations promulgated thereunder.

 

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including factoring
arrangements) pursuant to which such Person or any Subsidiary of such Person may
sell, convey or otherwise transfer, or grant a security interest in, accounts,
payments, receivables, rights to future lease payments or residuals or similar
rights to payment to a special purpose subsidiary or affiliate of such Person.

 

 24 

 

 

“Solvency Certificate” means a solvency certificate in substantially in the form
of Exhibit C.

 

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the present fair saleable value of the
assets of such Person is greater than the total amount of liabilities, including
contingent liabilities, of such Person, (b) the present fair saleable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature, (d) such Person will not have an unreasonably
small amount of capital with which to conduct business, and (e) such Person will
be able to pay its debts when they mature. The amount of contingent liabilities
at any time shall be computed as the amount that, in the light of all the facts
and circumstances existing at such time, represents the amount that can
reasonably be expected to become an actual or matured liability.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of Voting Stock is at the time beneficially owned, or the management of
which is otherwise controlled, directly, or indirectly through one or more
intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include any Lender or any Affiliate of
such Lender).

 

 25 

 

 

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds but are not otherwise included in the definition of
“Indebtedness” or as a liability on the Consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including Sale and Leaseback
Transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Threshold Amount” means $2,500,000.

 

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non- perfection or priority.

 

“United States” and “U.S.” mean the United States of America.

 

“USAC” has the meaning specified in Section 5.24(b).

 

“U.S. Security Agreement” means the security and pledge agreement, dated as of
the Closing Date, executed in favor of the Collateral Agent by each of the Loan
Parties that is a Domestic Subsidiary.

 

“Voting Stock” means, with respect to any Person, Equity Interests issued by
such Person the holders of which are ordinarily, in the absence of
contingencies, entitled to vote for the election of directors (or persons
performing similar functions) of such Person, even if the right to so vote has
been suspended by the happening of such contingency.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing (a) the sum of the products
obtained by multiplying (i) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (b) the then outstanding principal amount of such
Indebtedness.

 

“Withholding Agent” means any Loan Party and the Administrative Agent.

 

 26 

 

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

1.2          Other Interpretive Provisions.

 

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

 

(a)          The definitions of terms herein shall apply equally to the singular
and plural forms of the terms defined. Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter forms.
The words “include,” “includes” and “including” shall be deemed to be followed
by the phrase “without limitation.” The word “will” shall be construed to have
the same meaning and effect as the word “shall.” Unless the context requires
otherwise, (i) any definition of or reference to any agreement, instrument or
other document (including the Loan Documents and any Organization Document)
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, amended and restated, modified, extended,
restated, replaced or supplemented from time to time (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Preliminary Statements, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and
Preliminary Statements, Exhibits and Schedules to, the Loan Document in which
such references appear, (v) any reference to any law shall include all statutory
and regulatory rules, regulations, orders and provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified, extended, restated, replaced or supplemented from time to
time, and (vi) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.

 

(b)          In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including;” the words “to”
and “until” each mean “to but excluding;” and the word “through” means “to and
including.”

 

(c)          Section headings herein and in the other Loan Documents are
included for convenience of reference only and shall not affect the
interpretation of this Agreement or any other Loan Document.

 

1.3          Accounting Terms.

 

(a)          Generally. All accounting terms not specifically or completely
defined herein shall be construed in conformity with, and all financial data
(including financial ratios and other financial calculations) required to be
submitted pursuant to this Agreement shall be prepared in conformity with, GAAP
applied on a consistent basis, as in effect from time to time, applied in a
manner consistent with that used in preparing the Audited Financial Statements,
except as otherwise specifically prescribed herein. Notwithstanding the
foregoing, for purposes of determining compliance with any covenant (including
the computation of any financial covenant) contained herein, Indebtedness of the
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded.

 

 27 

 

 

(b)          Changes in GAAP. If at any time any change in GAAP would affect the
computation of any requirement set forth in any Loan Document, and either the
Borrower or the Required Lenders shall so request, the Administrative Agent, the
Required Lenders and the Borrower shall negotiate in good faith to amend such
requirement to preserve the original intent thereof in light of such change in
GAAP; provided that, until so amended, (i) such requirement shall continue to be
computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Lenders financial statements and other documents
required under this Agreement or as reasonably requested hereunder setting forth
a reconciliation between calculations of such requirement made before and after
giving effect to such change in GAAP. Without limiting the foregoing, leases
shall continue to be classified and accounted for on a basis consistent with
that reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

 

1.4          Reserved.

 

1.5          Times of Day; Rates.

 

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).

 

No Agent or Lender warrants or accepts responsibility, neither shall any Agent
or Lender have any liability with respect to, the administration, submission or
any other matter related to the rates in the definition of “Eurodollar Rate” or
with respect to any comparable or successor rate thereto.

 

1.6          UCC Terms.

 

Terms defined in the UCC and not otherwise defined herein shall, unless the
context otherwise indicates, have the meanings provided by those definitions.

 

ARTICLE II
COMMITMENTS AND BORROWINGS

 

2.1          The Loans. Subject to the terms and conditions set forth herein
each Initial Lender, severally and not jointly, agrees to make Loans to the
Borrower, in Dollars, (x) on the Closing Date and (y) on up to one additional
date that is the date on which the conditions set forth in Section 4.2 are
satisfied (such date, the “Delayed Draw Date”), in an aggregate amount for
clauses (x) and (y) not to exceed the Commitment of such Initial Lender to make
such Loans and as provided further in Section 2.3 below; provided, that (i) the
aggregate principal amount of Loans made on the Closing Date shall be equal to
$15,000,000, (ii) the aggregate principal amount of Loans made on the Delayed
Draw Date shall not exceed $10,000,000 and (iii) any unfunded Commitment in
existence on the date that is the earlier of (x) the fourth Business Day
following the date on which the Mortgage Condition is satisfied and (y) 45 days
following the Closing Date, shall automatically terminate and shall no longer be
available to be borrowed. The Loans made on the Closing Date shall constitute
Eurodollar Rate Loans made by the Initial Lenders on a ratable basis in
accordance with their respective Commitments. The Loans made on the Delayed Draw
Date shall constitute Eurodollar Rate Loans made by the Initial Lenders on a
ratable basis in accordance with their respective Commitments and shall
constitute and increase in, and shall be added to, the Loans made on the Closing
Date. Once repaid or prepaid, the Loans may not be reborrowed.

 

 28 

 

 

2.2          Advance and Eurodollar Rate Loan.

 

(a)          Advances. Subject to the borrowing procedures set forth in
Section 2.3, (i) in the case of Loans to be made on the Closing Date, upon
satisfaction of the conditions set forth in Section 4.1, each Initial Lender
shall make the requested funds according to their pro rata share of Commitments
available to the Borrower on the Closing Date in an aggregate principal amount
of $15,000,000 and (ii) in the case of Loans to be made on the Delayed Draw
Date, upon satisfaction of the conditions set forth in Section 4.2, each Initial
Lender shall make the requested funds according to their pro rata share of
Commitments available to the Borrower on the Closing Date in an aggregate amount
not to exceed $10,000,000, in each case by wire transfer of such funds in
accordance with instructions provided to (and reasonably acceptable to) such
Initial Lender by the Borrower.

 

(b)          Eurodollar Rate Loan. Except as otherwise provided herein, a
Eurodollar Rate Loan shall automatically be continued only on the last day of an
Interest Period for such Eurodollar Rate Loan. During the existence of an Event
of Default, at the option of the Required Lenders and upon notice to the
Borrower, the Loans may not be continued as a Eurodollar Rate Loan, and the
Required Lenders may require that any or all of the outstanding Eurodollar Rate
Loan be converted immediately to a Base Rate Loan. The Administrative Agent
shall promptly notify the Borrower and the Lenders of the interest rate
applicable to any Interest Period for a Eurodollar Rate Loan upon determination
of such interest rate.

 

2.3          Borrowing Procedures; Closing Date Mechanics. The Borrowing shall
be made (a) in the case of Loans to be made on the Closing Date, by a Notice of
Borrowing delivered to the Administrative Agent (for distribution to the Initial
Lenders) and received by Administrative Agent on the Closing Date and (b) in the
case of Loans to be made on the Delayed Draw Date, by a Notice of Borrowing
delivered to the Administrative Agent (for distribution to the Initial Lenders)
and received by Administrative Agent no later than 12:00 p.m. two (2) Business
Days prior to the Delayed Draw Date. After receipt of a Notice of Borrowing, the
Administrative Agent shall promptly notify the Initial Lenders by telecopy,
telephone, email, or other electronic form of transmission acceptable to the
Initial Lenders, of the requested Borrowing. Each Initial Lender shall make such
Loans to be made by it hereunder on the Closing Date or the Delayed Draw Date
(as applicable) to the Borrower by wire transfer of immediately available funds
to the account set forth in such Notice of Borrowing. Nothing herein shall be
deemed to obligate any Lender to obtain the funds for its Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for its Loan in any particular place or
manner. Notwithstanding anything to the contrary contained herein (and without
affecting any other provisions hereof), (x) the funded portion of each Loan to
be made on the Closing Date shall be equal to 97.5% of the principal amount of
such Loan (it being agreed that the full principal amount of each such Loan
shall be the “initial” principal amount of such Loan and deemed outstanding on
the Closing Date and the Borrower shall be obligated to repay 100% of the
principal amount of each such Loan as provided hereunder) and (y) the funded
portion of each Loan to be made on the Delayed Draw Date shall be equal to 100%
of the principal amount of such Loan. Notwithstanding the foregoing, (i) no
Initial Lender shall have an obligation to make any Loan on the Closing Date if
one or more of the applicable conditions precedent set forth in Section 4.1 have
not been or will not be satisfied on the Closing Date unless such condition has
been waived in accordance with the applicable provisions of Article IV and (ii)
no Initial Lender shall have an obligation to make any Loan on the Delayed Draw
Date if the conditions set forth in Section 4.2 have not been or will not be
satisfied on the Delayed Draw Date unless such condition has been waived in
accordance with the applicable provisions of Article IV.

 

 29 

 

 

2.4          [Reserved].

 

2.5          Prepayments.

 

(a)          Optional. Subject to the last sentence of this Section 2.5(a), the
Borrower may, by delivery to the Administrative Agent of a Notice of Loan
Prepayment, at any time or from time to time on or after the Closing Date,
voluntarily prepay the Loans in whole or in part; provided that, (A) such notice
must be received by the Administrative Agent not later than 11:00 a.m. (1) one
(1) Business Day prior to any date of prepayment of a Eurodollar Rate Loan and
(2) on the date of prepayment of a Base Rate Loan; and (B) any prepayment of the
Loans shall be in a principal amount of $1,000,000 or a whole multiple of
$500,000 in excess thereof; or if less, the entire principal amount thereof then
outstanding. Each such notice shall contain the information required by the form
attached hereto as Exhibit D. The Administrative Agent will promptly notify each
Lender of its receipt of any such Notice of Loan Prepayment, and of the amount
of such Lender’s ratable portion of such prepayment. If such notice is given by
the Borrower, the Borrower shall make such prepayment and the payment amount
specified in such Notice of Loan Prepayment shall be due and payable on the date
specified therein. Any such prepayment shall be accompanied by all accrued
interest on the amount prepaid and the applicable Prepayment Fee and any amounts
due pursuant to Section 3.5.

 

(b)          Mandatory.

 

(i)          Dispositions. Subject to the last two paragraphs of this Section
2.5(b), if the Loan Parties and their Subsidiaries Dispose of any property
(other than ABL Priority Collateral) in any transaction or series of related
transactions resulting in Net Cash Proceeds, other than (x) any Disposition that
constitutes a sale or issuance of Equity Interests of the Borrower, (y) any
Permitted Transfer or (z) any Disposition under Section 7.5(d), (e), (f) or (h)
(any such Disposition, a “Disposition Prepayment Event”), within five (5)
Business Days after any such Disposition Prepayment Event, the Borrower shall
prepay the Loans in an aggregate amount equal to the Disposition Prepayment
Percentage of the Net Cash Proceeds received in respect of such Disposition
Prepayment Event (such amount, the “Disposition Prepayment Amount”); provided
that all or a portion of the Net Cash Proceeds received in respect of such
Disposition Prepayment Event in excess of the Disposition Prepayment Amount (the
“Excess Amount”) may be reinvested at the option of the Borrower in property
that is useful for the Borrower’s business within one hundred eighty (180) days
following receipt of such Net Cash Proceeds; provided, however, that if all or a
portion of such Excess Amount will not or cannot be so reinvested within one
hundred eighty (180) days after receipt thereof, an amount equal to all of the
Excess Amount that shall not be so reinvested shall be applied within five (5)
Business Days after the Borrower reasonably determines that such portion of such
Excess Amount will not be or cannot be so reinvested or is not reinvested (as
applicable), to the prepayment of the Loans as set forth under this clause
(b)(i).

 

 30 

 

 

(ii)         Debt Issuance. Promptly upon the receipt by any Loan Party or any
Subsidiary of the Net Cash Proceeds of any issuance of Indebtedness not
permitted under Section 7.2, the Borrower shall prepay the Loans in an aggregate
principal amount equal to 100% of such Net Cash Proceeds.

 

(iii)        Extraordinary Receipts. Promptly upon receipt by any Loan Party or
any Subsidiary of any Extraordinary Receipt received by or paid to or for the
account of any Loan Party or any of its Subsidiaries, and not otherwise included
in this Section 2.5(b), the Borrower shall prepay the Loans in an aggregate
principal amount equal to 100% of all Net Cash Proceeds received therefrom;
provided that all or a portion of Extraordinary Receipts may be reinvested at
the option of the Borrower in property that is useful for the Borrower's
business within one hundred eighty (180) days following receipt thereof;
provided, however, that if all or a portion of such Extraordinary Receipts will
not or cannot be so reinvested within one hundred eighty (180) after receipt
thereof, an amount equal to all of such Extraordinary Receipts that shall not be
so reinvested shall be applied within five (5) Business Days after the Borrower
reasonably determines that the applicable portion of such Extraordinary Receipts
will not be or cannot be so reinvested or is not reinvested (as applicable), to
the prepayment of the Loans as set forth under this clause (b)(iii).

 

(iv)        [Reserved].

 

(v)         Loan Prepayment Fees. All prepayments under this Section 2.5(b)
shall be accompanied by interest on the principal amount prepaid through the
date of prepayment and the applicable Prepayment Fee due as of such date.

 

If the Borrower determines in good faith that any prepayment described under
this clause (b) (1) in the case of any prepayment attributable to any Foreign
Subsidiary would violate any local law (e.g., financial assistance, corporate
benefit, thin capitalization, capital maintenance and similar legal principles,
restrictions on upstreaming of cash intra group and the fiduciary and statutory
duties of the directors of the relevant subsidiaries) or (2) would require any
Loan Party or any Subsidiary thereof to incur a material and adverse tax
liability (including any withholding tax), in each case, if the amount subject
to the relevant prepayment were upstreamed or transferred as a distribution or
dividend (any amount limited as set forth in clauses (1) and (2) of this
paragraph, a “Restricted Amount”), the amount of the relevant prepayment shall
be reduced by the Restricted Amount; provided that (x) any such determination
shall be set forth in a certificate from a Responsible Officer to the
Administrative Agent (for distribution to the Lenders) setting forth in
reasonable detail the basis for such good faith determination and (y) if the
circumstance giving rise to any Restricted Amount ceases to exist, the relevant
Subsidiary shall repatriate or distribute the amount that no longer constitutes
a Restricted Amount to the Borrower for application to the Loans as required
above promptly following the date on which the relevant circumstance ceases to
exist.

 

 31 

 

 

2.6          Incremental Term Loans.

 

(a)          The Borrower may on or prior to the date that is 10 Business Days
prior to September 15, 2018, by written notice (each, an “Incremental Request”)
to the Administrative Agent (whereupon the Administrative Agent shall promptly
make such notice available to each of the Lenders), request from time to time
the establishment of one or more new term loan commitments (each, an
“Incremental Term Commitment”) in an aggregate amount not to exceed the
Incremental Amount from Lenders or additional banks, financial institutions or
other institutional lenders subject to compliance with, and as provided for in,
clauses (b)(ii) and (d) below. Each such notice shall specify (i) the amount of
the Incremental Term Commitments being requested (which shall be in minimum
increments of $1,000,000 and a minimum amount of $10,000,000 or such lesser
amount equal to the remaining Incremental Amount), and (ii) the date (each, an
“Increase Effective Date”) on which the Borrower proposes that the Incremental
Term Commitments shall be effective, which shall be a date on or prior to
September 15, 2018 but not less than 10 Business Days after the date on which
such notice is delivered to the Administrative Agent.

 

(b)          The requested Incremental Term Commitments shall become effective
as of the applicable Increase Effective Date; provided that:

 

(i)          no Lender shall be obligated to provide any Incremental Term
Commitment unless it shall have separately agreed to do so, and the
determination to provide such commitments shall be within the sole and absolute
discretion of such Lender;

 

(ii)         the creation or provision of any Incremental Term Commitment or
Incremental Term Loan shall require the approval of each Initial Lender in its
sole discretion (which approval shall be separate and distinct from such
Lender’s discretionary right to agree to provide any portion of any Incremental
Term Commitment and any such approval of the Borrower’s incurrence of any
Incremental Term Commitment shall not, in and of itself, require or imply that
such Lender agrees to provide any portion of such Incremental Term Commitment);

 

(iii)        no Default or Event of Default shall have occurred and be
continuing or would exist after giving effect to such Incremental Term
Commitments;

 

(iv)        after giving effect to such Incremental Term Commitments, the
representations and warranties of the Loan Parties set forth in this Agreement
and the other Loan Documents shall be true and correct in all material respects
(without duplication of materiality qualifiers set forth in such representations
and warranties) on and as of the Increase Effective Date with the same effect as
though such representations and warranties had been made on and as of such;
provided that to the extent that a representation and warranty specifically
refers to a given date or period, it shall be true and correct in all material
respects as of such date or period, as the case may be; and

 

 32 

 

 

(v)         if requested by the Initial Lenders, the Lenders shall have received
an opinion or opinions of counsel for the Loan Parties, dated the Increase
Effective Date and addressed to the Administrative Agent and the Lenders, in
form and substance acceptable to the Initial Lenders.

 

(c)          The terms and provisions of the Incremental Term Loans made
pursuant to Incremental Term Commitments shall be as follows:

 

(i)          except as otherwise set forth herein or in the Increase Joinder,
identical to the Loans (it being understood that Incremental Term Loans may be a
part of the Loans) except as to maturity and amortization (which shall be
subject to the following clauses (ii) and (iii));

 

(ii)         the Weighted Average Life to Maturity of any Incremental Term Loans
shall be no shorter than the remaining Weighted Average Life to Maturity of the
then existing Loans; and

 

(iii)        the maturity date of Incremental Term Loans (the “Incremental Term
Loan Maturity Date”) shall not be earlier than the Maturity Date of the Loans
then in effect.

 

(d)          Incremental Term Commitments may be provided by any Lender or any
other Person (such other Person, an “Additional Lender”); provided that, each
Initial Lender (in its sole discretion) shall have consented to such Additional
Lender’s providing such Incremental Term Commitments; provided, that (subject to
Section 2.6(b)(ii)) the opportunity to commit to provide all or a portion of any
Incremental Term Commitments shall be offered by the Borrower first to the
Initial Lenders (to the extent they remain Lenders at such time) on a pro rata
basis and, to the extent any of such existing Initial Lenders have not agreed or
declined to provide any portion of such Incremental Term Commitments, after
being provided a bona fide opportunity to do so, the other existing Lenders
shall be provided an opportunity to provide all or any portion of such declined
portion and to the extent any portion of the Incremental Term Commitments are
not accepted by the then-existing Lenders, the Borrower may then offer such
opportunity to Additional Lenders.

 

(e)          The Incremental Term Commitments shall be effected by a joinder
agreement (the “Increase Joinder”) executed by the Borrower, each other Loan
Party, the Administrative Agent, each Initial Lender (in its sole discretion)
and, if applicable, each Additional Lender providing all or any portion of such
Incremental Term Commitments, in form and substance reasonably satisfactory to
each of them; provided that, in the event the Administrative Agent shall not
have received a fully executed Increase Joinder on or before the earlier of (x)
the date that is 30 Business Days after the date on which the associated
Incremental Request was delivered to Administrative Agent and (y) September 15,
2018, then such Incremental Request shall be deemed to have been revoked (unless
otherwise agreed by the Initial Lenders in their sole discretion).  In addition,
unless otherwise specifically provided herein or the applicable Increase
Joinder, all references in Loan Documents to the Loans shall be deemed, unless
the context otherwise requires, to include references to Incremental Term Loans
made pursuant to Incremental Term Commitments made pursuant to this Agreement.

 

 33 

 

 

(f)          Unless otherwise agreed in the applicable Increase Joinder, on any
Increase Effective Date on which new Commitments for Loans are effective,
subject to the satisfaction of the foregoing terms and conditions, each Lender
of such new Commitment shall make a Loan to the Borrower in an amount equal to
its new Commitment.

 

(g)          The Incremental Term Loans and Commitments established pursuant to
this Section 2.6 shall constitute a part of the “Loan” and “Commitments” under,
and shall be entitled to all the benefits afforded by, this Agreement and the
other Loan Documents, and shall, without limiting the foregoing, benefit equally
and ratably from the Guaranty hereunder and the security interests created by
the Collateral Documents. The Loan Parties shall take any actions reasonably
required by the Lenders to ensure and/or demonstrate that the Guaranty made
hereunder and the Lien and security interests granted hereby and by the other
Collateral Documents continue to be valid and perfected under the UCC after
giving effect to the establishment of any such class of Incremental Term Loans
or any such new Commitments.

 

2.7          Repayment of the Loans.

 

The Borrower hereby unconditionally promises to pay to the Administrative Agent,
for the account of each Lender, the aggregate principal amount of the Loans
outstanding on the Maturity Date, or if earlier, the date of acceleration of the
Loans pursuant to Section 8.2. Any repayment pursuant to this Section 2.7
following an acceleration shall be accompanied by the applicable Prepayment Fee.

 

2.8          Interest and Default Rate.

 

(a)          Interest. Subject to the provisions of Section 2.8(b), (i) each
Eurodollar Rate Loan shall bear interest on the outstanding principal amount
thereof for each Interest Period from the applicable borrowing date at a rate
per annum equal to the Eurodollar Rate for such Interest Period plus the
Applicable Rate; and (ii) each Base Rate Loan shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate. To the extent
that any calculation of interest or any fee required to be paid under this
Agreement shall be based on (or result in) a rate that is less than zero, such
rate shall be deemed zero for purposes of this Agreement.

 

(b)          Default Rate.

 

(i)          If any amount of principal of the Loans is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

 

(ii)         If any amount (other than principal of the Loans) payable by the
Borrower under any Loan Document is not paid when due (after giving effect to
any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, then upon the request of the Required Lenders such amount shall
thereafter, until paid, bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

 34 

 

 

(iii)        Upon the request of the Required Lenders, while any Event of
Default exists, all other outstanding Obligations may bear interest, until paid,
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.

 

(c)          Interest Payments. Interest on the Loans shall be due and payable
in arrears on each Interest Payment Date applicable thereto and at such other
times as may be specified herein. Interest hereunder shall be due and payable in
accordance with the terms hereof before and after judgment, and before and after
the commencement of any proceeding under any Debtor Relief Law.

 

2.9          Fees.

 

(a)          [Reserved.]

 

(b)          Administrative Agent Fees. The Borrower shall pay to the
Administrative Agent, for its own account, such fees as shall have been
separately agreed upon in the Fee Letter or otherwise in writing in the amounts
and at the times so specified. Such fees shall be fully earned when paid and
shall not be refundable for any reason whatsoever.

 

2.10         Computation of Interest and Fees.

 

All computations of interest for Base Rate Loans shall be made on the basis of a
year of 365 or 366 days, as the case may be, and actual days elapsed. All other
computations of fees and interest shall be made on the basis of a 360-day year
and actual days elapsed (which results in more fees or interest, as applicable,
being paid than if computed on the basis of a 365 day year). Interest shall
accrue on each Loan for the day on which the Loans is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loans or such
portion is paid, provided that any Loan that is repaid on the same day on which
it is made shall, subject to Section 2.11, bear interest for one (1) day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

 

2.11         Payments; Pro Rata Treatment; Sharing Set-Offs Generally.

 

(a)          Borrower Payments.

 

(i)          All payments to be made by the Borrower shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff. Except as otherwise expressly provided herein, all
payments by the Borrower hereunder shall be made to the Administrative Agent at
the Administrative Agent’s Office in Dollars and in immediately available funds
not later than 2:00 p.m. on the date specified herein; provided that payments
pursuant to Sections 3.1, 3.4, 3.5 and 10.4 shall be made directly to the
Persons entitled thereto. All payments received by the Administrative Agent
after 2:00 p.m. shall be deemed received on the next succeeding Business Day and
any applicable interest or fee shall continue to accrue. The Administrative
Agent shall distribute any such payments received by it for the account of any
Lender to such Lender promptly following receipt thereof. Except as otherwise
specifically provided for in this Agreement, if any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be.

 

 35 

 

 

(ii)         Unless the Administrative Agent receives notice from the Borrower
prior to the date on which any payment is due to the Lenders that Borrower will
not make such payment in full as and when required, the Administrative Agent may
assume that the Borrower has made (or will make) such payment in full to the
Administrative Agent on such date in immediately available funds and the
Administrative Agent may (but shall not be so required), in reliance upon such
assumption, distribute to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent the Borrower does not make
such payment in full to the Administrative Agent on the date when due, each
Lender severally shall repay to the Administrative Agent on demand such amount
distributed to such Lender, together with interest thereon at the Default Rate
for each day from the date such amount is distributed to such Lender until the
date repaid; provided that such interest shall be an obligation of the Borrower
and shall be payable by the Borrower upon demand.

 

(b)          Application of Insufficient Payments. If at any time insufficient
funds are received by and available to the Administrative Agent to pay fully all
amounts of principal, interest and fees then due hereunder, such funds shall be
applied in accordance with Section 8.3.

 

(c)          Sharing of Payments. If, at any time or times any Lender shall
receive (i) by payment, foreclosure, setoff, or otherwise, any proceeds of
Collateral or any payments with respect to the Secured Obligations, except for
any such proceeds or payments received by such Lender from the Administrative
Agent pursuant to the terms of this Agreement, or (ii) payments from the
Administrative Agent in excess of such Lender’s pro rata share of all such
distributions by the Administrative Agent, such Lender promptly shall (A) turn
the same over to the Administrative Agent, in kind, and with such endorsements
as may be required to negotiate the same to the Administrative Agent, or in
immediately available funds, as applicable, for the account of all of the
Lenders and for application to the Secured Obligations in accordance with the
applicable provisions of this Agreement, or (B) purchase, without recourse or
warranty, an undivided interest and participation in the Secured Obligations
owed to the other Lenders so that such excess payment received shall be applied
ratably as among the Lenders in accordance with their pro rata shares; provided,
that to the extent that such excess payment received by the purchasing party is
thereafter recovered from it, those purchases of participations shall be
rescinded in whole or in part, as applicable, and the applicable portion of the
purchase price paid therefor shall be returned to such purchasing party, but
without interest except to the extent that such purchasing party is required to
pay interest in connection with the recovery of the excess payment.

 

 36 

 

 

ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.1          Taxes.

 

(a)          For purposes of this Section 3.1, the term “applicable law”
includes FATCA. Any and all payments by or on account of any obligation of the
Loan Parties under any Loan Document shall be made without deduction or
withholding for any Taxes except as required by applicable law. If any such
Taxes are imposed (as determined in the good faith discretion of the applicable
Withholding Agent) on any payments made by a Withholding Agent (including
payments under this paragraph), then such Withholding Agent will pay the Taxes
and, if such Tax is an Indemnified Tax, then the sum payable by the applicable
Loan Party shall be increased as necessary to preserve the after-tax yield each
of the Lenders would have received if such Taxes had not been imposed.

 

(b)          The Loan Parties shall timely pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

 

(c)          The Loan Parties shall jointly and severally indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to a Loan Party by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of such Lender, shall be conclusive absent manifest error.

 

(d)          As soon as practicable after any payment of Taxes by any Loan Party
to a Governmental Authority, as provided in this Section 3.1, the Loan Party
will deliver to the Administrative Agent, for distribution to the Lenders, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.
Each Loan Party will confirm that it has paid the Taxes required under this
Section 3.1 by giving the Administrative Agent official tax receipts (or
notarized copies) within thirty (30) days after the due date.

 

(e)          Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to Borrower and the Administrative Agent, at the time or times
reasonably requested by Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by Borrower or
Administrative Agent as will permit such payments to be made without withholding
or at a reduced rate of withholding. Without limiting the generality of the
foregoing:

 

 37 

 

 

(i)          Prior to the date that any Lender that is not a “U.S. Person”
within the meaning of Section 7701(a)(30) of the Code (a “Foreign Lender”)
becomes a party hereto, such Lender shall deliver to Borrower and the
Administrative Agent such certificates, documents or other evidence, as required
by the Code (including IRS Forms W-8ECI, W-8BEN-E, or W-8IMY as applicable, or
appropriate successor forms), properly completed, currently effective and duly
executed by such Lender, along with any applicable attachments, to permit
Borrower or the Administrative Agent to determine the withholding or deduction
required to be made, if any. Without limitation of the foregoing, in the case of
a Foreign Lender claiming the benefits of the exemption for portfolio interest
under Section 881(c) of the Code, such Foreign Lender shall deliver to the
Borrower and the Administrative Agent, prior to the date that such Foreign
Lender becomes a party hereto, a certificate to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of the Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code.

 

(ii)         Any Lender that is not a Foreign Lender shall deliver to Borrower
and the Administrative Agent on or prior to the date on which such Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of Borrower or the Administrative Agent), executed originals
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Tax.

 

(iii)        Each Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.

 

(iv)        Each Lender shall promptly deliver further copies of such forms or
other appropriate certifications if any such forms expire or become obsolete and
after the occurrence of any event requiring a change in the most recent form
delivered to Borrower or the Administrative Agent.

 

(v)         Each Lender shall deliver to Borrower and the Administrative Agent
at the time or times prescribed by law and at such time or times reasonably
requested by Borrower or the Administrative Agent such documentation required
under FATCA (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by Borrower or the
Administrative Agent as may be necessary for Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.

 

For purposes of this Section 3.1(e), a reference to a “Lender” shall include any
participant to whom such Lender has sold a participation (it being understood
that the documentation required under this Section 3.1(e) shall be delivered to
the participating Lender). Notwithstanding anything to the contrary, the
completion, execution and submission of the documentation described in Section
3.1(e)(iii) shall not be required if in a Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

 

 38 

 

 

(f)          If any party determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified pursuant to this Section 3.1 (including by the payment of additional
amounts pursuant to this Section 3.1), it shall pay to the indemnifying party an
amount equal to such refund (but only to the extent of indemnity payments made
under this Section with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) of such indemnified party and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund). Such indemnifying party, upon the
request of such indemnified party, shall repay to such indemnified party the
amount paid over pursuant to this paragraph (f) (plus any penalties, interest or
other charges imposed by the relevant Governmental Authority) in the event that
such indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (f), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (f) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any Lender
to make available its Tax returns (or any other information relating to its
Taxes that it deems confidential) to a Loan Party or any other Person.

 

(g)          Each party’s obligation under this Section 3.1 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.

 

3.2          Illegality.

 

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
lending office to perform any of its obligations hereunder or to make, maintain
or fund or charge interest with respect to the Loans of such Lender or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower, any
obligation of such Lender to issue, make, maintain, fund or charge interest with
respect to the Loans of such Lender or continue Eurodollar Rate Loans shall be
suspended until such Lender notifies the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, the
Borrower shall, upon demand from such Lender, prepay or, if applicable, convert
the Eurodollar Rate Loan of such Lender to a Base Rate Loan, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loan to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loan. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted.

 

 39 

 

 

3.3          Inability to Determine Rates.

 

(a)          If in connection with any request for a Eurodollar Rate Loan or a
continuation thereof, any Lender determines that (i) Dollar deposits are not
being offered to banks in the London interbank eurodollar market for the
applicable amount and Interest Period of such Eurodollar Rate Loan, or (ii)
adequate and reasonable means do not exist for determining the Eurodollar Rate
for any requested Interest Period with respect to a proposed Eurodollar Rate
Loan, such Lender will promptly so notify the Borrower. Thereafter, the
obligation of such Lender to make or maintain Eurodollar Rate Loans shall be
suspended (to the extent of the affected Eurodollar Rate Loans or Interest
Periods), in each case until such Lender revokes such notice. Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of, or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.

 

(b)          If at any time the Administrative Agent determines (which
determination shall be conclusive absent manifest error) that (i) the
circumstances set forth in clause (a)(i) or (ii) have arisen and such
circumstances are unlikely to be temporary or (ii) the circumstances set forth
in clause (a)(i) or (ii) have not arisen but the supervisor for the
administrator of LIBOR or a Governmental Authority has made a public statement
identifying a specific date after which LIBOR shall no longer be used for
determining interest rates for loans, then the Administrative Agent, the Initial
Lenders and the Borrower shall endeavor to establish an alternate rate of
interest to the Eurodollar Rate that gives due consideration to the then
prevailing market convention for determining a rate of interest for syndicated
loans in the United States at such time, and shall enter into an amendment to
this Agreement to reflect such alternate rate of interest and such other related
changes to this Agreement as may be applicable. Notwithstanding anything to the
contrary in Section 10.1, such amendment shall become effective without any
further action or consent of any other party to this Agreement so long as the
Administrative Agent shall not have received, within five (5) Business Days of
the date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (b), the Borrower may revoke any
pending request for a Borrowing of, or continuation of Eurodollar Rate Loans or,
failing that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans in the amount specified therein; provided that, if
such alternate rate of interest shall be less than zero, such rate shall be
deemed to be zero for the purposes of this Agreement.

 

3.4          Increased Costs; Reserves on Eurodollar Rate Loans.

 

In the event any permitted assignee of any Lender is a bank:

 

(a)          Increased Costs Generally. If any Change in Law shall:

 

 40 

 

 

(i)          impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
such Lender (except any reserve requirement contemplated by Section 3.4(d));

 

(ii)         subject any Recipient to any taxes (other than Indemnified Taxes
and Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

 

(iii)        impose on such Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Rate Loans
made by such Lender; and the result of any of the foregoing shall be to increase
the cost to such Lender or such other Recipient of making, converting to,
continuing or maintaining the Loans (or of maintaining its obligation to make
any such Loan), or to reduce the amount of any sum received or receivable by
such Lender or other Recipient hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or other Recipient, the Borrower
will pay to such Lender or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender or other Recipient for such
additional costs incurred or reduction suffered, provided, that the Borrower
shall not be required to so compensate any Lender for any such amounts incurred
more than one hundred eighty (180) days prior to the date such Lender notifies
the Borrower in writing thereof and its intention to claim compensation.

 

(b)          Capital Requirements. If any Lender determines that any Change in
Law affecting such Lender or its lending office or such Lender’s holding
company, if any, regarding capital or liquidity requirements has or would have
the effect of reducing the rate of return on such Lender’s capital or on the
capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by such Lender, to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered, provided, that the
Borrower shall not be required to so compensate any Lender for any such amounts
incurred more than one hundred eighty (180) days prior to the date such Lender
notifies the Borrower in writing thereof and its intention to claim
compensation.

 

(c)          Certificates for Reimbursement. A certificate of any Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest error.
The Borrower shall pay such Lender the amount shown as due on any such
certificate within ten (10) days after receipt thereof.

 

 41 

 

 

(d)          Reserves on Eurodollar Rate Loans. The Borrower shall pay to each
Lender, (i) as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Rate Loan equal to the actual
costs of such reserves allocated to such Loan by such Lender (as determined by
such Lender in good faith, which determination shall be conclusive), and (ii) as
long as such Lender shall be required to comply with any reserve ratio
requirement or analogous requirement of any central banking or financial
regulatory authority imposed in respect of the maintenance of the Commitments or
the funding of the Loans, such additional costs (expressed as a percentage per
annum and rounded upwards, if necessary, to the nearest five decimal places)
equal to the actual costs allocated to such Commitment or Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which in each case shall be due and payable on each date on which
interest is payable on such Loan, provided the Borrower shall have received at
least ten (10) days’ prior notice of such additional interest or costs from such
Lender. If such Lender fails to give notice ten (10) days prior to the relevant
Interest Payment Date, such additional interest shall be due and payable ten
(10) days from receipt of such notice.

 

(e)          Delay in Requests. Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section 3.4
shall not constitute a waiver of such Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate
such Lender pursuant to the foregoing provisions of this Section for any
increased costs incurred or reductions suffered more than nine (9) months prior
to the date that such Lender notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s intention to
claim compensation therefor (except that, if the Change in Law giving rise to
such increased costs or reductions is retroactive, then the nine (9) month
period referred to above shall be extended to include the period of retroactive
effect thereof).

 

3.5          Compensation for Losses.

 

In the event any permitted assignee of any Lender is a bank:

 

Upon demand of such Lender from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)          any payment or prepayment of the Loans to the extent it is a
Eurodollar Rate Loan on a day other than the last day of the Interest Period for
the Loans (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise);

 

(b)          any failure by the Borrower (for a reason other than the failure of
such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.

 

For purposes of calculating amounts payable by the Borrower to any Lender under
this Section 3.5, such Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.

 

 42 

 

 

3.6          Survival.

 

All of the Borrower’s obligations under this Article III shall survive
termination of the Commitments and repayment of all other Obligations hereunder.

 

ARTICLE IV
CONDITIONS PRECEDENT TO BORROWING

 

4.1          Conditions Precedent to Closing Date. The obligation of the Initial
Lenders to make the Loans hereunder on the Closing Date is subject to
satisfaction or waiver by all the Initial Lenders of the following conditions
precedent; provided that any matters addressed in Section 6.17 shall not be
deemed closing conditions hereunder:

 

(a)          Execution of Credit Agreement; Loan Documents. The Initial Lenders
shall have received (i) counterparts of this Agreement, executed by the
Administrative Agent, each Initial Lender and a Responsible Officer of each Loan
Party, (ii) counterparts of the U.S. Security Agreement, and each other
Collateral Document, executed by a Responsible Officer of the applicable Loan
Parties and a duly authorized officer of each other Person party thereto, as
applicable and (iii) counterparts of any other Loan Document, executed by a
Responsible Officer of the applicable Loan Party and a duly authorized officer
of each other Person party thereto.

 

(b)          Officer’s Certificate. The Initial Lenders shall have received a
certificate of a Responsible Officer dated the Closing Date, certifying as to
the Organization Documents of each Loan Party (which, to the extent filed with a
Governmental Authority, shall be certified as of a recent date by such
Governmental Authority), the resolutions of the governing body of each Loan
Party, the good standing, existence or its equivalent of each Loan Party and of
the incumbency (including specimen signatures) of the Responsible Officers of
each Loan Party.

 

(c)          Legal Opinions of Counsel. The Initial Lenders shall have received
an opinion or opinions (including, if requested by the Initial Lenders, local
counsel opinions) of counsel for the Loan Parties, dated the Closing Date and
addressed to the Administrative Agent and the Initial Lenders, in form and
substance acceptable to the Initial Lenders.

 

(d)          Personal Property Collateral. The Initial Lenders shall have
received, in form and substance satisfactory to the Initial Lenders:

 

(i)          (A) searches of UCC filings in the jurisdiction of incorporation or
formation, as applicable, of each Loan Party and each jurisdiction where a
filing would need to be made in order to perfect the Collateral Agent’s security
interest in the Collateral, copies of the financing statements on file in such
jurisdictions and evidence that no Liens exist other than Permitted Liens and
(B) tax lien, judgment and bankruptcy searches;

 

 43 

 

 

(ii)         searches of ownership of Intellectual Property in the appropriate
governmental offices and such patent, trademark and copyright filings as
requested by the Initial Lenders in order to perfect the Collateral Agent’s
security interest in the Intellectual Property;

 

(iii)        completed UCC financing statements for each appropriate
jurisdiction as is necessary, in the Initial Lenders’ sole discretion, to
perfect the Collateral Agent’s security interest in the applicable Collateral;

 

(iv)        stock or membership certificates, if any, evidencing the Pledged
Equity and undated stock or transfer powers duly executed in blank; in each case
to the extent such Pledged Equity is certificated;

 

(v)         to the extent required to be delivered, filed, registered or
recorded pursuant to the terms and conditions of the Collateral Documents, all
instruments, documents and chattel paper in the possession of any of the Loan
Parties, together with allonges or assignments as may be necessary or
appropriate to create and perfect the Collateral Agent’s security interest in
the Collateral; and

 

(vi)        Qualifying Control Agreements satisfactory to the Initial Lenders to
the extent required to be delivered pursuant to Section 6.13.

 

(e)          Insurance. The Initial Lenders shall have received copies of
insurance certificates and endorsements evidencing the insurance required by
Section 6.7 of this Agreement or otherwise acceptable to the Initial Lenders.

 

(f)          Solvency Certificate. The Initial Lenders shall have received a
Solvency Certificate signed by a Responsible Officer of the Borrower that, after
giving effect to the initial borrowings under the Loan Documents and the other
transactions contemplated hereby, the Borrower is individually, and together
with its Subsidiaries on a consolidated basis, Solvent.

 

(g)          Notice of Borrowing. The Administrative Agent and the Initial
Lenders shall have received a duly completed Notice of Borrowing delivered in
accordance with Section 2.3 and including therein an instruction of direction
with respect to the Loans to be made on the Closing Date.

 

(h)          Existing Indebtedness of the Loan Parties. All existing
Indebtedness for borrowed money of the Borrower and its Subsidiaries (other than
Indebtedness permitted to exist pursuant to Section 7.2) shall be repaid in full
and all security interests related thereto shall be terminated on or prior to
the Closing Date.

 

(i)          Fees and Expenses. The Administrative Agent and the Initial Lenders
shall have received all fees and expenses, if any, owing pursuant to this
Agreement and the Fee Letter, including the fees and expenses of Davis Polk &
Wardwell LLP and Crowell & Moring LLP.

 

 44 

 

 

(j)          Other Documents. All other documents provided for herein or which
the Initial Lenders may reasonably request or require.

 

(k)          Additional Information. Such additional information and materials
which the Initial Lenders shall reasonably request or require.

 

(l)          Representations and Warranties. The representations and warranties
of the Borrower and each other Loan Party contained in Article V or any other
Loan Document shall (i) with respect to representations and warranties that
contain a materiality qualification, be true and correct and (ii) with respect
to representations and warranties that do not contain a materiality
qualification, be true and correct in all material respects.

 

(m)          Default. No Default or Event of Default shall exist or would result
from the making of the Loans or from the application of the proceeds thereof.

 

(n)          Liquidity. As of the Closing Date, and after giving effect to the
Loans, the Liquidity shall not be less than $5,000,000.

 

(o)          Closing Certificate. The Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Borrower certifying that the
conditions set forth in clauses (l), (m) and (n) of this Section have been
satisfied.

 

4.2          Conditions Precedent to Delayed Draw Date. The obligation of the
Initial Lenders to make the Loans hereunder on the Delayed Draw Date is subject
to satisfaction or waiver of the following conditions precedent; provided that
any matters addressed in Section 6.17 shall not be deemed conditions hereunder:

 

(a)          Closing Date. The Closing Date has occurred.

 

(b)          Mortgage Condition. The Mortgage Condition is satisfied.

 

(c)          Fees and Expenses. The Administrative Agent and the Initial Lenders
shall have received all fees and expenses, if any, owing pursuant to this
Agreement and the Fee Letter, including the fees and expenses of Davis Polk &
Wardwell LLP and Crowell & Moring LLP.

 

(d)          Notice of Borrowing. The Administrative Agent and the Initial
Lenders shall have received a duly completed Notice of Borrowing delivered in
accordance with Section 2.3 and including therein an instruction of direction
with respect to the Loans to be made on the Delayed Draw Date.

 

(e)          Representations and Warranties. The representations and warranties
of the Borrower and each other Loan Party contained in Article V or any other
Loan Document shall (i) with respect to representations and warranties that
contain a materiality qualification, be true and correct and (ii) with respect
to representations and warranties that do not contain a materiality
qualification, be true and correct in all material respects.

 

 45 

 

 

(f)          Default. No Default or Event of Default shall exist or would result
from the making of the Loans or from the application of the proceeds thereof.

 

(g)          Liquidity. As of the Delayed Draw Date, and after giving effect to
the Loans, the Liquidity shall not be less than $5,000,000

 

(h)          Legal Opinions of Counsel. The Initial Lenders shall have received
supplementary customary opinion or opinions (including, if requested by the
Initial Lenders, local counsel opinions) of counsel for the Loan Parties, dated
the Delayed Draw Date and addressed to the Administrative Agent and the Initial
Lenders, in form and substance acceptable to the Initial Lenders.

 

(i)          Closing Certificate. The Administrative Agent shall have received a
certificate signed by a Responsible Officer of the Borrower certifying that the
conditions set forth in clauses (e), (f) and (g) of this Section have been
satisfied.

 

(j)          Delayed Draw Date. The Delayed Draw Date shall have occurred not
later than the earlier of (x) the third Business Day following the date on which
the Mortgage Condition is satisfied and (y) the date that is 45 days after the
Closing Date.

 

ARTICLE V
REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Administrative Agent and the
Lenders, as of the Closing Date that:

 

5.1         Existence, Qualification and Power.

 

Each Loan Party and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and (ii)
execute, deliver and perform its obligations under the Loan Documents to which
it is a party, and (c) is duly qualified and is licensed and, as applicable, in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect. The copy of the Organization Documents of each
Loan Party provided to the Initial Lenders pursuant to the terms of this
Agreement is a true and correct copy of each such document as in effect on the
Closing Date, each of which is valid and in full force and effect.

 

5.2         Authorization; No Contravention.

 

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party have been duly authorized by all necessary
corporate or other organizational action, and do not and will not (a) contravene
the terms of any of such Person’s Organization Documents; (b) materially
conflict with or result in any material breach or contravention of, or the
creation of any Lien (other than Liens created pursuant to the Collateral
Documents) under, or require any payment to be made under (i) any Contractual
Obligation (including pursuant to the 2019 Convertible Notes Documents or the
2023 Convertible Notes Documents) to which such Person is a party or affecting
such Person or the properties of such Person or any of its Subsidiaries or (ii)
any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (c) violate
any Law in any material respect.

 

 46 

 

 

5.3         Governmental Authorization; Other Consents.

 

No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof) or
(d) the exercise by the Agents and the Lenders of their respective rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, other than (i)          authorizations, approvals,
actions, notices and filings which have been duly obtained and (ii) filings to
perfect the Liens created by the Collateral Documents.

 

5.4         Binding Effect.

 

This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto. This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of each Loan
Party that is a party thereto, enforceable against such Loan Party in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principals of equity.

 

5.5         Financial Statements; No Material Adverse Effect.

 

(a)          Audited Financial Statements. The Audited Financial Statements (i)
were prepared in accordance with GAAP consistently applied throughout the period
covered thereby, except as otherwise expressly noted therein; (ii) fairly
present in all material respects the financial condition of the Borrower and its
Subsidiaries as of the date thereof and their results of operations, cash flows
and changes in shareholders’ equity for the period covered thereby in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (iii) show all material indebtedness and
other material liabilities, direct or contingent, of the Borrower and its
Subsidiaries as of the date thereof, including material liabilities for taxes,
commitments and Indebtedness.

 

 47 

 

 

(b)          Unaudited Financial Statements. The unaudited Consolidated balance
sheet of the Borrower and its Subsidiaries dated March 31, 2018, and the related
condensed Consolidated statements of income or operations, shareholders’ equity
and cash flows for the fiscal quarter ended on that date (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; (ii) fairly present in all material
respects the financial condition of the Borrower and its Subsidiaries as of the
date thereof and their results of operations, cash flows and changes in
shareholders’ equity for the period covered thereby; and (iii) show all material
indebtedness and other material liabilities, direct or contingent, of the
Borrower and its Subsidiaries as of the date thereof, including material
liabilities for taxes, commitments and Indebtedness, subject, in each case, to
the absence of footnotes and to normal year-end audit adjustments.

 

(c)          Material Adverse Effect. Since the date of the balance sheet
included in the Audited Financial Statements, there has been no event or
circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

 

(d)          No Undisclosed Liabilities. Except for the Indebtedness incurred
under this Agreement and the Indebtedness permitted by Section 7.2, (i) as of
the Closing Date (and after giving effect to the Loans), there are no
liabilities or obligations (excluding current obligations incurred in the
ordinary course of business) of the Borrower or its Subsidiaries of any nature
whatsoever (whether absolute, accrued, contingent or otherwise and whether or
not due and including obligations or liabilities for taxes, long-term leases and
unusual forward or other long-term commitments), and (ii) the Borrower does not
have knowledge of any basis for the assertion against any the Borrower or its
Subsidiaries of any such liability or obligation which, in the case of clause
(i) or (ii), either individually or in the aggregate, could reasonably be
expected to have, a Material Adverse Effect.

 

5.6         Litigation.

 

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of the Loan Parties, threatened, at law, in equity, in arbitration or
before any Governmental Authority, by or against any Loan Party or any
Subsidiary or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document or any of the
transactions contemplated hereby, or (b) either individually or in the aggregate
could reasonably be expected to have a Material Adverse Effect.

 

5.7         No Default.

 

Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

5.8         Ownership of Property; Liens.

 

Each Loan Party and each of its Subsidiaries has good record and marketable
title in fee simple to, or valid leasehold interests in, all real property
necessary or used in the ordinary conduct of its business, except for such
defects in title as could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect. The property of each Loan Party and
each of its Subsidiaries is subject to no Liens, other than as permitted by
Section 7.1.

 

 48 

 

 

5.9         Environmental Compliance.

 

(a)          The Loan Parties have no knowledge of any claims alleging potential
liability or responsibility for violation of any Environmental Law on their
respective businesses, operations and properties that could, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

 

(b)          Except as could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect, each Loan Party and its
Subsidiaries are in compliance with all Environmental Permits and all
Environmental Laws in all jurisdictions in which each Loan Party and its
Subsidiaries, as the case may be, is currently doing business.

 

(c)          Neither any Loan Party nor any of its Subsidiaries is undertaking,
and has not in the year prior to the Closing Date completed, either individually
or together with other potentially responsible parties, any investigation or
assessment or remedial or response action relating to any actual or threatened
release, discharge or disposal of Hazardous Materials at any site, location or
operation, either voluntarily or pursuant to the order of any Governmental
Authority or the requirements of any Environmental Law; and all Hazardous
Materials generated, used, treated, handled or stored at, or transported to or
from, any property currently or formerly owned or operated by any Loan Party or
any of its Subsidiaries have been disposed of in a manner not reasonably
expected to result in material liability to any Loan Party or any of its
Subsidiaries.

 

5.10        Maintenance of Insurance.

 

The properties of the Borrower and its Subsidiaries are insured with financially
sound and reputable insurance companies not Affiliates of the Borrower, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the applicable Loan Party or the applicable Subsidiary
operates.

 

5.11        Taxes.

 

Each Loan Party and its Subsidiaries have timely filed all federal and other
material Tax returns and reports required to be filed, and have paid all
federal, state and other material Taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP. There is no proposed Tax
assessment against any Loan Party or any Subsidiary that would, if made, have a
Material Adverse Effect, nor is there any Tax sharing agreement applicable to
the Borrower or any Subsidiary.

 

5.12        ERISA Compliance.

 

(a)          Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code and other federal or state laws. Each
Pension Plan that is intended to be a qualified plan under Section 401(a) of the
Code has received a favorable determination letter or is subject to a favorable
opinion letter from the IRS to the effect that the form of such Plan is
qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the IRS to be exempt from federal income tax under Section
501(a) of the Code, or an application for such a letter is currently being
processed by the IRS. To the knowledge of the Loan Parties, nothing has occurred
that would prevent or cause the loss of such tax-qualified status.

 

 49 

 

 

(b)          There are no pending or, to the knowledge of the Loan Parties,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.

 

(c)          (i) No ERISA Event has occurred, and no Loan Party nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is sixty percent (60%) or higher and no Loan
Party nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below sixty percent (60%) as of the most recent valuation
date; (iv) no Loan Party nor any ERISA Affiliate has incurred any liability to
the PBGC other than for the payment of premiums, and there are no premium
payments which have become due that are unpaid; (v) neither the Borrower nor any
ERISA Affiliate has engaged in a transaction that could be subject to Section
4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan has been terminated
by the plan administrator thereof nor by the PBGC, and no event or circumstance
has occurred or exists that could reasonably be expected to cause the PBGC to
institute proceedings under Title IV of ERISA to terminate any Pension Plan.

 

(d)          Except where noncompliance or the incurrence of an obligation could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, each Foreign Plan has been maintained in substantial compliance
with its terms and with the requirements of any and all applicable Laws.

 

5.13        Margin Regulations; Investment Company Act.

 

(a)          Margin Regulations. The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying margin stock (within the meaning of Regulation U issued
by the FRB), or extending credit for the purpose of purchasing or carrying
margin stock. Following the application of the proceeds of the Borrowing on the
Closing Date, not more than twenty-five percent (25%) of the value of the assets
(either of the Borrower only or of the Borrower and its Subsidiaries on a
Consolidated basis) subject to the provisions of Section 7.1 or Section 7.5 or
subject to any restriction contained in any agreement or instrument between the
Borrower and the Initial Lenders or any Affiliate of the Initial Lenders
relating to Indebtedness and within the scope of Section 8.1(e), will be margin
stock.

 

 50 

 

 

(b)          Investment Company Act. No Loan Party is required to be registered
as an “investment company” under the Investment Company Act of 1940.

 

5.14        Disclosure.

 

The Borrower has disclosed to the Initial Lenders all agreements, instruments
and corporate or other restrictions to which it or any of its Subsidiaries or
any other Loan Party is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Initial Lenders (other than projections and general economic or
specific industry information developed by or obtained from third party sources)
in connection with the transactions contemplated hereby and the negotiation of
this Agreement or delivered hereunder or under any other Loan Document (in each
case as modified or supplemented by other information so furnished) contains any
material misstatement of material fact at the time furnished or omits to state
any material fact at the time furnished necessary to make the statements
therein, in the light of the circumstances under which they were made, not
materially misleading as of the date made; provided that, with respect to
projected financial information, each Loan Party represents only that such
information was prepared in good faith based upon assumptions believed to be
reasonable at the time, it being acknowledged and agreed by Agent and Lenders
that projections as to future events are not to be viewed as facts, that such
projections are not a guarantee of financial performance and that the actual
results during the period or periods covered by such projections may differ from
the projected results and such differences may be material.

 

5.15        Solvency.

 

The Borrower is, individually and together with its Subsidiaries on a
Consolidated basis, Solvent.

 

5.16        Casualty, Etc.

 

Neither the businesses nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.

 

5.17        Sanctions Concerns and Anti-Corruption Laws.

 

(a)          Sanctions Concerns. No Loan Party nor any of its Subsidiaries is
(i) currently the subject or target of any Sanctions, (ii) included on OFAC’s
List of Specially Designated Nationals, HMT’s Consolidated List of Financial
Sanctions Targets and the Investment Ban List, or any similar list enforced by
any other relevant sanctions authority or (iii) located, organized or resident
in a Designated Jurisdiction.

 

(b)          Anti-Corruption Laws. The Loan Parties and their Subsidiaries have
conducted their business in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, the
Corruption of Foreign Public Officials Act (Canada) and other similar
anti-corruption legislation in other jurisdictions.

 

 51 

 

 

5.18        Subsidiaries; Joint Ventures, Partnerships and Equity Investments.

 

(a)          Subsidiaries, Joint Ventures, Partnerships and Equity Investments.
Set forth on Schedule 1 to the Perfection Certificate, is the following
information which is true and complete as of the Closing Date (subject, in the
case of Foreign Subsidiaries, to Schedule 6.17) or as of the last date such
Schedule was required to be updated in accordance with Sections 6.2, 6.13, 6.14
and 6.17: (i) a list of all Subsidiaries, joint ventures and partnerships and
other equity investments of the Loan Parties, (ii) the number of outstanding
shares of each class of Equity Interests in each Subsidiary, (iii) the number
and percentage of outstanding shares of each class of Equity Interests owned by
the Loan Parties and their Subsidiaries, (iv) the class or nature of such Equity
Interests (i.e. common, preferred, etc.), (v) ownership information (e.g.
publicly held or if private or partnership, the owners and partners of each of
the Loan Parties), (vi) all subscriptions, options, warrants or calls relating
to such Equity Interests, including any right of conversion or exchange and
(vii) each stockholders’ agreement, restrictive agreement, voting agreement or
similar agreement relating to any such Equity Interests. The outstanding Equity
Interests in all Subsidiaries are validly issued, fully paid and non-assessable
and are owned free and clear of all Liens. There are no outstanding
subscriptions, options, warrants, calls, rights or other agreements or
commitments (other than stock options granted to employees or directors and
directors’ qualifying shares) of any nature relating to the Equity Interests of
any Loan Party (other than Borrower) or any Subsidiary thereof, except as set
forth in the Perfection Certificate or contemplated in connection with the Loan
Documents.

 

(b)          Loan Parties. Set forth on Schedule 2 to the Perfection Certificate
is a complete and accurate list of all Loan Parties, showing as of the Closing
Date, or as of the last date such Schedule was required to be updated in
accordance with Sections 6.2, 6.13 and 6.14 (as to each Loan Party) (i) the
exact legal name, (ii) any former legal names of such Loan Party in the five (5)
years prior to the Closing Date, (iii) the jurisdiction of its incorporation or
organization, as applicable, (iv) the type of organization, (v) the address of
its chief executive office, (vi) its U.S. federal taxpayer identification number
or, in the case of any non-U.S. Loan Party that does not have a U.S. taxpayer
identification number, its unique identification number issued to it by the
jurisdiction of its incorporation or organization, and (vii) the organization
identification number.

 

5.19        Collateral Representations.

 

(a)          Collateral Documents. The provisions of the Collateral Documents
are effective to create in favor of the Collateral Agent, for the benefit of the
Secured Parties, a legal, valid and enforceable first priority Lien (subject to
Permitted Liens) on all right, title and interest of the respective Loan Parties
in the Collateral described therein. Except for filings completed prior to the
Closing Date and as contemplated hereby and by the Collateral Documents, no
filing or other action will be necessary to perfect or protect such Liens.

 

 52 

 

 

(b)          Intellectual Property. Set forth on Schedule 7 to the Perfection
Certificate, as of the Closing Date or as of the last date such Schedule was
required to be updated in accordance with Sections 6.2, 6.13 and 6.14, is a list
of all Intellectual Property registered or pending for registration with the
United States Copyright Office or the United States Patent and Trademark Office,
or the foreign equivalents thereof, owned by the Borrower or any of its
Subsidiaries or exclusively licensed to the Borrower or any of its Subsidiaries
(in each case, including the name/title, current owner, registration or
application number).

 

(c)          Documents, Instruments, and Tangible Chattel Paper. Set forth on
Schedule 6 to the Perfection Certificate, as of the Closing Date or as of the
last date such Schedule was required to be updated in accordance with Sections
6.2, 6.13 and 6.14, is a description of all Documents, Instruments, and Tangible
Chattel Paper of the Loan Parties (including the Loan Party owning such
Document, Instrument and Tangible Chattel Paper).

 

(d)          Deposit Accounts, Electronic Chattel Paper, Letter-of-Credit
Rights, and Securities Accounts.

 

(i)          Set forth on Schedule 4 to the Perfection Certificate, as of the
Closing Date or as of the last date such Schedule was required to be updated in
accordance with Sections 6.2, 6.13 and 6.14, is a description of all deposit
accounts and securities Accounts of the Loan Parties, including the name of (A)
the applicable Loan Party, (B) in the case of a deposit account, the depository
institution, the account number and the purpose of the account, and (C) in the
case of a securities account, the Securities Intermediary or issuer, the account
number and the type of investments held in such account.

 

(ii)         Set forth on Schedule 6 to the Perfection Certificate, as of the
Closing Date or as of the last date such Schedule was required to be updated in
accordance with Sections 6.2, 6.13 and 6.14, is a description of all Electronic
Chattel Paper (as defined in the UCC) and Letter-of-Credit Rights (as defined in
the UCC) of the Loan Parties, including the name of (A) the applicable Loan
Party, (B) in the case of Electronic Chattel Paper, the account debtor and (C)
in the case of Letter-of-Credit Rights, the issuer or nominated person, as
applicable.

 

(e)          Commercial Tort Claims. Set forth on Schedule 3 to the Perfection
Certificate, as of the Closing Date or as of the last date such Schedule was
required to be updated in accordance with Sections 6.2, 6.13 and 6.14, is a
description of all Commercial Tort Claims of the Loan Parties (detailing such
Commercial Tort Claim in reasonable detail).

 

(f)          Pledged Equity Interests. Set forth on Schedule 9 to the Perfection
Certificate, as of the Closing Date or as of the last date such Schedule was
required to be updated in accordance with Sections 6.2, 6.13 and 6.14, is a list
of all Pledged Equity and in each case, detailing the Grantor (as defined in the
U.S. Security Agreement), the Person whose Equity Interests are pledged, the
number of shares of each class of Equity Interests pledged, the certificate
number, if any, of such Equity Interests and percentage ownership of outstanding
shares of each class of Equity Interests pledged.

 

 53 

 

 

(g)          Properties. Set forth on Schedule 8 to the Perfection Certificate,
as of the Closing Date or as of the last date such Schedule was required to be
updated in accordance with Sections 6.2, 6.13 and 6.14, is a list of all
Mortgaged Properties (including (i) the name of the Loan Party owning such
Mortgaged Property, (ii) the property address, (iii) the country, city, county,
state and zip code which such Mortgaged Property is located and (iv) an
indication if such location is leased or owned, and if leased, the name of the
lessee). Set forth on Schedule 10 to the Perfection Certificate, as of the
Closing Date or as of the last date such Schedule was required to be updated in
accordance with Sections 6.2, 6.13 and 6.14, is a list of (A) each headquarter
location of the Loan Parties, and (B) each location where any inventory is
located at any premises owned or leased by a Loan Party with a Collateral value
in excess of $100,000 (in each case, including (1) an indication if such
location is leased or owned, (2) if leased, the name of the lessor, and if
owned, the name of the Loan Party owning such property, (3) the address of such
property (including, the country, city, county, state and zip code) and (4) to
the extent owned, the approximate Fair Market Value of such property).

 

5.20        EEA Financial Institutions.

 

No Loan Party is an EEA Financial Institution.

 

5.21        [Reserved].

 

5.22        Intellectual Property; Licenses, Etc.

 

The Borrower and each of its Subsidiaries own, or possess the valid and
enforceable right to use, any and all intellectual property or other similar
proprietary rights throughout the world, including any and all trademarks,
service marks, trade names, domain names, copyrights, design rights, patents,
patent rights, licenses, technology, software, trade secrets, know-how, database
rights and all related documentation, registrations, additions, improvements or
accessions, and all goodwill associated with the foregoing (collectively, “IP
Rights”) that are used in, held for use in or otherwise necessary for the
operation of their respective businesses, without conflict with the rights of
any other Person except for those the failure to own or possess a valid and
enforceable right to use, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. All IP Rights owned by
the Borrower or any of its Subsidiaries are owned solely and exclusively by the
Borrower or any of its Subsidiaries, free and clear of all Liens, other than
Permitted Liens, other than as, either individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect. The IP Rights
owned by, or exclusively licensed to, the Borrower or its Subsidiaries are
valid, subsisting and enforceable and are not subject to any outstanding
consent, settlement, decree, order, injunction, judgment or ruling restricting
the ownership, use, validity or enforceability thereof, other than as, either
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect. The operation of the respective businesses of the
Borrower or any of its Subsidiaries does not infringe upon, dilute,
misappropriate or violate any rights held by any other Person, other than as,
either individually or in the aggregate, would not reasonably be expected to
have a Material Adverse Effect. No claim or litigation regarding any IP Rights
is pending or, to the knowledge of the Borrower, threatened, which, either
individually or in the aggregate, would reasonably be expected to have a
Material Adverse Effect. The Borrower and its Subsidiaries have taken all
actions necessary to maintain, protect and enforce the IP Rights owned by, or
exclusively licensed to, the Borrower or its Subsidiaries, including, as
applicable, payment of applicable maintenance fees and filing of applicable
statements of use, other than as, either individually or in the aggregate, would
not reasonably be expected to have a Material Adverse Effect.

 

 54 

 

 

5.23        Labor Matters.

 

There are no (i) Multiemployer Plans covering the employees of the Loan Parties
as of the Closing Date or (ii) collective bargaining agreements covering the
employees of the Borrower or any of its Subsidiaries as of the Closing Date.
Neither the Borrower nor any Subsidiary has suffered any strikes, walkouts, work
stoppages or other material labor difficulty within the last five (5) years
preceding the Closing Date. To the Borrower’s knowledge, the Borrower has not
utilized nor does it currently utilize employees or contractors who fail to
comply in all material respects with Form I-9, Employment Eligibility
Verification, obligations relating to the employees of the Borrower or any of
its Subsidiaries or who otherwise fail to comply in all material respects with
U.S. immigration Laws. To the Borrower’s knowledge, neither the Borrower nor any
of its Subsidiaries has received any written notices from the Social Security
Administration or the U.S. Department of Homeland Security regarding a
“mismatch” of employee names and Social Security Numbers or employee names and
immigration-related documents.

 

5.24        Compliance with Laws.

 

Each Loan Party and each Subsidiary thereof is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (i) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or (ii)
the failure to comply therewith, either individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.

 

5.25        Affiliated Agreements.

 

Except as set forth on Schedule 5.25, (i) neither the Borrower nor any of its
Subsidiaries is party to an existing material Affiliate Transaction and (ii)
there are no Affiliate Transactions which have been approved by the Board of
Directors of the Borrower involving aggregate consideration in excess of
$2,000,000.

 

5.26        Passive Foreign Investment Company.

 

To the knowledge of the Loan Parties, no Loan Party is, or has been, a “passive
foreign investment company”, as defined in Section 1297 of the Code, during any
tax year.

 

ARTICLE VI
AFFIRMATIVE COVENANTS

 

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, such Loan Party shall, and
shall cause each of its Subsidiaries to:

 

 55 

 

 

6.1          Financial Statements.

 

Deliver to the Administrative Agent, for distribution to the Lenders (or, in the
case, clauses (c) and (d) below, to be made available to the Lenders) in form
and detail satisfactory to the Required Lenders:

 

(a)          Audited Financial Statements. As soon as available, but in any
event within ninety (90) days after the end of each fiscal year of the Borrower,
a Consolidated balance sheet of the Borrower and its Subsidiaries as at the end
of such fiscal year, and the related Consolidated statements of income or
operations, changes in shareholders’ equity and cash flows for such fiscal year,
all in reasonable detail and prepared in accordance with GAAP, such Consolidated
statements to be audited and accompanied by a report and opinion of an
independent certified public accountant of nationally recognized standing
reasonably acceptable to the Required Lenders, which report and opinion shall be
prepared in accordance with generally accepted auditing standards and shall not
be subject to any “going concern” or like qualification or exception or any
qualification or exception as to the scope of such audit (other than an
exception or explanatory paragraph with respect to the maturity of any
Indebtedness for an opinion delivered in the fiscal year in which such
Indebtedness matures or any impending Default with respect thereto) together
with a management discussion and analysis of operating results inclusive of
operating metrics in comparative form.

 

(b)          Quarterly Financial Statements. As soon as available, but in any
event within forty-five (45) days after the end of each of the first three (3)
fiscal quarters of each fiscal year of the Borrower (commencing with the fiscal
quarter ended June 30, 2018), a Consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal quarter, and the related
Consolidated statements of income or operations and cash flows for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP and including a management discussion and analysis of operating results
inclusive of operating metrics in comparative form, such Consolidated statements
to be certified by a Responsible Officer of the Borrower as fairly presenting in
all material respects the financial condition, results of operations and cash
flows of the Borrower and its Subsidiaries, subject only to normal year-end
audit adjustments and the absence of footnotes.

 

(c)          Monthly Financial Statements. To the extent requested by any
Initial Lender, as soon as available, but in any event within thirty (30) days
after the end of each of the months of each fiscal year of the Borrower
(commencing with the month ending June 30, 2018), a Consolidated balance sheet
of the Borrower and its Subsidiaries as of the end of such month, and the
related Consolidated statements of income or operations and cash flows for such
month and for the portion of the Borrower’s fiscal year then ended setting forth
in each case in comparative form for the corresponding month of the previous
fiscal year and the corresponding portion of the previous fiscal year, all in
reasonable detail and duly certified by a Responsible Officer as fairly
presenting in all material respects the financial condition, results of
operations and cash flows of the Borrower and its Subsidiaries, subject only to
normal year-end audit adjustments and the absence of footnotes.

 

 56 

 

 

(d)          Business Plan and Budget. To the extent requested by any Initial
Lender, as soon as available, but in any event within thirty (30) days after the
end of each fiscal year of the Borrower, an annual business plan and budget of
the Borrower and its Subsidiaries on a Consolidated basis, including forecasts
prepared by management of the Borrower, in form satisfactory to such Lender, of
Consolidated balance sheets and statements of income or operations and cash
flows of the Borrower and its Subsidiaries on a monthly basis for the
immediately following fiscal year.

 

As to any information contained in materials filed with the SEC or furnished
pursuant to Section 6.2(f), the Borrower shall not be separately required to
furnish such information under Section 6.1(a) or (b) above, but the foregoing
shall not be in derogation of the obligation of the Borrower to furnish the
information and materials described in Sections 6.1(a) and (b) above at the
times specified therein.

 

6.2         Certificates; Other Information.

 

Deliver to the Administrative Agent, to be made available to the Lenders:

 

(a)          [Reserved].

 

(b)          Compliance Certificate. Concurrently with the delivery of the
financial statements referred to in Sections 6.1(a) and (b) (commencing with the
delivery of the financial statements for the fiscal quarter ended June 30,
2018), (i) a duly completed Compliance Certificate signed by the chief financial
officer or Responsible Officer of the Borrower, and in the event of any change
in generally accepted accounting principles used in the preparation of such
financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 7.11, a statement of reconciliation
conforming such financial statements to GAAP, and (ii) a copy of a customary
management’s discussion and analysis with respect to such financial statements.
Unless the applicable Lender requests executed originals, delivery of the
Compliance Certificate may be by electronic communication including fax or email
and shall be deemed to be an original and authentic counterpart thereof for all
purposes.

 

(c)          Updated Schedules to Perfection Certificate. Updated Schedules to
(i) the Perfection Certificate to the extent required thereunder concurrently
with the delivery of, and as set forth in, the Compliance Certificate referred
to in Section 6.2(b) (or, alternatively, a certification from a Responsible
Officer that there has been no changes to the Schedules to the Perfection
Certificate previously delivered to the Agents and the Initial Lenders) and (ii)
the Perfection Certificate as of the date required to be delivered pursuant to
Section 6.13.

 

(d)          [Reserved].

 

(e)          Audit Reports; Management Letters; Recommendations. Copies of any
material detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
any Loan Party by independent accountants in connection with the accounts or
books of any Loan Party or any of its Subsidiaries, or any audit of any of them.

 

 57 

 

 

(f)          Annual Reports; Etc. Copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Borrower, and copies of all annual, regular, periodic and special reports
and registration statements which the Borrower may file or be required to file
with the SEC under Section 13 or 15(d) of the Securities Exchange Act of 1934,
or with any national securities exchange, and in any case not otherwise required
to be delivered to Administrative Agent pursuant hereto.

 

(g)          Debt Securities Statements and Reports. Copies of any statement or
report furnished to any holder of debt securities of any Loan Party or of any of
its Subsidiaries pursuant to the terms of any indenture, loan or credit or
similar agreement and not otherwise required to be furnished to Administrative
Agent pursuant to Section 6.1 or any other clause of this Section.

 

(h)          SEC Notices. Copies of each notice or other material correspondence
received from the SEC (or comparable agency in any applicable non-U.S.
jurisdiction) concerning any investigation by such agency regarding financial or
other operational results of any Loan Party or any Subsidiary thereof.

 

(i)          Notices. Copies of all material notices and other material
documents (including amendments, waivers and other modifications) so given or
received under or pursuant to any indenture, loan, credit or similar agreement
governing Indebtedness in the aggregate principal amount in excess of the
Threshold Amount and, from time to time upon reasonable request by such Lender,
such information and reports regarding such indentures, loan, credit and similar
agreements as such Lender may reasonably request.

 

(j)          Environmental Notice. Notice of any action or proceeding filed
against or of any noncompliance by any Loan Party or any of its Subsidiaries
with any Environmental Law or Environmental Permit that could (i) reasonably be
expected to have a Material Adverse Effect or (ii) cause any property described
in the Mortgages to be subject to any restrictions on ownership, occupancy, use
or transferability under any Environmental Law.

 

(k)          Additional Information. Such additional information regarding the
business, financial, legal or corporate affairs of any Loan Party or any
Subsidiary thereof, or compliance with the terms of the Loan Documents, as such
Lender may from time to time reasonably request.

 

Documents required to be delivered pursuant to Section 6.1(a) or (b) or Section
6.2(f) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (a) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 1.1(b); or (b) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which the Administrative Agent and the Lenders have access
(whether a commercial, third- party website or whether sponsored by the
Administrative Agent).

 

 58 

 

 

6.3         Notices.

 

Promptly, but in any event within two (2) Business Days, notify the
Administrative Agent (which shall make such notice available to the Lenders):

 

(a)          of the occurrence of any Default;

 

(b)          of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including, but not limited to, (i) breach
or non-performance of, or any default under, a Contractual Obligation of the
Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;

 

(c)          of the occurrence of any ERISA Event;

 

(d)          of any material change in accounting policies or financial
reporting practices by any Loan Party or any Subsidiary thereof; and

 

(e)          of any (i) occurrence of any Disposition of property or assets for
which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.5(b)(i), (ii) issuance of Indebtedness for which the Borrower is
required to make a mandatory prepayment pursuant to Section 2.5(b)(ii), and
(iii) receipt of any Extraordinary Receipt for which the Borrower is required to
make a mandatory prepayment pursuant to Section 2.5(b)(iii).

 

Each notice pursuant to this Section 6.3 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and to the extent applicable, stating what action the
Borrower has taken and proposes to take with respect thereto. Each notice
pursuant to Section 6.3(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.

 

6.4         Payment of Obligations.

 

Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (i) all tax liabilities, assessments and governmental
charges or levies upon it or its properties or assets, unless the same are being
contested in good faith by appropriate proceedings diligently conducted and
adequate reserves in accordance with GAAP are being maintained by the Borrower
or such Subsidiary; (ii) all lawful claims which, if unpaid, would by law become
a Lien upon its property; and (iii) all Indebtedness, as and when due and
payable, but subject to any subordination provisions contained in any instrument
or agreement evidencing such Indebtedness; provided that such payment and
discharge under the foregoing clauses (i), (ii) and (iii) shall not be required
where failure to make such payment would not reasonably be expected to have a
Material Adverse Effect.

 

 59 

 

 

6.5          Preservation of Existence, Etc.

 

(a)          Preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.4 or 7.5;

 

(b)          take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable to the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and

 

(c)          preserve, protect, renew and maintain and enforce all of the IP
Rights owned by, or exclusively licensed to, the Borrower or any of its
Subsidiaries and material to the business of the Borrower and its Subsidiaries,
taken as a whole.

 

6.6          Maintenance of Properties.

 

(a)          Maintain, preserve and protect all of its material tangible
properties and equipment necessary in the operation of its business in good
working order and condition, ordinary wear and tear and transactions permitted
under Section 7.5 excepted; and

 

(b)          make all necessary repairs thereto and renewals and replacements
thereof,

 

in each case of the foregoing clauses (a) and (b) except where the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

 

6.7          Maintenance of Insurance.

 

(a)          Maintenance of Insurance. Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business against loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the applicable Loan Party or the applicable Subsidiary operates.

 

(b)          Evidence of Insurance. Cause the Collateral Agent to be named as
loss payee or mortgagee, as its interest may appear, and/or additional insured
with respect of any such insurance providing liability coverage or coverage in
respect of any Collateral, and cause, unless otherwise agreed to by the Required
Lenders, each provider of any such insurance to agree, by endorsement upon the
policy or policies issued by it or by independent instruments furnished to the
Collateral Agent that it will give the Collateral Agent thirty (30) days prior
written notice (which notice shall be promptly delivered to the Lenders) before
any such policy or policies shall be altered or cancelled (or ten (10) days
prior notice in the case of cancellation due to the nonpayment of premiums).
Promptly following request by Required Lenders, the Loan Parties shall provide,
or cause to be provided, to the Administrative Agent, for distribution to the
Lenders, such evidence of insurance as required by the Lenders, including, but
not limited to: (i) copies of such insurance policies, (ii) declaration pages
for each insurance policy and (iii) lender’s loss payable endorsement if the
Collateral Agent, for the benefit of the Secured Parties, is not on the
declarations page for such policy. The Collateral Agent shall, upon receipt of
any proceeds from any such insurance, deliver such proceeds to the Borrower
unless an Event of Default shall exist.

 

 60 

 

 

(c)          Redesignation. Promptly notify the Collateral Agent and the Lenders
of any Mortgaged Property that is, or becomes, a Flood Hazard Property.

 

6.8         Compliance with Laws.

 

Comply with the requirements of all Laws and all orders, writs, injunctions and
decrees applicable to it or to its business or property, except in such
instances in which (a) such requirement of Law or order, writ, injunction or
decree is being contested in good faith by appropriate proceedings diligently
conducted; or (b) the failure to comply therewith could not reasonably be
expected to have a Material Adverse Effect.

 

6.9         Books and Records.

 

Maintain proper books of record and account, in which full, true and correct in
all material respects entries shall be made of all material financial
transactions and matters involving the assets and business of such Loan Party or
such Subsidiary, as the case may be.

 

6.10        Inspection Rights.

 

Permit representatives and independent contractors of the Administrative Agent
or any Initial Lender, no more than once per calendar year during the term of
this Agreement unless an Event of Default has occurred and is continuing, to
visit and inspect any of its properties, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants, all at the expense of the Borrower and at such
reasonable times during normal business hours, upon reasonable advance notice to
the Borrower; provided, however, that when an Event of Default exists the
Administrative Agent (or any of its respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice.

 

6.11        Use of Proceeds.

 

Use the proceeds of the Loans to pay the fees and expenses under the Loan
Documents and for other general corporate purposes not in contravention of any
Law or of any Loan Document.

 

6.12        Covenant to Guarantee Obligations.

 

The Loan Parties will cause each of their Domestic Subsidiaries (other than
Excluded Subsidiaries) whether newly formed, after acquired or otherwise
existing (within thirty (30) days after such Subsidiary is formed or acquired
(or such longer period of time as agreed to by the Required Lenders in their
reasonable discretion)) to become a Guarantor hereunder by way of execution of a
Joinder Agreement. In connection therewith, the Loan Parties shall give notice
to the Administrative Agent (for prompt distribution to the Lenders) not less
than ten (10) days prior to creating a Subsidiary (or such shorter period of
time as agreed to by the Required Lenders in their reasonable discretion), or
acquiring the Equity Interests of any other Person. In connection with the
foregoing, the Loan Parties shall deliver to the Administrative Agent, for
prompt distribution to the Lenders, with respect to each new Guarantor to the
extent applicable, substantially the same documentation required pursuant to
clauses (b)-(e) and (j) of Section 4.1 and 6.13 and such other documents or
agreements as the Lenders may reasonably request, including without limitation,
updated schedules to the Perfection Certificate.

 

 61 

 

 

6.13        Covenant to Give Security.

 

Except with respect to Excluded Property:

 

(a)          Equity Interests and Personal Property. Each Loan Party will cause
the Pledged Equity and all of its other Collateral now owned or hereafter
acquired by it to be subject at all times to a first priority (subject to the
ABL Intercreditor Agreement in the case of ABL Priority Collateral), perfected
Lien (subject to Permitted Liens) in favor of the Collateral Agent for the
benefit of the Secured Parties to secure the Secured Obligations pursuant to the
terms and conditions of the Collateral Documents. Each Loan Party shall provide
opinions of counsel to the extent requested by Required Lenders and any filings
and deliveries reasonably necessary in connection therewith to perfect the
security interests therein, all in form and substance reasonably satisfactory to
the Collateral Agent and the Required Lenders.

 

(b)          Real Property. If any Loan Party acquires any Real Estate after the
Closing Date constituting Material Real Estate, it shall promptly provide to the
Administrative Agent and the Lenders notice of such acquisition with details as
to such Material Real Estate and within sixty (60) days thereafter, shall
execute and deliver to the Collateral Agent a Mortgage and such other
documentation as the Required Lenders may request to cause such Material Real
Estate to be subject at all times to a first priority, perfected Lien (subject
in each case to Permitted Liens) in favor of the Collateral Agent for the
benefit of the Secured Parties to secure the Secured Obligations pursuant to the
terms and conditions of the Collateral Documents together with (i) a policy or
policies of title insurance insuring the Lien of such Mortgage in an amount
equal to 110% of the Fair Market Value as reasonably estimated by the Borrower
in consultation with the Lenders, naming the Collateral Agent as the insured for
the benefit of the Secured Parties, issued by a nationally recognized title
insurance company reasonably acceptable to the Collateral Agent insuring the
Lien of each such Mortgage as a valid and enforceable Lien on the Mortgaged
Property described therein, free of any other Liens except Permitted Liens,
together with such endorsements, coinsurance and reinsurance as the Collateral
Agent may reasonably request (ii) if requested by the Required Lenders, an
American Land Title Association/American Congress of Surveying and Mapping
(ALTA/ACSM) form of survey by a duly registered and licensed land surveyor for
which all necessary fees have been paid dated a date reasonably acceptable to
the Collateral Agent, certified to the Collateral Agent and the title insurance
company in a manner satisfactory to the Collateral Agent, (iii) a legal opinion
relating to such Mortgage, which opinion shall be in form and substance, and
from counsel, reasonably satisfactory to the Required Lenders (clauses (i)
through (iii) in this Section 6.13(b) are collectively referred to as the “Real
Estate Collateral Requirements”). In connection with the foregoing, no later
than twenty (20) Business Days prior to the date on which a Mortgage is executed
and delivered pursuant to this Section 6.13, in order to comply with the Flood
Laws, the Administrative Agent and the Lenders shall have received the following
documents: (A) a completed standard “life of loan” flood hazard determination
form and such other documents as the Collateral Agent and any Lender may
reasonably request to complete its flood due diligence, (B) if the Material Real
Estate is a Flood Hazard Property, a notification to the applicable Loan Party
(if applicable) (a “Flood Notice”) that flood insurance coverage under the NFIP
is not available because the community does not participate in the NFIP, (C)
documentation evidencing the applicable Loan Party’s receipt of any such Flood
Notice (e.g., countersigned Flood Notice), and (D) if the Flood Notice is
required to be given and, to the extent flood insurance is required by the Flood
Laws or the Collateral Agent’s written regulatory or compliance procedures and
flood insurance is available in the community in which the property is located,
a copy of one of the following: the flood insurance policy, the applicable Loan
Party’s application for a flood insurance policy plus proof of premium payment,
a declaration page confirming that flood insurance has been issued, or such
other evidence of flood insurance that complies with the Flood Laws reasonably
satisfactory to the Collateral Agent and the Required Lenders (clauses (A)
through (D) above are collectively referred to as the “Flood Requirements”).

 

 62 

 

 

(c)          [Reserved].

 

(d)          Account Control Agreements. Subject to Section 6.17, each of the
Loan Parties shall not open, maintain or otherwise have any deposit or other
accounts (including securities accounts) at any bank or other financial
institution, or any other account where money or securities are or may be
deposited or maintained with any Person, other than (a) deposit accounts that
are maintained at all times with depositary institutions as to which the
Collateral Agent shall have received a Qualifying Control Agreement, (b)
securities accounts that are maintained at all times with financial institutions
as to which the Collateral Agent shall have received a Qualifying Control
Agreement, (c) deposit accounts established solely as payroll and other zero
balance accounts, (d) deposit accounts and securities accounts constituting ABL
Priority Collateral and (e) other deposit accounts, so long as at any time the
aggregate balance in all such accounts does not exceed $100,000.

 

(e)          Updated Schedules. Concurrently with the delivery of any Collateral
pursuant to the terms of this Section, the Borrower shall provide the
Administrative Agent with the applicable updated Schedules to the Perfection
Certificate.

 

(f)          Further Assurances. At any time upon request of the Collateral
Agent or the Required Lenders through the Collateral Agent, promptly execute and
deliver any and all further instruments and documents and take all such other
action as the Required Lenders may deem necessary or desirable to maintain in
favor of the Collateral Agent, for the benefit of the Secured Parties, Liens and
insurance rights on the Collateral that are duly perfected in accordance with
the requirements of, or the obligations of the Loan Parties under, the Loan
Documents and all applicable Laws.

 

 63 

 

  



6.14Further Assurances.

 

Promptly upon request by the Collateral Agent, or the Required Lenders through
the Collateral Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the Collateral
Agent or the Required Lenders may reasonably require from time to time in order
to (i) carry out more effectively the purposes of the Loan Documents, (ii) to
the fullest extent permitted by applicable Law, subject any Loan Party’s or any
of its Subsidiaries’ properties, assets, rights or interests to the Liens now or
hereafter intended to be covered by any of the Collateral Documents,
(iii) perfect and maintain the validity, effectiveness and priority of any of
the Collateral Documents and any of the Liens intended to be created thereunder
and (iv) assure, convey, grant, assign, transfer, preserve, protect and confirm
more effectively unto the Secured Parties the rights granted or now or hereafter
intended to be granted to the Secured Parties under any Loan Document or under
any other instrument executed in connection with any Loan Document.

 

6.15Compliance with Environmental Laws.

 

Comply, and cause all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws; provided, however, that neither the Borrower nor any of its
Subsidiaries shall be required to undertake any such cleanup, removal, remedial
or other action to the extent that its obligation to do so is being contested in
good faith and by proper proceedings and appropriate reserves are being
maintained with respect to such circumstances in accordance with GAAP.

 

6.16Anti-Corruption Laws.

 

Conduct its business in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, the
Corruption of Foreign Public Officials Act (Canada) and other similar
anti-corruption legislation in other jurisdictions and maintain policies and
procedures designed to promote and achieve compliance with such laws.

 

6.17Post-Closing Obligations.

 

As promptly as practicable, and in any event within the time periods after the
Closing Date specified in Schedule 6.17 (or such later date as the Required
Lenders may agree) the Loan Parties shall deliver the documents or take the
actions specified on Schedule 6.17 that would have been required to be delivered
or taken on the Closing Date but for the application of this Section.

 

 64 

 

 

6.18Patent Collateral.

 

(a)          Each Loan Party shall (and shall cause each of its Subsidiaries to)
take all necessary steps in any proceeding before the United States Patent and
Trademark Office (or any similar office or agency in any other country or any
political subdivision of that country) or in any court to (i) maintain and
pursue any patent application include in the Patent Collateral that is material
to the business of the Borrower and its Subsidiaries, taken as a whole and (ii)
maintain each patent included in the Patent Collateral that is material to the
business of the Borrower and its Subsidiaries, taken as a whole, including the
filing of divisional, continuation, continuation-in-part and substitute
applications; the filing of applications for reissue, renewal, or extensions;
the payment of maintenance fees, and the participation in reexamination,
opposition, interference and infringement proceedings or the foreign equivalents
thereof. Any expenses incurred in connection with such activities shall be borne
by the Loan Parties.

 

(b)          Each of the Loan Parties will notify the Administrative Agent and
the Initial Lenders in writing of any information which such Loan Party has
received which such Loan Party determine in its reasonable discretion may have a
material adverse effect on the value of the Patent Collateral or the rights of
the Lenders with respect thereto.

 

ARTICLE VII
NEGATIVE COVENANTS

 

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, no Loan Party shall, nor
shall it permit any Subsidiary to, directly or indirectly:

 

7.1Liens.

 

Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, except for the
following (the “Permitted Liens”):

 

(a)          Liens pursuant to any Loan Document;

 

(b)          Liens existing on the Closing Date and listed on Schedule 7.1 and
any renewals or extensions thereof, provided that (i) the property covered
thereby is not changed, (ii) the amount secured or benefited thereby to the
extent constituting Indebtedness is not increased except as contemplated by
Section 7.2(b), (iii) the direct or any contingent obligor with respect thereto
is not changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 7.2(b);

 

(c)          Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;

 

 65 

 

 

(d)          Statutory Liens such as carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, landlord’s, supplier’s, laborer’s or other like
Liens arising in the ordinary course of business which are not overdue for a
period of more than sixty (60) days or which are being contested in good faith
and by appropriate proceedings diligently conducted; provided adequate reserves
with respect thereto are maintained on the books of the applicable Person;

 

(e)          pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;

 

(f)          deposits to secure the performance of bids, trade contracts
(including with suppliers) and leases (other than Indebtedness), statutory
obligations, surety and appeal bonds, performance bonds and other obligations of
a like nature, including reimbursement and indemnification obligations, incurred
in the ordinary course of business;

 

(g)         easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;

 

(h)          Liens on the Collateral (or any portion thereof) securing the
Indebtedness permitted under Section 7.2(a)(ii); provided that such Liens are
subject to the terms of an ABL Intercreditor Agreement;

 

(i)          Liens securing Indebtedness permitted under Section 7.2(c);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or Fair Market Value, whichever is lower, of
the property being acquired on the date of acquisition;

 

(j)          bankers’ Liens, rights of setoff and other similar Liens existing
solely with respect to cash and Cash Equivalents on deposit in one or more
accounts maintained by the Borrower or any of its Subsidiaries, in each case in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained, securing solely the customary amounts owing to such
bank with respect to cash management and operating account arrangements;
provided, that in no case shall any such Liens secure (either directly or
indirectly) the repayment of any Indebtedness;

 

(k)          Liens arising out of judgments or awards not resulting in an Event
of Default; provided the applicable Loan Party or Subsidiary shall in good faith
be prosecuting an appeal or proceedings for review;

 

(l)          any interest or title of a lessor, licensor, sublicensor or
sublessor under any lease, license, sublicense or sublease entered into by any
Loan Party or any Subsidiary thereof in the ordinary course of business,
consistent with past practice and covering only the assets so leased, licensed,
sublicensed or subleased;

 

(m)        [reserved];

 

 66 

 

 

(n)          Liens on property of a Person existing at the time of an
Acquisition permitted under the provisions of Section 7.3 or such Person is
merged into or consolidated with the Borrower or any Subsidiary of the Borrower
or becomes a Subsidiary of the Borrower in a transaction permitted under Section
7.4; provided that such Liens were not created in contemplation of such
Acquisition, merger or consolidation and do not extend to any assets other than
those of the Person merged into or consolidated with the Borrower or such
Subsidiary or acquired by the Borrower or such Subsidiary, and the applicable
Indebtedness secured by such Lien is permitted under Section 7.2(f);

 

(o)          [reserved];

 

(p)          Liens securing obligations in respect of any customary fees, costs
and expenses associated with or arising from legal fees, deposit accounts,
securities accounts, credit, purchase or debit cards and treasury management
products; provided that in no event shall the obligations secured by this clause
(p) exceed $350,000 any one time outstanding;

 

(q)          Liens securing the Indebtedness permitted under Section 7.2(p) in
an amount not to exceed 110.00% of the amount of such Indebtedness;

 

(r)          [reserved];

 

(s)          Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods; and

 

(t)          other Liens securing Indebtedness outstanding in an aggregate
principal amount not to exceed $1,000,000.

 

7.2Indebtedness.

 

Create, incur, assume or suffer to exist any Indebtedness, except:

 

(a)          Indebtedness under (i) the Loan Documents and (ii) any ABL Facility
in an aggregate principal amount not to exceed the ABL Facility Cap; provided
that Indebtedness under this clause (ii) (A) is secured only by Liens permitted
under Section 7.1(h) and (B) shall not be incurred prior to the date that the
Mortgage Condition is satisfied;

 

(b)          the Indebtedness outstanding on the Closing Date (and the
commitments therefor in an aggregate amount not to exceed the amount of such
commitments as of the Closing Date) and listed on Schedule 7.2 and any Permitted
Refinancing thereof;

 

(c)          Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations and purchase money obligations for fixed or capital assets within
the limitations set forth in Section 7.1(i) and Permitted Refinancings thereof;
provided, however, that the aggregate amount of all such Indebtedness at any one
time outstanding shall not exceed $3,000,000 (inclusive of Indebtedness in
respect of Capitalized Leases, Synthetic Lease Obligations and purchase money
obligations listed on Schedule 7.2);

 

 67 

 

 

(d)          unsecured Indebtedness of the Borrower or a Subsidiary of the
Borrower owed to the Borrower or a Subsidiary of the Borrower, which
Indebtedness shall (i) in the case of Indebtedness owed to a Loan Party in an
amount in excess of $1,000,000 individually, be evidenced by promissory notes
which shall be pledged to the Collateral Agent as Collateral for the Secured
Obligations in accordance with the terms of the U.S. Security Agreement, (ii) be
on terms (including subordination terms) reasonably acceptable to the Required
Lenders and (iii) be otherwise permitted under the provisions of Section 7.3
(“Intercompany Debt”);

 

(e)          Guarantees of the Borrower or any Guarantor in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any other
Guarantor;

 

(f)           Indebtedness of any Person that becomes a Subsidiary of the
Borrower after the date hereof in a transaction permitted hereunder in an
aggregate principal amount not to exceed $1,000,000; provided that such
Indebtedness is existing at the time such Person becomes a Subsidiary of the
Borrower and was not incurred solely in contemplation of such Person’s becoming
a Subsidiary of the Borrower);

 

(g)          obligations (contingent or otherwise) existing or arising under any
Swap Contract, provided that (i) such obligations are (or were) entered into by
such Person in the ordinary course of business for the purpose of directly
mitigating risks associated with fluctuations in interest rates or foreign
exchange rates and (ii) such Swap Contract does not contain any provision
exonerating the non-defaulting party from its obligation to make payments on
outstanding transactions to the defaulting party; provided that the aggregate
Swap Termination Value thereof shall not exceed $500,000 at any time
outstanding;

 

(h)          Subordinated Indebtedness incurred in the ordinary course of
business for borrowed money, maturing on or after the date that is 91 days
following the latest Maturity Date then in effect not to exceed $1,000,000 at
any time outstanding;

 

(i)           Indebtedness incurred by Subsidiaries not to exceed $1,000,000 at
any one time outstanding;

 

(j)           obligations under corporate credit cards, netting services and
similar services incurred in the ordinary course of business;

 

(k)          unsecured Indebtedness (including, but not limited to, earnouts) of
the Borrower or any Guarantor in an aggregate principal amount not to exceed
$2,500,000 that is incurred on the date of the consummation of an Acquisition
permitted under the provisions of Section 7.3 and solely for the purpose of
consummating such Acquisition so long as (i) no Event of Default has occurred
and is continuing or would result therefrom, (ii) such unsecured Indebtedness is
not incurred for working capital purposes, (iii) such unsecured Indebtedness
does not mature prior to September 1, 2021, and (iv) such Indebtedness is
subordinated in right of payment to the Obligations on terms and conditions
reasonably satisfactory to the Initial Lenders;

 

 68 

 

 

(l)          (i) Indebtedness evidenced by the 2019 Convertible Senior Notes in
an aggregate principal amount at any time outstanding not to exceed $68,660,000
and (ii) any Permitted Refinancing of the Indebtedness described in clause (i);
provided that any Indebtedness incurred under this clause (ii) shall reduce the
amount of Indebtedness available to be incurred under clause (i);

 

(m)          (i) Indebtedness evidenced by the 2023 Convertible Senior Notes in
an aggregate principal amount at any time outstanding not to exceed $75,090,000
and (ii) any Permitted Refinancing of the Indebtedness described in clause (i);
provided that any Indebtedness incurred under this clause (ii) shall reduce the
amount of Indebtedness available to be incurred under clause (i);

 

(n)          other unsecured Indebtedness in an aggregate principal amount not
to exceed $1,000,000 at any time outstanding;

 

(o)          [reserved]; and

 

(p)          letters of credit outstanding in favor of suppliers and landlords
in an amount at any one time outstanding not to exceed $3,000,000, including any
Permitted Refinancing thereof.

 

7.3Investments.

 

Make or hold any Investments, except:

 

(a)          Investments held by the Borrower and its Subsidiaries in the form
of cash or Cash Equivalents, bank deposits in the ordinary course of business,
negotiable instruments deposited in the ordinary course of business;

 

(b)          advances made in connection with the purchase of goods or services
in the ordinary course of business;

 

(c)          (i) Investments by the Borrower and its Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) additional
Investments by the Borrower and its Subsidiaries in Loan Parties, (iii)
additional Investments by Subsidiaries of the Borrower that are not Loan Parties
in other Subsidiaries that are not Loan Parties and (iv) so long as no Default
has occurred and is continuing or would result from such Investment, additional
Investments by the Loan Parties in Subsidiaries that are not Loan Parties in an
aggregate amount invested after the date hereof not to exceed $1,000,000;

 

(d)          [reserved];

 

(e)          Guarantees permitted by Section 7.2 and Liens permitted by Section
7.1 to the extent constituting an Investment;

 

 69 

 

 

(f)          [reserved];

 

(g)          [reserved];

 

(h)          Investments (including debt obligations) received in connection
with the bankruptcy or reorganization of suppliers and customers and in
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business; and

 

(i)           other Investments in an aggregate principal amount not to exceed
$1,000,000 at any time outstanding.

 

7.4Fundamental Changes.

 

Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that:

 

(a)          any Subsidiary may merge, dissolve or liquidate into or consolidate
with (i) the Borrower; provided that the Borrower shall be the continuing or
surviving Person, or (ii) any one or more other Subsidiaries, provided that when
any Loan Party is merging with another Subsidiary, such Loan Party shall be the
continuing or surviving Person;

 

(b)          any Loan Party may Dispose of any of its assets (upon voluntary
liquidation or otherwise) to the Borrower or to another Loan Party;

 

(c)          any Subsidiary that is not a Loan Party may dispose any of its
assets (including any Disposition that is in the nature of a liquidation) to (i)
another Subsidiary that is not a Loan Party or (ii) to a Loan Party;

 

(d)          so long as no Default exists or would result therefrom, in
connection with any Acquisition permitted under the provisions of Section 7.3,
any Subsidiary of the Borrower may merge, dissolve or liquidate into or
consolidate with any other Person (other than the Borrower) or permit any other
Person (other than the Borrower) to merge, liquidate or dissolve into or
consolidate with it; provided that (i) the Person surviving such merger shall be
a wholly-owned Subsidiary of the Borrower and (ii) in the case of any such
merger, dissolution, liquidation or consolidation to which any Subsidiary of the
Borrower that is a Loan Party is a party, such Loan Party is the surviving
Person; and

 

(e)          so long as no Default has occurred and is continuing or would
result therefrom, each of the Borrower and any of its Subsidiaries may merge
into or consolidate with any other Person or permit any other Person to merge
into or consolidate with it; provided, however, that in each case, immediately
after giving effect thereto (i) in the case of any such merger to which the
Borrower is a party, the Borrower is the surviving Person and (ii) in the case
of any such merger to which any Loan Party (other than the Borrower) is a party,
such Loan Party is the surviving Person.

 

 70 

 

 

7.5Dispositions.

 

Make any Disposition or enter into any agreement to make any Disposition,
except:

 

(a)          Permitted Transfers;

 

(b)          Dispositions of obsolete, damaged or worn out property or property
that is no longer used or useful in the ordinary course of business, whether now
owned or hereafter acquired, in the ordinary course of business;

 

(c)          Dispositions of equipment or real property for Fair Market Value to
the extent that (i) such property is exchanged for credit against the purchase
price of similar replacement property or (ii) the proceeds of such Disposition
are reasonably promptly applied to the purchase price of such replacement
property;

 

(d)          non-exclusive licenses, non-exclusive sublicenses, leases or
subleases for Fair Market Value granted to third parties in the ordinary course
of business and consistent with past practice;

 

(e)          the lapse, abandonment or other dispositions of intellectual
property, in the ordinary course of business and consistent with past practice,
that is, in the reasonable good faith judgment of a Loan Party, no longer
economically practicable or commercially desirable to maintain or necessary for
the conduct of the business of the Loan Parties or any of their Subsidiaries;

 

(f)           Dispositions permitted by Sections 7.1, 7.3, 7.4 or 7.6;

 

(g)          [reserved];

 

(h)          the sale or issuance of Equity Interests (i) of the Borrower to any
Person and (ii) of any Subsidiary of the Borrower to the Borrower or any other
wholly-owned Subsidiary of the Borrower; and

 

(i)           other Dispositions for Fair Market Value so long as (x) at least
seventy-five percent (75%) of the consideration paid in connection therewith
shall be cash or Cash Equivalents paid contemporaneously with consummation of
such Disposition and (y) such transaction does not involve the sale or other
Disposition of a minority Equity Interest in any Subsidiary.

 

7.6Restricted Payments.

 

Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:

 

(a)          each Subsidiary may make Restricted Payments to any Person that
owns Equity Interests in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;

 

 71 

 

 

(b)          the Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in common Equity Interests of
such Person;

 

(c)          payments to redeem or otherwise acquire existing stock of the
Borrower so long as any consideration used to make such payments is delivered
solely from the issuance of new common Equity Interests by the Borrower after
the Closing Date;

 

(d)          payments of regularly scheduled interest on the 2019 Convertible
Senior Notes and the 2023 Convertible Senior Notes, in accordance with the terms
thereof;

 

(e)          Borrower may issue common Equity Interests in connection with the
conversion of the 2019 Convertible Senior Notes and 2023 Convertible Senior
Notes and make payment of cash in lieu of fractional shares in connection
therewith;

 

(f)           so long as no Event of Default shall have occurred and be
continuing at the time of any of the following actions or would result
therefrom, (i) refinancings of the 2019 Convertible Senior Notes and the 2023
Convertible Senior Notes with the proceeds of Indebtedness that constitutes a
Permitted Refinancing thereof incurred pursuant to Section 7.2(l)(ii) or Section
7.2(m)(ii), as applicable, and (ii) refinancings of the 2019 Convertible Senior
Notes with the Net Cash Proceeds received by the Borrower from the issuance of
its common Equity interests following the Closing Date; and

 

(g)          so long as no Default or Event of Default shall have occurred and
be continuing at the time of any action described below or would result
therefrom, other prepayments of the outstanding principal amount of the 2019
Convertible Senior Notes; provided that the aggregate amount of all such
prepayments shall not exceed $25,000,000.

 

7.7Change in Nature of Business.

 

Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the date hereof or
any business substantially related or incidental thereto. Without limitation of
the foregoing, neither the Borrower nor any of its Subsidiaries will become a
“passive foreign investment company” as such term is defined in Section 1297 of
the Code.

 

7.8Transactions with Affiliates.

 

Enter into or permit to exist any transaction or series of transactions with any
officer, director or Affiliate of such Person (each, an “Affiliate Transaction”)
other than (a) advances of working capital to any Loan Party, (b) transfers of
cash and assets to any Loan Party, (c) intercompany transactions expressly
permitted by this Agreement, (d) reasonable compensation and reimbursement of
expenses of officers and directors and (e) except as otherwise specifically
limited in this Agreement, other transactions which are entered into in the
ordinary course of such Person’s business on fair and reasonable terms and
conditions substantially as favorable to such Person as would be obtainable by
it in a comparable arms-length transaction with a Person other than an officer,
director or Affiliate; provided that for purposes of this clause (e), any such
Affiliate Transaction involving aggregate consideration in excess of $2,000,000
shall have been approved by the board of directors or equivalent governing body
of the Borrower.

 

 72 

 

 

7.9Burdensome Agreements.

 

With respect to the Loan Parties, enter into, or permit to exist, any
Contractual Obligation (except for this Agreement, the other Loan Documents and
any ABL Loan Documents) that (a) encumbers or restricts the ability of any such
Person to (i) to act as a Loan Party; (ii) make Restricted Payments to any Loan
Party, (iii) pay any Indebtedness or other obligation owed to any Loan Party,
(iv) make loans or advances to any Loan Party, or (v) create any Lien upon any
of their properties or assets, whether now owned or hereafter acquired, except,
in the case of any of the foregoing, for (A) any document or instrument
governing Indebtedness incurred pursuant to Section 7.2(c), provided that any
such restriction contained therein relates only to the asset or assets
constructed or acquired in connection therewith, (B) any Permitted Lien, (C)
customary restrictions and conditions contained in any agreement related to a
disposition permitted by this Agreement, (D) applicable Laws, or (E) customary
provisions in contracts prohibiting assignment or (b) requires the grant of any
Lien on property or securities for any obligation if a Lien on such property is
given as security for the Secured Obligations.

 

7.10Use of Proceeds.

 

Use the proceeds of the Loans, whether directly or indirectly, and whether
immediately, incidentally or ultimately, to purchase or carry margin stock
(within the meaning of Regulation U of the FRB) or to extend credit to others
for the purpose of purchasing or carrying margin stock or to refund indebtedness
originally incurred for such purpose.

 

7.11Financial Covenant.

 

Minimum Liquidity: At any time, permit Liquidity to be less than $5,000,000.

 

7.12[Reserved].

 

7.13         Amendments of Organization Documents; Fiscal Year; Legal Name,
State of Formation; Form of Entity and Accounting Changes.

 

(a)          Amend any of its Organization Documents in a manner materially
adverse to the Agents or the Lenders;

 

(b)          change its fiscal year;

 

(c)          without providing ten (10) days prior written notice to the
Collateral Agent for distribution to the Lenders (or such shorter period of time
as may be agreed to by the Required Lenders), change its name, state of
formation, form of organization or principal place of business; or

 

(d)          make any change in accounting policies or reporting practices,
except as required by GAAP.

 

 73 

 

 

7.14[Reserved].

 

7.15Payments, Etc. of Indebtedness.

 

Prepay, redeem, purchase, pay, defease or otherwise satisfy or obligate itself
to do so any Indebtedness prior to the scheduled maturity thereof in any manner
(including by the exercise of any right of setoff), or make any payment in
violation of any subordination, standstill or collateral sharing terms of or
governing, such Indebtedness except, (a) the prepayment of the Loans in
accordance with the terms of this Agreement or, subject to the terms of any ABL
Intercreditor Agreement, any ABL Credit Agreement, (b) regularly scheduled or
required repayments or redemptions of Indebtedness under the Indebtedness set
forth in Schedule 7.2 and any Permitted Refinancing thereof and (c) prepayments
of the 2019 Senior Convertible Notes or the 2023 Senior Convertible Notes
permitted under Section 7.6(f) or 7.6(g).

 

7.16Amendment, Etc. of Indebtedness.

 

(a)          Amend, modify or change in any manner any term or condition of any
2019 Convertible Notes Document, 2023 Convertible Notes Document or ABL Loan
Document or any documentation related to the Permitted Refinancing of any of the
foregoing or give any consent, waiver or approval thereunder; provided that the
2019 Convertible Notes Documents, the 2023 Convertible Notes Documents and the
ABL Loan Documents and the 2019 Convertible Senior Notes, the 2023 Convertible
Senior Notes and the ABL Facility and any Permitted Refinancing of any of the
foregoing may be amended or modified to extend the amortization or maturity of
the indebtedness evidenced thereby, reduce the interest rate thereon, or
otherwise amend or modify the terms thereof so long as the terms of any such
amendment or modification are not materially more restrictive on the Loan
Parties than the terms of such documents as in effect on the date hereof (or, in
the case of the ABL Loan Documents, as in effect on the date of initial
effectiveness thereof);

 

(b)          take any other action in connection with any 2019 Convertible Notes
Document, 2023 Convertible Notes Document or ABL Loan Document that would
materially impair the interests or rights of any Loan Party thereunder or that
would materially impair the rights or interests of any Agent or the Lenders; or

 

(c)          amend, modify or change in any manner any term or condition of any
Indebtedness (other than Indebtedness arising under the Loan Documents) in an
aggregate principal amount in excess of the Threshold Amount if such amendment
or modification would be materially more restrictive on any Loan Party or any
Subsidiary, or shorten the final maturity or average life to maturity or require
any payment to be made sooner than originally scheduled or increase the interest
rate applicable thereto.

 

7.17[Reserved].

 

7.18Sanctions.

 

Directly or indirectly, use the Loans or the proceeds of the Loans, or lend,
contribute or otherwise make available the Loans or the proceeds of the Loans to
any Person, to fund any activities of or business with any Person, or in any
Designated Jurisdiction, that, at the time of such funding, is the subject of
Sanctions, or in any other manner that will result in a violation by any Person
of Sanctions.

 

 74 

 

 

7.19Anti-Corruption Laws.

 

Directly or indirectly, use any proceeds of the Loans for any purpose which
would breach the United States Foreign Corrupt Practices Act of 1977, the UK
Bribery Act 2010, the Corruption of Foreign Public Officials Act (Canada) and
other similar anti-corruption legislation in other jurisdictions.

 

ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES

 

8.1Events of Default.

 

Any of the following shall constitute an “Event of Default”:

 

(a)          Non-Payment. The Borrower or any other Loan Party fails to pay
(i) when and as required to be paid herein, any amount of principal of any Loan,
or (ii) within five (5) days after the same becomes due, any interest on any
Loan, or any fee due hereunder or any other amount payable hereunder or any
amount payable under any other Loan Document; or

 

(b)          Specific Covenants. Any Loan Party fails to perform or observe any
term, covenant or agreement contained in any of Section 6.1, 6.2(b), 6.3(a),
6.5, 6.10, 6.11, 6.12, 6.13 or Article VII; or

 

(c)          Other Defaults. Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.1(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for thirty (30) days; or

 

(d)          Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect in any
material respect when made or deemed made; or

 

 75 

 

 

(e)          Cross-Default. (i) Any Loan Party or any Subsidiary thereof (A)
fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount and
such failure continues after the applicable grace or notice period, if any, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
evidencing, securing or relating thereto, or any other event occurs, the effect
of which default or other event is to cause, or to permit the holder or holders
of such Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a
trustee or agent on behalf of such holder or holders or beneficiary or
beneficiaries) to cause, with the giving of notice if required, such
Indebtedness to be demanded or to become due or to be repurchased, prepaid,
defeased or redeemed (automatically or otherwise), or require a Loan Party or
any Subsidiary thereof to make an offer to repurchase, prepay, defease or redeem
such Indebtedness to be made, prior to its stated maturity, or such Guarantee to
become payable or cash collateral in respect thereof to be demanded; (ii) there
occurs under any Swap Contract an Early Termination Date (as defined in such
Swap Contract) resulting from (A) any event of default under such Swap Contract
as to which a Loan Party or any Subsidiary thereof is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which a Loan Party or any Subsidiary thereof is
an Affected Party (as so defined) and, in either event, the Swap Termination
Value owed by such Loan Party or Subsidiary thereof as a result thereof is
greater than the Threshold Amount provided that with respect to a default under
clause (i)(B), notwithstanding anything to the contrary herein, if at any time
such default is cured or waived prior to the Agents or the Lenders exercising
any remedies under Section 8.02, and such third party no longer has any right to
exercise any rights or remedies in connection with such default at such time,
then, as of such time, there shall be no Event of Default under such clause
(i)(B) with respect to such default; or

 

(f)           Insolvency Proceedings, Etc. Any Loan Party or any Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for sixty (60) calendar days; or any proceeding under
any Debtor Relief Law relating to any such Person or to all or any material part
of its property is instituted without the consent of such Person and continues
undismissed or unstayed for sixty (60) calendar days, or an order for relief is
entered in any such proceeding; or

 

(g)          Inability to Pay Debts; Attachment. Any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any Loan Party or any of its Subsidiaries
and is not released, vacated or fully bonded within thirty (30) days after its
issue or levy; or

 

(h)          Judgments. There is entered against any Loan Party or any
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer has been notified of the potential claim and does not
dispute coverage), or (ii) any one or more non-monetary final judgments that
have, or could reasonably be expected to have, individually or in the aggregate,
a Material Adverse Effect and, in either case, (A) enforcement proceedings are
commenced by any creditor upon such judgment or order, or (B) there is a period
of ten (10) consecutive days during which a stay of enforcement of such
judgment, by reason of a pending appeal or otherwise, is not in effect; or

 

 76 

 

 

(i)           ERISA. (i) An ERISA Event occurs with respect to a Pension Plan or
Multiemployer Plan which has resulted or could reasonably be expected to result
in liability of any Loan Party under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of the Threshold
Amount, or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multiemployer Plan in an aggregate amount in excess of the Threshold Amount; or

 

(j)           Invalidity of Loan Documents. Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all Obligations arising under the Loan Documents, ceases to be in full force and
effect; or any Loan Party contests in writing in any manner the validity or
enforceability of any provision of any Loan Document; or any Loan Party denies
in writing that it has any or further liability or obligation under any
provision of any Loan Document, or purports in writing to revoke, terminate or
rescind any provision of any Loan Document or it is or becomes unlawful for a
Loan Party to perform any of its obligations under the Loan Documents; or

 

(k)          Collateral Documents. Any Collateral Document after delivery
thereof pursuant to the terms of the Loan Documents shall for any reason cease
to create a valid and perfected first priority Lien (subject to Permitted Liens)
on a material portion of the Collateral purported to be covered thereby, or any
Loan Party shall assert the invalidity of such Liens; or

 

(l)           Change of Control. There occurs any Change of Control.

 

If a Default shall have occurred under the Loan Documents, then such Default
will continue to exist until it either is cured (to the extent specifically
permitted) in accordance with the Loan Documents or is otherwise expressly
waived by Required Lenders as determined in accordance with Section 10.1; and
once an Event of Default occurs under the Loan Documents, then such Event of
Default will continue to exist until it is expressly waived by the Required
Lenders, as required hereunder in Section 10.1.

 

8.2Remedies upon Event of Default.

 

If any Event of Default occurs and is continuing, the Agents shall, at the
request of, or may, with the consent of, the Required Lenders take any or all of
the following actions:

 

(a)          declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document, including the applicable Prepayment
Fee, to be immediately due and payable, without presentment, demand, protest or
other notice of any kind, all of which are hereby expressly waived by the
Borrower; and

 

 77 

 

 

(b)          exercise all rights and remedies available to it under the Loan
Documents or applicable Law or equity; provided, however, that upon the
occurrence of an actual or deemed entry of an order for relief with respect to
the Borrower under the Bankruptcy Code of the United States the unpaid principal
amount of the Loans and all interest and other amounts as aforesaid, including
the applicable Prepayment Fee, shall automatically become due and payable
without further act of any Person.

 

8.3Application of Funds.

 

After the exercise of remedies provided for in Section 8.2 (or after the Loans
have automatically become immediately due and payable) or if at any time
insufficient funds are received by and available to the Agents to pay fully all
Secured Obligations then due hereunder, any amounts received on account of the
Secured Obligations shall be applied:

 

(a)          first, to payment or reimbursement of that portion of the Secured
Obligations constituting fees, expenses and indemnities (including legal fees
and expenses) payable to the Agents in their capacities as such;

 

(b)          second, pro rata to payment or reimbursement of that portion of the
Secured Obligations constituting fees (other than the Prepayment Fee), expenses
and indemnities payable to the Lenders;

 

(c)          third, pro rata to payment of accrued and unpaid interest on the
Loans and the Prepayment Fee;

 

(d)          fourth, pro rata to payment of principal outstanding on the Loans;

 

(e)          fifth, pro rata to any other Secured Obligations; and

 

(f)           sixth, any excess, after all of the Secured Obligations shall have
been paid in full in cash, shall be paid to the Borrower or as otherwise
required by applicable Law.

 

 78 

 

 

ARTICLE IX
CONTINUING GUARANTY

 

9.1Guaranty.

 

Each Guarantor hereby absolutely and unconditionally, jointly and severally,
guarantees, as primary obligor and as a guaranty of payment and performance and
not merely as a guaranty of collection, prompt payment when due, whether at
stated maturity, by required prepayment, upon acceleration, demand or otherwise,
and at all times thereafter, of any and all of the Secured Obligations, whether
for principal, interest, premiums, fees, indemnities, damages, costs, expenses
or otherwise, of the Borrower to the Secured Parties, arising hereunder or under
any other Loan Document (including all renewals, extensions, amendments,
refinancings and other modifications thereof and all costs, attorneys’ fees and
expenses incurred by the Secured Parties in connection with the collection or
enforcement thereof to the extent not the result of any dispute among the
parties hereto in which the Loan Parties are the prevailing party) (for each
Guarantor, subject to the proviso in this sentence, its “Guaranteed
Obligations”); provided that the liability of each Guarantor individually with
respect to this Guaranty shall be limited to an aggregate amount equal to the
largest amount that would not render its obligations hereunder subject to
avoidance under Section 548 of the Bankruptcy Code of the United States or any
comparable provisions of any applicable state law or other applicable Law. The
Administrative Agent’s and the Lenders’ books and records showing the amount of
the Secured Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon each Guarantor, and conclusive, absent
manifest error, for the purpose of establishing the amount of the Secured
Obligations. This Guaranty shall not be affected by the genuineness, validity,
regularity or enforceability of the Secured Obligations or any instrument or
agreement evidencing any Secured Obligations, or by the existence, validity,
enforceability, perfection, non-perfection or extent of any collateral therefor,
or by any fact or circumstance relating to the Secured Obligations which might
otherwise constitute a defense to the obligations of the Guarantors, or any of
them, under this Guaranty, and each Guarantor hereby irrevocably waives any
defenses it may now have or hereafter acquire in any way relating to any or all
of the foregoing.

 

9.2Rights of Lenders.

 

Each Guarantor consents and agrees that the Secured Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof: (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Secured Obligations or any part thereof; (b) take, hold,
exchange, enforce, waive, release, fail to perfect, sell, or otherwise dispose
of any security for the payment of this Guaranty or any Secured Obligations; (c)
apply such security and direct the order or manner of sale thereof as the
Lenders in their sole discretion may determine; and (d) release or substitute
one or more of any endorsers or other guarantors of any of the Secured
Obligations. Without limiting the generality of the foregoing, each Guarantor
consents to the taking of, or failure to take, any action which might in any
manner or to any extent vary the risks of such Guarantor under this Guaranty or
which, but for this provision, might operate as a discharge of such Guarantor.

 

9.3Certain Waivers.

 

Each Guarantor waives (a) any defense arising by reason of any disability or
other defense of the Borrower or any other guarantor, or the cessation from any
cause whatsoever (including any act or omission of any Secured Party) of the
liability of the Borrower or any other Loan Party; (b) any defense based on any
claim that such Guarantor’s obligations exceed or are more burdensome than those
of the Borrower or any other Loan Party; (c) the benefit of any statute of
limitations affecting any Guarantor’s liability hereunder; (d) any right to
proceed against the Borrower or any other Loan Party, proceed against or exhaust
any security for the Secured Obligations, or pursue any other remedy in the
power of any Secured Party whatsoever; (e) any benefit of and any right to
participate in any security now or hereafter held by any Secured Party; and (f)
to the fullest extent permitted by law, any and all other defenses or benefits
that may be derived from or afforded by applicable Law limiting the liability of
or exonerating guarantors or sureties. Each Guarantor expressly waives all
setoffs and counterclaims and all presentments, demands for payment or
performance, notices of nonpayment or nonperformance, protests, notices of
protest, notices of dishonor and all other notices or demands of any kind or
nature whatsoever with respect to the Secured Obligations, and all notices of
acceptance of this Guaranty or of the existence, creation or incurrence of new
or additional Secured Obligations.

 

 79 

 

 

9.4Obligations Independent.

 

The obligations of each Guarantor hereunder are those of primary obligor, and
not merely as surety, and are independent of the Secured Obligations and the
obligations of any other guarantor, and a separate action may be brought against
each Guarantor to enforce this Guaranty whether or not the Borrower or any other
person or entity is joined as a party.

 

9.5Subrogation.

 

No Guarantor shall exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Secured Obligations and any amounts payable under this
Guaranty have been indefeasibly paid and performed in full and the Facility is
terminated. If any amounts are paid to a Guarantor in violation of the foregoing
limitation, then such amounts shall be held in trust for the benefit of the
Secured Parties and shall forthwith be paid to the Secured Parties to reduce the
amount of the Secured Obligations, whether matured or unmatured.

 

9.6Termination; Reinstatement.

 

This Guaranty is a continuing and irrevocable guaranty of all Secured
Obligations now or hereafter existing and shall remain in full force and effect
until the Facility Termination Date. Notwithstanding the foregoing, this
Guaranty shall continue in full force and effect or be revived, as the case may
be, if any payment by or on behalf of the Borrower or a Guarantor is made, or
any of the Secured Parties exercises its right of setoff, if any, in respect of
the Secured Obligations and such payment or the proceeds of such setoff or any
part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by any of the Secured Parties in their discretion) to be repaid to
a trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Laws or otherwise, all as if such payment had not been made or
such setoff had not occurred and whether or not the Secured Parties are in
possession of or have released this Guaranty and regardless of any prior
revocation, rescission, termination or reduction. The obligations of each
Guarantor under this paragraph shall survive termination of this Guaranty.

 

9.7Stay of Acceleration.

 

If acceleration of the time for payment of any of the Secured Obligations is
stayed, in connection with any case commenced by or against a Guarantor or the
Borrower under any Debtor Relief Laws, or otherwise, all such amounts shall
nonetheless be payable by each Guarantor, jointly and severally, immediately
upon demand by the Secured Parties.

 

 80 

 

 

9.8Condition of Borrower.

 

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrower and any other guarantor
such information concerning the financial condition, business and operations of
the Borrower and any such other guarantor as such Guarantor requires, and that
none of the Secured Parties has any duty, and such Guarantor is not relying on
the Secured Parties at any time, to disclose to it any information relating to
the business, operations or financial condition of the Borrower or any other
guarantor (each Guarantor waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).

 

9.9Appointment of Borrower.

 

Each of the Loan Parties hereby appoints the Borrower to act as its agent for
all purposes of this Agreement, the other Loan Documents and all other documents
and electronic platforms entered into in connection herewith and agrees that (a)
the Borrower may execute such documents and provided such authorizations on
behalf of such Loan Parties as the Borrower deems appropriate in its sole
discretion and each Loan Party shall be obligated by all of the terms of any
such document and/or authorization executed on its behalf, (b) any notice or
communication delivered by any Agent or any Lender to the Borrower shall be
deemed delivered to each Loan Party and (c) any Agent or any Lender may accept,
and be permitted to rely on, any document, authorization, instrument or
agreement executed by the Borrower on behalf of each of the Loan Parties.

 

9.10Right of Contribution.

 

The Guarantors agree among themselves that, in connection with payments made
hereunder, each Guarantor shall have contribution rights against the other
Guarantors as permitted under applicable Law.

 

ARTICLE X
MISCELLANEOUS

 

10.1Amendments, Etc.

 

Subject to Section 3.3(b), no amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders and the Borrower or the applicable Loan Party, as
the case may be, and acknowledged by the Administrative Agent or the Collateral
Agent, as the case may be, and each such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given;
provided, however that no such amendment, waiver or consent shall:

 

(a)          waive any condition set forth in Article IV without the written
consent of each Initial Lender;

 

(b)          extend or increase the Commitment of any Lender without the written
consent of such Lender;

 

(c)          postpone any date fixed by this Agreement or any other Loan
Document for any payment (excluding mandatory prepayments) of principal,
interest, fees (including the Prepayment Fee) or other amounts due to the
Lenders (or any of them) hereunder or under such other Loan Document without the
written consent of each Lender entitled to such payment;

 

 81 

 

 

(d)          reduce the principal of, or the rate of interest specified herein
on, the Loans or any fees (including the Prepayment Fee) or other amounts
payable hereunder or under any other Loan Document without the written consent
of each Lender entitled to such amount; provided, however, that only the consent
of the Required Lenders shall be necessary to (i) amend the definition of
“Default Rate” or to waive any obligation of the Borrower to pay interest at the
Default Rate and (ii) approve a comparable or successor rate in accordance with
the definition of “Eurodollar Rate”;

 

(e)          change (i) Section 8.3 or 2.11(c) or (ii) the order of application
of any prepayment of the Loans from the application thereof set forth in the
applicable provisions of Section 2.11 in any manner that adversely affects any
Lender without the written consent of such Lender;

 

(f)           change any provision of this Section 10.1 or the definition of
“Required Lenders”, “Initial Lenders” or any other provision hereof specifying
the number or percentage of Lenders required to amend, waive or otherwise modify
any rights hereunder or make any determination or grant any consent hereunder,
without the written consent of each Lender (or, if applicable, each Initial
Lender);

 

(g)          release all or substantially all of the Collateral in any
transaction or series of related transactions, without the written consent of
each Lender;

 

(h)          release all or substantially all of the value of the Guaranty,
without the written consent of each Lender, except to the extent the release of
any Subsidiary from the Guaranty is permitted pursuant to Article XI (in which
case such release may be made by the Administrative Agent acting alone);

 

(i)           amend or modify Section 2.6 or any condition precedent to the
incurrence of any Incremental Term Commitments or Incremental Term Loans, or
otherwise amend this Agreement in any manner that would permit the incurrence of
any additional Indebtedness hereunder, in each case without the consent of each
Lender;

 

(j)           amend or modify this Agreement in any manner that would permit the
incurrence by any Loan Party or its Subsidiaries of any additional Indebtedness
for borrowed money that is secured by Liens that are not expressly subordinated
to the Liens securing the Secured Obligations without the consent of each
Initial Lender; or

 

(k)          amend, modify or waive any provision under this Agreement that
expressly requires the consent or other agreement of the Initial Lenders, in
each case without the consent of each Initial Lender;

 

 82 

 

 

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the applicable Agent in addition to the Lenders required
above, affect the rights or duties of such Agent under this Agreement or any
other Loan Document; (ii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto; and (iii)
if any Lender does not consent to a proposed amendment, waiver, consent or
release with respect to any Loan Document that requires the consent of each
Lender or all affected Lenders and that has been approved by the Required
Lenders, the Borrower may replace such Non-Consenting Lender in accordance with
Section 10.15 so long as such amendment, waiver, consent or release can be
effected as a result of the assignment contemplated by such Section.

 

10.2Notices; Effectiveness; Electronic Communications.

 

(a)          Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax
transmission or e-mail transmission as follows, and all notices and other
communications expressly permitted hereunder to be given by telephone shall be
made to the applicable telephone number, to the address, fax number, e-mail
address or telephone number specified for the Borrower or any other Loan Party,
the Agents or the Lenders on Schedule 1.1(b) or in the applicable Administrative
Questionnaire.

 

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by fax transmission or e-mail
transmission shall be deemed to have been received upon the sender’s receipt of
an acknowledgement from the intended recipient (such as by the “return receipt
requested” function, as available, return e-mail or other written
acknowledgement).

 

(b)          Change of Address, Etc. Each of the Loan Parties, the Agents and
the Lenders may change its address, fax number or telephone number or e-mail
address for notices and other communications hereunder by notice to the other
parties hereto.

 

10.3No Waiver; Cumulative Remedies; Enforcement.

 

No failure by any Lender or Agent to exercise, and no delay by any such Person
in exercising, any right, remedy, power or privilege hereunder or under any
other Loan Document shall operate as a waiver thereof; nor shall any single or
partial exercise of any right, remedy, power or privilege hereunder or under any
other Loan Document preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

 

 83 

 

 

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the Agents in
accordance with Article XI for the benefit of all the Lenders and the Secured
Parties; provided, however, that the foregoing shall not prohibit (a) any Agent
from exercising on its own behalf the rights and remedies that inure to its
benefit (solely in its capacity as an Agent) hereunder and under the other Loan
Documents, (b) any Lender from exercising setoff rights in accordance with this
Agreement (subject to the terms of Section 2.11(c)) or (c) any Lender from
filing proofs of claim or appearing and filing pleadings on its own behalf
during the pendency of a proceeding relative to any Loan Party under any Debtor
Relief Law; provided, further, that if at any time there is no Person acting as
Administrative Agent or Collateral Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Agents pursuant to Article XI and (ii) in addition to the
matters set forth in clauses (b) and (c) of the preceding proviso and subject to
Section 2.11(c), any Lender may, with the consent of the Required Lenders,
enforce any rights and remedies available to it and as authorized by the
Required Lenders.

 

10.4Expenses; Indemnity; Damage Waiver.

 

(a)          Costs and Expenses. The Loan Parties shall pay (i) all reasonable
out-of-pocket expenses incurred by the Initial Lenders, the Agents and their
respective Affiliates (including the reasonable fees, charges and disbursements
of (w) one primary firm of counsel for the Initial Lenders, (x) one primary firm
of counsel to the Agents, (y) one firm of local counsel to the Initial Lenders
and the Agents in each applicable jurisdiction and (z) one special regulatory
counsel to the Initial Lenders), in connection with the preparation,
negotiation, execution and delivery of this Agreement and the other Loan
Documents or any amendments, modifications or waivers of the provisions hereof
or thereof (whether or not the transactions contemplated hereby or thereby shall
be consummated) and (ii) all out-of-pocket expenses incurred by the Lenders, the
Agents and their respective Affiliates (including the fees, charges and
disbursements of one counsel for the Lenders, the Agents and their respective
Affiliates), in connection with the enforcement or protection of its rights (A)
in connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with the Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of the Loans; provided that nothing
herein shall require any Loan Party to pay any of the foregoing in connection
with a dispute solely among the Initial Lenders, the Agents and their respective
Affiliates (other than such disputes involving claims against an Agent in its
capacity as such) that does not involve an act or omission by the Borrower or
any of its Subsidiaries.

 

 84 

 

 

(b)          Indemnification by the Loan Parties. The Loan Parties shall
indemnify each Agent, the Lenders and each Related Party of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (including the fees, charges and disbursements of any counsel
for any Indemnitee), incurred by any Indemnitee or asserted against any
Indemnitee by any Person (including the Borrower or any other Loan Party)
arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument executed in connection herewith, the performance by the parties
hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or thereby, or the
administration of this Agreement and the other Loan Documents (including in
respect of any matters addressed in Section 3.1), (ii) the Loans or the use or
proposed use of the proceeds therefrom, (iii) any actual or alleged presence or
release of Hazardous Materials on or from any property owned or operated by a
Loan Party or any of its Subsidiaries, or any Environmental Liability related in
any way to a Loan Party or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower or any other Loan Party, and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction by final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Indemnitee or
(y) arise from a dispute solely among Indemnitees (other than such disputes
involving claims against an Agent in its capacity as such) that does not involve
an act or omission by the Borrower or any of its Subsidiaries). This Section
10.4(b) shall not apply with respect to Taxes other than any Taxes that
represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)          Reimbursement by Lenders. To the extent that the Loan Parties for
any reason fail to indefeasibly pay any amount required under paragraph (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof), each Lender severally agrees to pay to the Administrative
Agent (or any such sub-agent), such Lender’s pro rata share (determined as of
the time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the unused Commitments or outstanding Loans at
such time) of such unpaid amount (including any such unpaid amount in respect of
a claim asserted by such Lender); provided that the unreimbursed expense or
indemnified loss, claim, damage, liability or related expense, as the case may
be, was incurred by or asserted against the Administrative Agent (or any such
sub-agent) in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity.

 

(d)          Waiver of Consequential Damages, Etc. To the fullest extent
permitted by applicable Law, no party to this Agreement shall assert, and each
such party hereby waives, and acknowledges that no other Person shall have, any
claim against any other party to this Agreement, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of, this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby, the transactions contemplated hereby or thereby, the Loans or the use of
the proceeds thereof.

 

(e)          Payments. All amounts due under this Section shall be payable not
later than ten (10) Business Days after demand therefor.

 

(f)          Survival. The agreements in this Section shall survive the
termination of the Commitments and the repayment, satisfaction or discharge of
all the other Secured Obligations.

 

10.5Payments Set Aside.

 

To the extent that any payment by or on behalf of the Borrower is made to any
Agent or any Lender, or such Agent or such Lender exercises its right of setoff,
if any, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied shall be revived and continued in full force
and effect as if such payment had not been made or such setoff had not occurred.

 

 85 

 

 

10.6Successors and Assigns.

 

(a)          This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assignees. Each
Loan Party agrees that it may not assign this Agreement without each Lender’s
prior consent. Each Lender may at any time assign to one or more assignees all
or a portion of its rights and obligations under this Agreement (including all
or a portion of the Loans owing to it) and the other Loan Documents to another
Person (other than to the Borrower or any of its Subsidiaries or to any
Disqualified Lender unless otherwise agreed by the Borrower in its sole
discretion); provided that (i) the principal outstanding balance of the Loans of
the assigning Lender subject to any assignment (other than (i) the assignment of
the entire remaining amount of the assigning Lender’s Loans at the time owing to
it or (ii) assignments to another Lender, an Affiliate of such assigning Lender
or an Approved Fund), determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent, or, if
a “Trade Date” is specified in such Assignment and Assumption, as of such Trade
Date, shall not be less than $1,000,000 (or such lesser amount as represents the
entire remaining amount of the assigning Lender’s Loans at the time owing to it)
and (ii) the parties deliver to the Administrative Agent together with any
Assignment and Assumption, a processing and recordation fee of $3,500 (which fee
may be waived by the Administrative Agent in its sole discretion).

 

(b)          Each Lender may at any time, without the consent of, or notice to,
the Borrower, sell participations to any Person (other than a natural Person, or
a holding company, investment vehicle or trust for, or owned and operated for
the primary benefit of a natural Person in all or a portion of such Lender’s
rights and/or obligations under this Agreement (including all or a portion of
its Loans); provided that (i) such Lender’s obligations under this Agreement
shall remain unchanged, (ii) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (iii) the
Borrower shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.

 

 86 

 

 

(c)          The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices in the
United States a register for the recordation of the names and addresses of the
Lenders, and the Commitments of, and principal amounts (and stated interest) of
the Loans owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement. The Register
shall be available for inspection by the Borrower, each Agent and any Lender, at
any reasonable time and from time to time upon reasonable prior notice. Each
Lender that sells a participation shall, acting solely for this purpose as a
non-fiduciary agent of the Borrower, maintain a register on which it enters the
name and address of each participant and the principal amounts (and stated
interest) of each participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligations to disclose all or any portion of the Participant Register
(including the identity of any participant or any information relating to a
participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. This Section 10.6(c) shall be construed so that the Commitment
and/or the Loans are at all times maintained in “registered form” within the
meanings of Sections 163(f), 871(h)(2) and 881(c)(2) of the Code and any
Treasury Regulations (and any successor provisions) promulgated thereunder,
including, without limitation, Treasury Regulations Sections 5f.103-1(c) and
1.871-14.

 

(d)          The Administrative Agent (i) shall have no obligation with respect
to, and shall bear no responsibility or liability for, the ascertaining,
monitoring, inquiring or enforcing of the list of Persons who are Disqualified
Lenders (or any provisions relating thereto) at any time, and shall have, and
shall have no liability with respect to or arising out of any assignment or
participation of any Loans to any Disqualified Lender and (ii) may share a list
of Persons who are Disqualified Lenders with any Lender or any prospective
assignee, upon request.

 

10.7Confidentiality.

 

Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (i) to its Affiliates, its auditors and to its Related Parties
on a “need to know” basis (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (ii) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any self-
regulatory authority, such as the National Association of Insurance
Commissioners) (in which case such parties agree, to the extent practicable and
not prohibited by applicable law, to inform the Borrower promptly thereof prior
to disclosure), (iii) to the extent required by applicable Laws or regulations
or by any subpoena or similar legal process (in which case such parties agree,
to the extent practicable and not prohibited by applicable law, to inform the
Borrower promptly thereof prior to disclosure), (iv) to any other party to this
Agreement, (v) in connection with the exercise of any remedies hereunder or
under any other Loan Document or any action or proceeding relating to this
Agreement or any other Loan Document or the enforcement of rights hereunder or
thereunder, (vi) subject to an agreement containing provisions substantially the
same as those of this Section, to any assignee of or participant in, or any
prospective assignee of or participant in, any of its rights and obligations
under this Agreement, (vii) on a confidential basis to any rating agency in
connection with rating any Loan Party or its Subsidiaries or the credit
facilities provided hereunder, (viii) with the written consent of the Borrower
or to the extent such Information (1) becomes publicly available other than as a
result of a breach of this Section or (2) becomes available to the
Administrative Agent or any Lender or any of their respective Affiliates on a
nonconfidential basis from a source other than the Borrower. For purposes of
this Section, “Information” means all information received from any Loan Party
or any Subsidiary relating to any Loan Party or any Subsidiary or any of their
respective businesses, other than any such information that is available to the
Administrative Agent and the Lenders on a nonconfidential basis prior to
disclosure by any Loan Party or any Subsidiary.

 

 87 

 

 

10.8Right of Setoff.

 

If an Event of Default shall have occurred and be continuing, each Lender and
each of its Affiliates is hereby authorized at any time and from time to time,
to the fullest extent permitted by applicable Law, to set off and apply any and
all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held (in whatever currency) against any and all
of the obligations of the Borrower or such Loan Party now or hereafter existing
under this Agreement or any other Loan Document to the Lender. The rights of
each Lender under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender may have. Each Lender agrees
to notify the Borrower promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

10.9Interest Rate Limitation.

 

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the Borrower. In determining whether the interest contracted for, charged, or
received by the Administrative Agent or a Lender exceeds the Maximum Rate, the
Administrative Agent or such Lender may, to the extent permitted by applicable
Law, (a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

 

10.10Counterparts; Integration; Effectiveness.

 

This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement, the other Loan Documents,
the Fee Letter, and any separate letter agreements with respect to fees payable
to the Agents or the Lenders, constitute the entire contract among the parties
relating to the subject matter hereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof. Except as provided in Article IV, this Agreement shall become effective
when it shall have been executed by each Initial Lender and when the Initial
Lenders shall have received counterparts hereof that, when taken together, bear
the signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement or any other Loan Document, or
any certificate delivered thereunder, by fax transmission or e- mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement or such other Loan Document or
certificate. Without limiting the foregoing, to the extent a manually executed
counterpart is not specifically required to be delivered under the terms of any
Loan Document, upon the request of any party, such fax transmission or e-mail
transmission shall be promptly followed by such manually executed counterpart.

 

 88 

 

 

10.11Survival of Representations and Warranties.

 

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf, and shall continue in
full force until the Facility Termination Date.

 

10.12Severability.

 

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions. The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

10.13Governing Law; Jurisdiction; Etc.

 

(a)          GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT,
AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) AND ANY CLAIMS,
CONTROVERSY, DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR
OTHERWISE) BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT (EXCEPT, AS TO ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH
THEREIN) AND THE TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

 89 

 

 

(b)          SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST ANY AGENT, ANY LENDER OR
ANY RELATED PARTY OF THE FOREGOING IN ANY WAY RELATING TO THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR THE TRANSACTIONS RELATING HERETO OR THERETO, IN ANY FORUM
OTHER THAN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF
THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY
APPELLATE COURT FROM ANY THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY SUBMITS TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL
CLAIMS IN RESPECT OF ANY SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE
AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY
OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN
DOCUMENT SHALL AFFECT ANY RIGHT THAT ANY AGENT OR ANY LENDER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.

 

(c)          WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY
AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION. THE
BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

 

(d)          SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.2. NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

10.14Waiver of Jury Trial.

 

EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (a) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (b) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

 90 

 

 

10.15Replacement of Non-Consenting Lenders.

 

If the Borrower is entitled to replace a Lender pursuant to the last proviso of
Section 10.1, then the Borrower may, at its sole expense and effort, upon notice
to such Lender and the Administrative Agent, require such Lender to assign,
without recourse (in accordance with and subject to the restrictions contained
in, and consents required by, Section 10.6), all of its interests, rights (other
than its existing rights to payments pursuant to Sections 3.1 and 3.4) and
obligations under this Agreement and the related Loan Documents to a Person
eligible for an assignment in accordance with Section 10.1 that shall assume
such obligations (which assignee may be another Lender, if a Lender accepts such
assignment), provided that:

 

(a)          such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts due pursuant to Section 3.5 or pursuant to the Fee
Letter) from the assignee (to the extent of such outstanding principal and
accrued interest) or the Borrower (in the case of fees and all other amounts);

 

(b)          such assignment does not conflict with applicable Laws; and

 

(c)          the applicable assignee shall have consented to the applicable
amendment, waiver or consent.

 

A Lender shall not be required to make any such assignment if, prior thereto, as
a result of a waiver by such Lender or otherwise, the circumstances entitling
the Borrower to require such assignment cease to apply.

 

10.16Subordination.

 

Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
Secured Parties or resulting from such Subordinating Loan Party’s performance
under the Guaranty, to the indefeasible payment in full in cash of all Secured
Obligations. If the Secured Parties so request, any such obligation or
indebtedness of any such other Loan Party to the Subordinating Loan Party shall
be enforced and performance received by the Subordinating Loan Party as trustee
for the Secured Parties and the proceeds thereof shall be paid over to the
Secured Parties on account of the Secured Obligations, but without reducing or
affecting in any manner the liability of the Subordinating Loan Party under this
Agreement. Without limitation of the foregoing, so long as no Default has
occurred and is continuing, the Loan Parties may make and receive payments with
respect to Intercompany Debt; provided, that in the event that any Loan Party
receives any payment of any Intercompany Debt at a time when such payment is
prohibited by this Section, such payment shall be held by such Loan Party in
trust for the benefit of, and shall be paid forthwith over and delivered, upon
written request to, the Administrative Agent for distribution to the Lenders.

 

 91 

 

 

10.17No Advisory or Fiduciary Responsibility.

 

In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), the Borrower and each other Loan Party
acknowledges and agrees that: (a) (i) the services regarding this Agreement
provided by the Agents, the Lenders and the Affiliates of the foregoing Persons
are arm’s-length commercial transactions between the Borrower, each other Loan
Party, on the one hand, and the Agents, the Lenders and their respective
Affiliates, on the other hand, (ii) each of the Borrower and the other Loan
Parties has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (iii) the Borrower and each other Loan
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (b) (i) each of the Administrative Agent, the Lenders and their
respective Affiliates is and has been acting solely as a principal and, except
as expressly agreed in writing by the relevant parties, has not been, is not,
and will not be acting as an advisor, agent or fiduciary, for Borrower, any
other Loan Party and (ii) neither the Administrative Agent, nor any Lender, nor
any of their respective Affiliates has any obligation to the Borrower, any other
Loan Party with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and (c)
the Administrative Agent, the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of the Borrower, the other Loan Parties, and neither the Administrative
Agent, nor any Lender, nor any of their respective Affiliates has any obligation
to disclose any of such interests to the Borrower, any other Loan Party. To the
fullest extent permitted by law, each of the Borrower and each other Loan Party
hereby waives and releases any claims that it may have against each Agent, each
Lender or any of their respective Affiliates with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transactions contemplated hereby.

 

10.18Electronic Execution.

 

The words “delivery,” “execute,” “execution,” “signed,” “signature,” and words
of like import in any Loan Document or any other document executed in connection
herewith shall be deemed to include electronic signatures, or the keeping of
records in electronic form, each of which shall be of the same legal effect,
validity or enforceability as a manually executed signature, physical delivery
thereof or the use of a paper-based recordkeeping system, as the case may be, to
the extent and as provided for in any applicable Law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary, neither the Administrative Agent, nor any
Lender is under any obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by such Person pursuant to
procedures approved by it; provided further without limiting the foregoing, upon
the request of the Administrative Agent or any Lender, any electronic signature
shall be promptly followed by such manually executed counterpart.

 

 92 

 

 

10.19USA PATRIOT Act Notice.

 

Each Lender hereby notifies the Borrower and the other Loan Parties that
pursuant to the requirements of the USA PATRIOT Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it may be required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender to identify each Loan Party in accordance with the Act. The
Borrower and the Loan Parties agree to, promptly following a request by any
Lender, provide all such other documentation and information that such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti-money laundering rules and regulations, including the
Act.

 

10.20Credit Bid Rights Preserved.

 

In the event of any bankruptcy proceeding involving a Loan Party in the United
States, whether voluntary or otherwise, each Loan Party expressly agrees that
each Agent and each Lender is hereby granted an irrevocable right to credit bid
any or all amounts owed pursuant to this Agreement in any sales process as
provided by Section 363(k) of the Bankruptcy Code, whether such sale is
conducted pursuant to a plan of reorganization under Chapter 11 of the
Bankruptcy Code or outside of a plan pursuant to Section 363 of the Bankruptcy
Code. The right of each Agent and each Lender to credit bid as set forth herein
is an express element of the consideration being offered by the Loan Parties to
induce the Lenders to enter into this Agreement.

 

10.21Acknowledgement and Consent to Bail-In of EEA Financial Institutions.

 

Solely to the extent any Lender is an EEA Financial Institution and is a party
to this Agreement and notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of such Lender that
is an EEA Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender if it is an EEA Financial Institution; and

 

(b)          the effects of any Bail-In Action on any such liability, including,
if applicable:

 

(i)          a reduction in full or in part or cancellation of any such
liability;

 

(ii)         a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

 

 93 

 

 

(iii)        the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.

 

ARTICLE XI
the agents

 

11.1Appointment; Powers.

 

Each of the Lenders hereby appoints Cantor Fitzgerald Securities as its
Administrative Agent and its Collateral Agent. Each Lender authorizes the Agents
to take such actions on its behalf and to exercise such powers as are delegated
to such Agent by the terms hereof and the other Loan Documents.

 

11.2Duties and Obligations of the Agents.

 

The Agents shall have no duties or obligations except those expressly set forth
in the Loan Documents. Without limiting the generality of the foregoing, (a) no
Agent shall be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing (the use of the term
“Administrative Agent”, “Collateral Agent” or “Agent” herein and in the other
Loan Documents with reference to the Administrative Agent or the Collateral
Agent is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable law; rather, such
term is used merely as a matter of market custom, and is intended to create or
reflect only an administrative relationship between independent contracting
parties), (b) no Agent shall have any duty to take any discretionary action or
exercise any discretionary powers, except as provided in Section 11.3, and (c)
except as expressly set forth herein, no Agent shall have a duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Borrower or any of its Subsidiaries that is communicated to or obtained by
such Agent or any of its Affiliates in any capacity. The Agents shall be deemed
not to have knowledge of any Default unless and until written notice thereof is
given to a responsible officer of such Agent by the Borrower or a Lender, and
shall not be responsible for or have any duty to ascertain or inquire into:

 

(a)          any statement, warranty or representation made in or in connection
with this Agreement or any other Loan Document,

 

(b)          the contents of any certificate, report or other document delivered
hereunder or under any other Loan Document or in connection herewith or
therewith,

 

(c)          the performance or observance of any of the covenants, agreements
or other terms or conditions set forth herein or in any other Loan Document,

 

(d)          the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document,

 

 94 

 

 

(e)          the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to such Agent or as to those conditions precedent expressly
required to be to such Agent’s satisfaction,

 

(f)          the existence, value, perfection or priority of any collateral
security or the financial or other condition of the Borrower and its
Subsidiaries, or

 

(g)          any failure by the Borrower, any Guarantor or any other Person
(other than itself) to perform any of its obligations hereunder or under any
other Loan Document or the performance or observance of any covenants,
agreements or other terms or conditions set forth herein or therein.

 

11.3Action by Agents.

 

Each Agent shall have no duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that such Agent is required
to exercise in writing as directed by the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 10.1) and in all cases each Agent shall be fully justified
in failing or refusing to act hereunder or under any other Loan Documents unless
it shall (a) receive written instructions from the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.1) specifying the action to be taken and
(b) be indemnified to its satisfaction by the Lenders against any and all
liability claims, losses, fees and expenses which may be incurred by it by
reason of taking or continuing to take any such action. The instructions as
aforesaid and any action taken or failure to act pursuant thereto by an Agent
shall be binding on all of the Lenders. If a Default has occurred and is
continuing, then an Agent shall take such action with respect to such Default as
shall be directed by the requisite Lenders in the written instructions (with
indemnities satisfactory to it) described in this Section 11.3; provided that,
unless and until such Agent shall have received such directions, such Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default as it shall deem advisable in the interests
of the Lenders. In no event, however, shall an Agent be required to take any
action which exposes such Agent to a risk of personal liability or which is
contrary to this Agreement, the Loan Documents or applicable law. If a Default
has occurred and is continuing, no Agent shall have any obligation to perform
any act in respect thereof. Each Agent shall not be liable for any action taken
or not taken by it with the consent or at the request of the Required Lenders
(or such other number or percentage of the Lenders as shall be necessary under
the circumstances as provided in Section 10.1), and otherwise such Agent shall
not be liable for any action taken or not taken by it hereunder or under any
other Loan Document or under any other document or instrument referred to or
provided for herein or therein or in connection herewith or therewith including
its own ordinary negligence, except for its own gross negligence or willful
misconduct.

 

 95 

 

 

11.4Reliance by Agents.

 

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent also may rely upon any statement made
to it orally or by telephone and believed by it to be made by the proper Person,
and shall not incur any liability for relying thereon, except in the case of
gross negligence or willful misconduct by such Agent and each of the Loan
Parties and the Lenders hereby waives the right to dispute such Agent’s record
of such statement absent manifest error. Each Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.

 

11.5Sub-Agents.

 

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-Agents appointed by such Agent. Each Agent and
any such sub-Agent may perform any and all its duties and exercise its rights
and powers through their respective Related Parties. The exculpatory provisions
of this Article XI and Section 10.4 shall apply to any such sub-Agent and to the
Related Parties of such Agent and any such sub-Agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as such Agent. Each Agent
shall have no responsibility for the conduct or negligence of any sub-agent
appointed by it hereunder, except to the extent that such Agent acted with gross
negligence or willful misconduct in the appointment of such sub-agent.

 

11.6Resignation or Removal of Agents.

 

Subject to the appointment and acceptance of a successor Agent as provided in
this Section 11.6, each Agent may resign at any time by notifying the Lenders
and the Borrower, and such Agent may be removed at any time with or without
cause by the Required Lenders. Upon any such resignation or removal, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders, and accepted such appointment, within thirty (30) days after
the retiring Agent gives notice of its resignation or removal of the retiring
Agent, then the retiring Agent may, on behalf of the Lenders and at the expense
of the Borrower, appoint a successor Agent, or an Affiliate of any such Lender
as approved by the Required Lenders or if no such successor shall be appointed
by the retiring Agent as aforesaid, the Required Lenders shall thereafter
perform all of the duties of the retiring Agent hereunder (and the retiring
Agent shall be discharged from its duties and obligations hereunder) until such
appointment by the Required Lenders is made and accepted. Upon the acceptance of
its appointment as Agent hereunder by a successor, such successor shall succeed
to and become vested with all the rights, powers, privileges and duties of the
retiring Agent, and the retiring Agent shall be discharged from its duties and
obligations hereunder. The fees payable by the Borrower to a successor Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After an Agent’s resignation hereunder,
the provisions of this Article XI and Section 10.4 shall continue in effect for
the benefit of such retiring Agent, its sub-Agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Agent.

 

 96 

 

 

11.7Agents as Lenders.

 

Each Lender serving as an Agent hereunder shall have the same rights and powers
in its capacity as a Lender as any other Lender and may exercise the same as
though it were not an Agent, and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated or unless the context otherwise requires, include
the Person serving as the Agent hereunder in its individual capacity. Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, and generally engage in any kind of business with the Borrower or
any of its Subsidiaries or other Affiliates as if it were not an Agent hereunder
and without any duty to account therefor to the Lenders.

 

11.8Funds Held by Agents.

 

The Agents shall have no responsibility for interest or income on any funds held
by it hereunder.

 

11.9No Reliance.

 

Each Lender acknowledges that it has, independently and without reliance upon
any Agent or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement and each other Loan Document to which it is a party. Each Lender
also acknowledges that it will, independently and without reliance upon any
Agent or any other Lender and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document, any related agreement or any document furnished hereunder or
thereunder. No Agent shall be required to keep itself informed as to the
performance or observance by the Borrower or any of its Subsidiaries of this
Agreement, the Loan Documents or any other document referred to or provided for
herein or to inspect the property or books of the Borrower or its Subsidiaries.
Except for notices, reports and other documents and information expressly
required to be furnished to the Lenders by an Agent hereunder, no Agent shall
have any duty or responsibility to provide any Lender with any credit or other
information concerning the affairs, financial condition or business of the
Borrower (or any of their Affiliates) which may come into the possession of such
Agent or any of its Affiliates. Each party hereto will consult with its own
legal counsel to the extent that it deems necessary in connection with the Loan
Documents and the matters contemplated therein.

 

11.10Agents May File Proofs of Claim.

 

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower, the Guarantors or any of their
Subsidiaries, each Agent (irrespective of whether the principal of any Loan
shall then be due and payable as herein expressed or by declaration or otherwise
and irrespective of whether an Agent shall have made any demand on the Borrower
or the Guarantors) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

 

 97 

 

 

(a)          to file a proof-of-claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Indebtedness
that are owing and unpaid and to file such other documents as may be necessary
and directed by the Required Lenders in order to have the claims of the Lenders
and the Agents (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Agents and their respective
agents and counsel and all other amounts due the Lenders and the Agents under
Section 10.4) allowed in such judicial proceeding;

 

(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same; and

 

(c)          any custodian, receiver, assignee, trustee, liquidator,
sequestrator or other similar official in any such judicial proceeding is hereby
authorized and directed by each Lender to make such payments to the Agents and,
in the event that the Agents shall consent to the making of such payments
directly to the Lenders, to pay to the Agents any amount due for the reasonable
compensation, expenses, disbursements and advances of the Agents and their
agents and counsel, and any other amounts due the Agents under Section 10.4.

 

Nothing contained herein shall be deemed to authorize any Agent to authorize or
consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the
Indebtedness or the rights of any Lender or to authorize any Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

11.11Authority of the Agents to Release Collateral and Liens.

 

(a)          Each Lender hereby authorizes the Collateral Agent to release any
Collateral or any Guarantor that is permitted to be sold or released pursuant to
the terms of this Section 11.11 and the other Loan Documents. Each Lender hereby
authorizes the Collateral Agent to execute and deliver to the Borrower, at the
Borrower’s sole cost and expense, any and all releases of Guarantors, releases
of Liens, termination statements, assignments or other documents reasonably
requested by the Borrower in connection with (x) the termination of the Facility
on the Facility Termination Date, (y) any Subsidiary becoming an Excluded
Subsidiary or (z) any sale or other Disposition of property to the extent such
sale or other Disposition is authorized by the terms of this Agreement and the
other Loan Documents and complies with the Collateral Documents, as evidenced in
an certificate delivered by a Responsible Officer to the Collateral Agent (which
shall be promptly distributed to the Lenders); provided that, prior to the
Facility Termination Date, the Liens on any Collateral securing the Secured
Obligations shall not be released upon a sale, transfer or other Disposition of
such Collateral to any Person that is, or that is required to be, in each case
at the time of such sale, transfer or other Disposition, and after giving effect
thereto, a Loan Party (but in each case disregarding the grace period provided
for in Section 6.12). Upon the request of the Borrower, in connection with any
transaction otherwise permitted by this Agreement and the other Loan Documents,
the Administrative Agent and/or the Collateral Agent is authorized to release
Collateral that is Disposed of to any Person (other than to a Person that is, or
that is required to be, in each case at the time of such Disposition, and after
giving effect thereto, a Loan Party (but in each case disregarding the grace
period provided for in Section 6.12)), or to any Person that ceases to be a
Subsidiary of the Borrower at the time of such Disposition, and after giving
effect thereto.

 

 98 

 

 

(b)          In respect of Qualifying Control Agreements over deposit accounts
or securities accounts that constitute ABL Priority Collateral, each Lender
hereby authorizes the Collateral Agent to execute and deliver to the Borrower,
at the Borrower’s sole cost and expense, terminations with respect to such
Qualifying Control Agreements upon effectiveness of the ABL Facility.

 

11.12Merger, Conversion or Consolidation of Agents.

 

Any corporation into which the Agents may be merged or converted or with which
it may be consolidated, or any corporation resulting from any merger, conversion
or consolidation to which the Agents shall be a party, or any corporation
succeeding to the corporate trust and loan agency business of the Agents, shall
be the successor of the Agents hereunder, without the execution or filing of any
paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.

 

11.13ABL Intercreditor Agreement.

 

EACH LENDER AND EACH OTHER SECURED PARTY HEREUNDER (a) AGREES THAT IT WILL BE
BOUND BY AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF ANY ABL
INTERCREDITOR AGREEMENT ENTERED INTO BY THE ADMINISTRATIVE AGENT AND COLLATERAL
AGENT, (b) AUTHORIZES AND INSTRUCTS THE ADMINISTRATIVE AGENT AND COLLATERAL
AGENT TO ENTER INTO ANY ABL INTERCREDITOR AGREEMENT AS “FIRST LIEN AGENT” (OR
EQUIVALENT) AND ON BEHALF OF SUCH LENDER OR SECURED PARTY AND (c) AGREES THAT IT
WILL BE BOUND BY AND WILL TAKE NO ACTIONS CONTRARY TO THE PROVISIONS OF ANY ABL
INTERCREDITOR AGREEMENT TO THE EXTENT THEN IN EFFECT. THE PROVISIONS OF THIS
SECTION 11.13 ARE NOT INTENDED TO SUMMARIZE ALL RELEVANT PROVISIONS OF ANY ABL
INTERCREDITOR AGREEMENT. REFERENCE MUST BE MADE TO ANY ABL INTERCREDITOR
AGREEMENT ITSELF TO UNDERSTAND ALL TERMS AND CONDITIONS THEREOF. EACH LENDER AND
EACH SECURED PARTY IS RESPONSIBLE FOR MAKING ITS OWN ANALYSIS AND REVIEW OF ANY
ABL INTERCREDITOR AGREEMENT AND THE TERMS AND PROVISIONS THEREOF, AND NEITHER
THE ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES MAKES ANY REPRESENTATION TO
ANY LENDER OR ANY SECURED PARTY AS TO THE SUFFICIENCY OR ADVISABILITY OF THE
PROVISIONS CONTAINED IN ANY ABL INTERCREDITOR AGREEMENT.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.] 

 

 99 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

BORROWER: TELIGENT, INC.             By:             Name:       Title:    

 

[Signature Page to Credit Agreement]

 

 

 

 

GUARANTORS: IGEN, INC.             By:             Name:       Title:          
    TELIGENT PHARMA, INC.             By:       Name:       Title:    

 

[Signature Page to Credit Agreement]

 

 

 

 

ADMINISTRATIVE AGENT and       COLLATERAL AGENT: CANTOR FITZGERALD SECURITIES  
          By:               Name:       Title:    

 

[Signature Page to Credit Agreement]

 

 

 

 

 

LENDERS: 1992 MSF INTERNATIONAL LTD.   By: Highbridge Capital Management, LLC,
as Trading Manager and not in its individual capacity           By:             
    Name:       Title:               1992 TACTICAL CREDIT MASTER FUND, L.P.  
By: Highbridge Capital Management, LLC, as Trading Manager and not in its
individual capacity           By:       Name:       Title:    

 

[Signature Page to Credit Agreement]

 

 

 

 

Schedule 1.1(a) to Credit Agreement – Commitments

 

Lender  Loan Commitment  1992 MSF INTERNATIONAL LTD.  $14,400,000  1992 TACTICAL
CREDIT MASTER FUND, L.P.  $10,600,000  Total Commitments of the Lenders: 
$25,000,000 

 

 

 

 

Schedule 1.1(b) to Credit Agreement – Certain Addresses for Notices /
Administrative Agent’s Office

 

If to the Borrower:

 

Teligent, Inc.
33 South Wood Ave., Suite 730

Iselin, New Jersey, 08830
Email: mwilson@teligent.com

Attention: General Counsel

 

with a copy to:

 

K&L Gates LLP

599 Lexington Avenue

New York, NY 10022-6030
Email: Whitney.Smith@klgates.com
Attention: Whitney Smith, Esq.

 

and

 

K&L Gates LLP

 

214 North Tryon Street, Suite 4700

Charlotte, NC 28202

Email: Benay.Lizarazu@klgates.com

Attention: Benay Lizarazu, Esq.

 

If to any Initial Lender:

 

c/o Highbridge Capital Management, LLC

40 West 57th Street

32nd Floor

New York, NY 10019

Phone: 212-287-4700
Email: Damon.Meyer@highbridge.com
Attention: Damon Meyer

 

with a copy to:

 

Davis Polk & Wardwell LLP
450 Lexington Avenue
New York, NY 10017
Email: Kenneth.Steinberg@davispolk.com

Attention: Kenneth J. Steinberg

 

 

 

 

Administrative Agent’s Office:

 

If to Cantor Fitzgerald Securities, as Administrative Agent and as Collateral
Agent:

 

Cantor Fitzgerald Securities

Attn: Nils Horning (Legal)

1801 N. Military Trail, Suite 202

Boca Raton, FL 33431

Email: NHorning@cantor.com

Telephone Number: 212-829-4889

Fax Number: 646-219-1180

 

Attn: Jon Stapleton (Credit)

110 E. 59th St.

New York, NY 10022

Email: JStapleton@cantor.com

 

 

 

 

Schedule 6.17 to Credit Agreement – Post-Closing Obligations

 

(a)          Control Agreements. The Loan Parties shall use commercially
reasonable efforts to deliver to the Collateral Agent within 30 days after the
Closing Date (or such later date agreed to by the Required Lenders), duly
executed and delivered Qualifying Control Agreements (such Qualifying Control
Agreements, which shall be in form and substance reasonably satisfactory to the
Collateral Agent and the Required Lenders) with respect to the Loan Parties’
deposit accounts and securities accounts to the extent required under Section
6.13(d).

 

(b)         Insurance. Not later than 30 days following the Closing Date (or
such later date agreed to by the Required Lenders), the Loan Parties shall
provide to the Collateral Agent, for distribution to the Lenders, (i) insurance
certificates evidencing the insurance required by Section 6.7 of this Agreement
and (ii) loss payee endorsements with respect to the insurance policies of the
Loan Parties to the extent required to be delivered pursuant to Section 6.7(b)
(such certificates endorsements shall be in form and substance reasonably
satisfactory to the Collateral Agent and the Required Lenders) and the Loan
Parties shall use commercially reasonable efforts to obtain such certificates
and endorsements as soon as available.

 

(c)          Mortgages. Not later than 30 days following the Closing Date (or
such later date agreed to by the Required Lenders), the Borrower, shall have
delivered or caused to be delivered to the Collateral Agent, (a)(i) a
counterpart of each Mortgage over Material Real Estate owned by a Loan Party and
(ii) the Real Estate Collateral Requirements for such Material Real Estate owned
by a Loan Party, in each case, in form and substance reasonably satisfactory to
the Initial Lenders and (ii) such other documents reasonably requested by the
Initial Lenders to comply with Section 6.13(b), each in form and substance
reasonably satisfactory to the Initial Lenders and (b) prior to the execution
and delivery of each Mortgage, the Flood Requirements.

 

(d)         Intercompany Note. Not later than 30 days following the Closing Date
(or such later date agreed to by the Required Lenders), the Loan Parties and
their respective Subsidiaries, shall each have delivered to the Collateral
Agent, (i) a counterpart or joinder to the Intercompany Note (as defined in the
U.S. Security Agreement), together with allonges or assignments and (ii) all
promissory notes and other instruments constituting Pledged Debt (as defined in
the U.S. Security Agreement) with a value that exceeds, individually, or in the
aggregate, $500,000, in each case in form and substance reasonably satisfactory
to the Initial Lenders.

 

(e)          Pledged Equity. Not later than 7 days after the Closing Date (or
such later date agreed to by the Required Lenders), the Collateral Agent shall
have received all original share certificates and related stock transfer forms
executed in blank relating to the Pledged Equity (as defined in the U.S.
Security Agreement) of each Loan Party, each in form and substance reasonably
satisfactory to the Initial Lenders.

 

(f)          Perfection Certificate. Not later than 30 days after the Closing
Date (or such later date agreed to by the Required Lenders), the Collateral
Agent shall have received a complete, accurate and updated Schedule 1 (with
respect to Foreign Subsidiaries), Schedule 6 and Schedule 9 to the Perfection
Certificate, indicating any changes in such Schedules from the Schedules most
recently delivered pursuant to the Credit Agreement.

 

 

 

 

EXHIBIT A

 

[Form of]
Compliance Certificate

 

Financial Statement Date: [_________, _____]

 

TO:Cantor Fitzgerald Securities, as administrative agent (the “Administrative
Agent”)

 

RE:Credit Agreement, dated as of June 1, 2018, by and among Teligent, Inc., a
Delaware corporation (the “Borrower”), the Guarantors, Cantor Fitzgerald
Securities, as Administrative Agent and the Lenders party thereto from time to
time (as amended, modified, extended, restated, replaced, or supplemented from
time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement)

 

DATE:[___]

 



 

 

The undersigned Responsible Officer1 hereby certifies as of the date hereof that
[he/she] is the [_____________] of the Borrower, and that, as such, [he/she] is
authorized to execute and deliver this Certificate to the Administrative Agent
on the behalf of the Borrower and the other Loan Parties, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.          The Borrower has delivered the year-end audited financial statements
required by Section 6.1(a) of the Credit Agreement for the fiscal year of the
Borrower ended as of the above date, together with the report and opinion of an
independent certified public accountant required by such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.          The Borrower has delivered the unaudited financial statements
required by Section 6.1(b) of the Credit Agreement for the fiscal quarter of the
Borrower ended as of the above date. Such consolidated financial statements
fairly present in all material respects the financial condition, results of
operations and cash flows of the Borrower and its Subsidiaries in accordance
with GAAP as at such date and for such period, subject only to normal year-end
audit adjustments and the absence of footnotes.

 

2.          The undersigned has reviewed and is familiar with the terms of the
Credit Agreement and has made, or has caused to be made under [his/her]
supervision, a detailed review of the transactions and condition (financial or
otherwise) of the Borrower and its Subsidiaries during the accounting period
covered by such financial statements.

 



 



1 This certificate should be from the chief executive officer, chief financial
officer or treasurer of the Borrower.

 

 A-1 

 

 

3.          A review of the activities of the Borrower and its Subsidiaries
during such fiscal period has been made under the supervision of the undersigned
with a view to determining whether during such fiscal period the Borrower and
each of the other Loan Parties performed and observed all its obligations under
the Loan Documents, and

 

[select one:]

 

[to the knowledge of the undersigned, during such fiscal period each of the Loan
Parties performed and observed each covenant and condition of the Loan Documents
applicable to it, and no Default has occurred and is continuing.]

 

—or—

 

[to the knowledge of the undersigned, the following covenants or conditions have
not been performed or observed and the following is a list of each such Default
and its nature and status:]

 

[select one:]

 

4.          [Attached as Schedule A hereto are complete, updated Schedules to
the Perfection Certificate, indicating any changes in such Schedules from the
Schedules most recently delivered pursuant to the Credit Agreement.]

 

—or—

 

[There has been no change in the information set forth in the Schedules to the
Perfection Certificate most recently delivered pursuant to the Credit
Agreement.]

 

5.          The representations and warranties of the Borrower and each other
Loan Party contained in Section 5.5 of the Credit Agreement are (i) with respect
to representations and warranties that contain a materiality qualification, true
and correct on and as of the date hereof and (ii) with respect to
representations and warranties that do not contain a materiality qualification,
true and correct in all material respects on and as of the date hereof, and
except that for purposes of this Compliance Certificate, the representations and
warranties contained in subsections (a) and (b) of Section 5.5 of the Credit
Agreement shall be deemed to refer to the most recent statements furnished
pursuant to clauses (a) and (b), respectively, of Section 6.1 of the Credit
Agreement, including the statements in connection with which this Compliance
Certificate is delivered.

 

7.          The financial covenant analyses and information set forth on
Schedule B attached hereto are true and accurate on and as of the Statement
Date.

 

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 A-2 

 

 

  TELIGENT, INC.,     a Delaware corporation             By:             Name:  
    Title:    

 

 A-3 

 

 

Schedule A

 

[attach updated Schedules to Perfection Certificate] 




 

 A-4 

 

 



Schedule B

 

Financial Statement Date: [_________, _____] (“Statement Date”)

 

I further certify that (Please check and complete each of the following):

 

1.          Liquidity. The Liquidity at all times after the Closing Date and
prior to the Statement Date was not less than $5,000,000.

 

 A-5 

 

 

EXHIBIT B

 

[Form of] Joinder Agreement

 

THIS JOINDER AGREEMENT (this “Agreement”), dated as of [________, ____], is by
and among [_________, a ____________] (the “Subsidiary Guarantor”), Teligent
Inc., a Delaware corporation (the “Borrower”), and Cantor Fitzgerald Securities,
as Administrative Agent and Collateral Agent under that certain Credit
Agreement, dated as of June 1, 2018 (as amended, modified, extended, restated,
replaced, or supplemented from time to time, the “Credit Agreement”), by and
among the Borrower, the Guarantors, Cantor Fitzgerald Securities, as
Administrative Agent and the Lenders party thereto from time to time.
Capitalized terms used herein but not otherwise defined shall have the meanings
provided in the Credit Agreement.

 

The Subsidiary Guarantor is an additional Loan Party, and, consequently, the
Loan Parties are required by Section 6.12 of the Credit Agreement to cause the
Subsidiary Guarantor to become a “Guarantor” thereunder.

 

Accordingly, the Subsidiary Guarantor and the Borrower hereby agree as follows
with the Administrative Agent, for the benefit of the Secured Parties:

 

1.          The Subsidiary Guarantor hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, the Subsidiary Guarantor will be
deemed to be a party to and a “Guarantor” under the Credit Agreement and shall
have all of the obligations of a Guarantor thereunder as if it had executed the
Credit Agreement and the other Loan Documents as a Guarantor. The Subsidiary
Guarantor hereby makes all representations and warranties in Article V with
respect to it and agrees to be bound by covenants and other terms, conditions
and provisions of the Credit Agreement and the other applicable Loan Documents.
Without limiting the generality of the foregoing terms of this Paragraph 1, the
Subsidiary Guarantor hereby guarantees, jointly and severally together with the
other Guarantors, the prompt payment of the Secured Obligations in accordance
with Article IX of the Credit Agreement.

 

2.          The Subsidiary Guarantor hereby agrees that all of the
representations and warranties contained in Article V of the Credit Agreement
and each other Loan Document are true and correct as of the date hereof with
respect to it.

 

3.          The Subsidiary Guarantor hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, the Subsidiary Guarantor will be
deemed to be a party to the U.S. Security Agreement, and shall have all the
rights and obligations of an “Grantor” (as such term is defined in the U.S.
Security Agreement) thereunder as if it had executed the U.S. Security
Agreement. The Subsidiary Guarantor hereby ratifies, as of the date hereof, and
agrees to be bound by, all of the terms, provisions and conditions contained in
the U.S. Security Agreement. Without limiting the generality of the foregoing
terms of this Paragraph 2, the Subsidiary Guarantor hereby grants, pledges and
assigns to the Collateral Agent, for the benefit of the Secured Parties, a
continuing security interest in, and a right of set off, to the extent
applicable, against any and all right, title and interest of the Subsidiary
Guarantor in and to the Collateral (as such term is defined in the U.S. Security
Agreement) of the Subsidiary Guarantor.

 

 B-1 

 

 

4.          The Subsidiary Guarantor acknowledges and confirms that it has
received a copy of the Credit Agreement and the schedules and exhibits thereto
and each Loan Document and Collateral Document and the schedules and exhibits
thereto. The information on the schedules to the Credit Agreement and the
Collateral Documents are hereby supplemented (to the extent permitted under the
Credit Agreement or Collateral Documents) to reflect the information shown on
the attached Schedule A.

 

5.          The Borrower confirms that the Credit Agreement is, and upon the
Subsidiary Guarantor becoming a Guarantor, shall continue to be, in full force
and effect. The parties hereto confirm and agree that immediately upon the
Subsidiary Guarantor becoming a Guarantor the term “Obligations,” as used in the
Credit Agreement, shall include all obligations of the Subsidiary Guarantor
under the Credit Agreement and under each other Loan Document.

 

6.          Each of the Borrower and the Subsidiary Guarantor agrees that at any
time and from time to time, upon the written request of the Administrative Agent
and the Required Lenders, it will execute and deliver such further documents and
do such further acts as such Persons may reasonably request in accordance with
the terms and conditions of the Credit Agreement and the other Loan Documents in
order to effect the purposes of this Agreement.

 

7.          This Agreement may be executed in any number of counterparts, which
together shall constitute one instrument. Delivery of an executed counterpart of
a signature page of this Agreement by fax transmission or other electronic mail
transmission (e.g. “pdf” or “tif”) shall be effective as delivery of a manually
executed counterpart of this Agreement.

 

8.          This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York. The terms of Sections 10.13
and 10.14 of the Credit Agreement are incorporated herein by reference, mutatis
mutandis, and the parties hereto agree to such terms.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 B-2 

 

 

IN WITNESS WHEREOF, each of the Borrower and the Subsidiary Guarantor has caused
this Agreement to be duly executed by its authorized officer, and the Collateral
Agent for the benefit of the Secured Parties, has caused the same to be accepted
by its authorized officer, as of the day and year first above written.

 

SUBSIDIARY GUARANTOR: [SUBSIDIARY GUARANTOR]             By:                
Name:       Title:             BORROWER: TELIGENT, INC.,     a Delaware
corporation             By:       Name:       Title:    

 

Acknowledged, accepted and agreed:             CANTOR FITZGERALD SECURITIES,    
as Administrative Agent and as Collateral Agent             By:                
Name:       Title:      

 

 B-3 

 

 

Schedule A

 

Schedules to Credit Agreement, Perfection Certificate and Collateral Documents

 

[TO BE COMPLETED BY BORROWER]

 

 B-4 

 

 

EXHIBIT C

 

Solvency Certificate

 

TO:Cantor Fitzgerald Securities, as administrative agent (the “Administrative
Agent”) and each of the Initial Lenders

 

RE:Credit Agreement, dated as of June 1, 2018, by and among Teligent, Inc., a
Delaware corporation (the “Borrower”), the Guarantors, Cantor Fitzgerald
Securities, as Administrative Agent and the Lenders party thereto from time to
time (as amended, modified, extended, restated, replaced, or supplemented from
time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement)

 

DATE:[ ___], 2018

 



 

 

The undersigned Responsible Officer of the Borrower is familiar with the
properties, businesses, assets and liabilities of the Loan Parties and is duly
authorized to execute this certificate on behalf of the Borrower and the other
Loan Parties.

 

The undersigned certifies that [he/she] has made such investigation and
inquiries as to the financial condition of the Loan Parties and their
Subsidiaries as the undersigned deems necessary and prudent for the purpose of
providing this Certificate. The undersigned acknowledges that the Administrative
Agent is relying on the truth and accuracy of this Certificate in connection
with the making of Credit Extensions and the other transactions contemplated
under the Credit Agreement.

 

The undersigned certifies that the financial information, projections and
assumptions which underlie and form the basis for the representations made in
this Certificate were reasonable when made and were made in good faith and
continue to be reasonable as of the date hereof.

 

BASED ON THE FOREGOING, the undersigned certifies that, after giving effect to
the transactions contemplated by the Credit Agreement, as of the date hereof:

 

(a)          The present fair saleable value of the assets of the Borrower,
individually and together with its Subsidiaries on a consolidated basis, is
greater than the total amount of liabilities, including contingent liabilities,
of the Borrower, individually and together with its Subsidiaries on a
consolidated basis.

 

(b)          The present fair saleable value of the assets of the Borrower,
individually and together with its Subsidiaries on a consolidated basis, is not
less than the amount that will be required to pay the probable liability of the
Borrower, individually and together with its Subsidiaries on a consolidated
basis, on its debts as they become absolute and matured.

 

 C-1 

 

 

(c)          The Borrower, individually and together with its Subsidiaries on a
consolidated basis, does not intend to, and does not believe that it will, incur
debts or liabilities beyond the Borrower’s individual, and together with its
Subsidiaries consolidated, ability to pay such debts and liabilities as they
mature.

 

(d)          The Borrower, individually and together with its Subsidiaries on a
consolidated basis, will not have an unreasonably small amount of capital with
which to conduct business.

  

(e)          The Borrower, individually and together with its Subsidiaries on a
consolidated basis, will be able to pay its debts when they mature.

 

(f)          The amount of contingent liabilities at any time have been computed
as the amount that, in the light of all the facts and circumstances existing at
such time, represents the amount that can reasonably be expected to become an
actual or matured liability.

 

Delivery of an executed counterpart of a signature page of this Certificate by
fax transmission or other electronic mail transmission (e.g. “pdf” or “tif”)
shall be effective as delivery of a manually executed counterpart of this
Certificate.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 C-2 

 

 

  TELIGENT, INC.,     a Delaware corporation             By:              Name:
      Title:    

 

 C-3 

 

 

EXHIBIT D

 

[Form of]
Notice of Loan Prepayment

 

Date: [ ______, _______ ]

 

TO:Cantor Fitzgerald Securities, as administrative agent (the “Administrative
Agent”)

 

RE:Credit Agreement, dated as of June 1, 2018, by and among Teligent, Inc., a
Delaware corporation (the “Borrower”), the Guarantors, Cantor Fitzgerald
Securities, as Administrative Agent and the Lenders party thereto from time to
time (as amended, modified, extended, restated, replaced, or supplemented from
time to time, the “Credit Agreement”; capitalized terms used herein and not
otherwise defined shall have the meanings set forth in the Credit Agreement).

 

DATE:[Date]

 



 

 

The Borrower hereby notifies the Administrative Agent that on __________2
pursuant to the terms of Section 2.5 (Prepayments) of the Credit Agreement, the
Borrower intends to prepay/repay the following Loans as more specifically set
forth below:

 

¨Optional prepayment of the Loans in the following amount(s):3

 

¨Eurodollar Rate Loans: $ ____________

Applicable Interest Period: __________

 

¨Base Rate Loans: $ ____________

 

The Prepayment Fee with respect to the amount prepaid is $_________________.

 

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be effective as delivery of a manually executed counterpart of this notice.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 



 



2 Specify date of such prepayment.

3 Any prepayment of shall be in a principal amount of $1,000,000 or a whole
multiple of $500,000 in excess thereof (or if less, the entire principal amount
thereof outstanding).

 

 D-1 

 

 

  TELIGENT, INC.,     a Delaware corporation             By:             Name:  
    Title:    

 

 D-2 

 

 

EXHIBIT E

 

[Form of]
Assignment and Assumption

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]4 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]5 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]6 hereunder are several and not joint.]7
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
as a Lender under the Credit Agreement identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transaction governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 



 



4       For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

 

5       For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

 

6       Select as appropriate.

 

7        Include bracketed language if there are either multiple Assignors or
multiple Assignees.

 

 E-1 

 

 

1. Assignor[s]: _______  ____________________________       2. Assignee[s]:
 ___________________________________

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3. Borrower: TELIGENT, INC.

 

4. Administrative Agent: Cantor Fitzgerald Securities, as the administrative
agent under the Credit Agreement     5. Credit Agreement:  Credit Agreement,
dated as of June 1, 2018, among the Borrower, the Guarantors party thereto from
time to time, Cantor Fitzgerald Securities, as the Administrative Agent and the
Lenders party thereto from time to time (as amended, modified, extended,
restated, replaced, or supplemented from time to time)     6. Assigned Interest:

 

Assignor[s]8   Assignee[s]9   Aggregate
Amount of
Commitment/
Loans
for all Lenders10  

Amount of
Commitment/

Loans
Assigned

  Percentage
Assigned of
Commitment/
Loans11                           $________________12   $_________  
____________%

 

7. [Trade Date: ________________________]13     8. Effective Date:
_____________________, 20__[TO BE INSERTED BY ADMINISTRATIVE AGENT AND WHICH
SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]14

 



 



8              List each Assignor, as appropriate.

9             List each Assignee, as appropriate.

10           Amounts in this column and in the column immediately to the right
to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

11           Set forth, to at least 9 decimals, as a percentage of the
Commitment/Loans of all Lenders thereunder.

12           Subject to a minimum amount of $1,000,000 unless an assignment (i)
of the entire remaining amount of the assigning Lender’s Loans at the time owing
to it or (ii) to another Lender, an Affiliate of such assigning Lender or an
Approved Fund).

13           To be completed if the Assignor and the Assignee intend that the
minimum assignment amount is to be determined as of the Trade Date.

14            To be inserted by Administrative Agent and which shall be the
effective date of recordation of transfer in the register therefor.

 

 E-2 

 

  

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  ASSIGNOR   [NAME OF ASSIGNOR]         By:       Name:     Title:        
ASSIGNEE   [NAME OF ASSIGNEE]         By:       Name:     Title:

 

[Accepted:] 15         CANTOR FITZGERALD SECURITIES, as   Administrative Agent  
      By:       Title:  

 



 



15To be added only if the consent of the Administrative Agent is required by the
terms of the Credit Agreement.

 

 E-3 

 

  

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.Representations and Warranties.

 

1.1.         Assignor. [The][Each] Assignor (a) represents and warrants that (i)
it is the legal and beneficial owner of [the][the relevant] Assigned Interest,
(ii) [the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim and (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption and to
consummate the transactions contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.         Assignee. [The][Each] Assignee (a) represents and warrants that (i)
it has full power and authority, and has taken all action necessary, to execute
and deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
obtained all such consents, if any, as may be required under Section 10.6(a) of
the Credit Agreement, (iii) from and after the Effective Date, it shall be bound
by the provisions of the Credit Agreement as a Lender thereunder and, to the
extent [the][the relevant] Assigned Interest, shall have the obligations of a
Lender thereunder, (iv) it is sophisticated with respect to decisions to acquire
assets of the type represented by [the][such] Assigned Interest and either it,
or the Person exercising discretion in making its decision to acquire
[the][such] Assigned Interest, is experienced in acquiring assets of such type,
(v) it has received a copy of the Credit Agreement, and has received or has been
accorded the opportunity to receive copies of the most recent financial
statements delivered pursuant to Section 6.1 thereof, as applicable, and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest and (vi) it has, independently and
without reliance upon the Administrative Agent or any other Lender and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest; and (b) agrees that (i) it will,
independently and without reliance upon the Administrative Agent, [the][any]
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.

 

2.          Payments. From and after the Effective Date, the Administrative
Agent shall make all payments in respect of [the][each] Assigned Interest
(including payments of principal, interest, fees and other amounts) to [the][the
relevant] Assignor for amounts which have accrued to but excluding the Effective
Date and to [the][the relevant] Assignee for amounts which have accrued from and
after the Effective Date.

 

3.          General Provisions. This Assignment and Assumption shall be binding
upon, and inure to the benefit of, the parties hereto and their respective
successors and assigns. This Assignment and Assumption may be executed in any
number of counterparts, which together shall constitute one instrument. Delivery
of an executed counterpart of a signature page of this Assignment and Assumption
by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.

 

 E-4 

 

 

EXHIBIT F

 

[Form of]
Notice of Borrowing

 

Date: _______________, ______

 

To:Cantor Fitzgerald Securities, as Administrative Agent

 

CC: The Initial Lenders under the Credit Agreement referred to below.

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of June 1, 2018 (as
amended, restated, extended, supplemented or otherwise modified in writing from
time to time, the “Agreement;” the terms defined therein being used herein as
therein defined), among Teligent, Inc., a Delaware corporation (the “Borrower”),
the Guarantors party thereto from time to time, Cantor Fitzgerald Securities, as
Administrative Agent and the Lenders party thereto from time to time.

 

The undersigned hereby requests the Borrowing of a Eurodollar Rate Loan as
follows:

 

1.On ______________________ (a Business Day and the [Closing Date][Delayed Draw
Date]).

 

2.In the amount of $[_________].

 

Pursuant to Sections 2.2(a) and 2.3 of the Agreement, the Borrower hereby
authorizes and directs the Administrative Agent and the Initial Lenders to
disburse the proceeds of the Loan made to the Borrower on the Closing Date as
set forth below in the Funds Flow Memorandum attached hereto as Annex 1.

 

[The representations and warranties of the Borrower and each other Loan Party
contained in Article [___] of the Agreement or any other Loan Document are (i)
with respect to representations and warranties that contain a materiality
qualification, true and correct and (ii) with respect to representations and
warranties that do not contain a materiality qualification, true and correct in
all material respects.

 

No Default or Event of Default exists or will result from the making of the Loan
or from the application of the proceeds thereof as contemplated by the
Agreement.

 

As of the Delayed Draw Date, and after giving effect to the Loans, the Liquidity
is not less than $[____] (provided that Liquidity shall be determined without
regard to clause (a) of the definition thereof).]16

 



 



16 To be included for Delayed Draw Date Loans.

 

 F-1 

 

 

  TELIGENT, INC.             By:            Name:         Title:    

 

 F-2 

 

 

ANNEX 1

 

(Funds Flow attached)

 

 F-3 

 

 

EXHIBIT G

 

[Form of]
Administrative Questionnaire

 

[LENDER NAME]

 

WIRE INSTRUCTIONS   Full Legal Name, Signature Block and Address:              
  Buyer or Seller / Full Legal Name:              Bank Name:     Signature
Block:              City, state:     By:              Name:         Title:   ABA
no:                         Mailing Address:     Acct. name:               Tax
ID:           Acct. no.:                             Reference:        

 

ADMINISTRATIVE CONTACTS   CREDIT CONTACTS                     Name:     Name:  
          Title:     Title:             Address:     Address:             Phone:
    Phone:             Fax:     Fax:             Email:     Email:  

 

 G-1 

 